 Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 1 of 116 Page ID #:273

                                                               CLERK, U.S. DISTRICT COURT


                                                                     APR 2 42020
                                                              CENTRAL DI   RICT OF CALIFORNIA
                                                              BY                      DEPUTY




             UNITED STATES DISTRICT COURT
   CENTRAL DISTRICT OF CALIFORNIA -SANTA ANA DIVISION

                  [ON APPEAL FROM THE
            CENTRAL DISTRICT BANKRUPTCY COURT]


GARY J. SROKA,                            Case No. 8:19-cv-2496-PA

          Appellant,                      Civ. 8:19-cv-00807-AG-ADS
                                          BAP Case No. CC-19-1314
          vs.                             Adv. Pro. No. 8:19-ap-01097-TA
                                          BK No. 19-bk-11841-TA
BANK OF AMERICA; et al.;

          Appellee(s).




    APPELLANT'S EXCERPTS FROM THE RECORD ON APPEAL
          [filed concurently with the Informal Opening brief)




                       Gary James Sroka, Appellant,Pro se
                                324 Via Pron~esa
                            San Clemente, CA 92673
                                (949)285-8665
                             ~ arv(a~s~ terlin~ctc.com



                                                            ~~~~J~~~
Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 2 of 116 Page ID #:274




                                                       Excerpt No.    ~1"

                                                                               ri%
~.vLi:~,i - u.~. ~aiuuuYwy ~.~ui<<v~.c.i -a.,ivi:,~                      iiu~rs.iict;i.maw.u~t;vutw.gvvr~y~-uu,~ixucp~.pi: ivo~~~vi7~oay...

                  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 3 of 116 Page ID #:275

                                                                             NoFeeRequired,DISMISSED,APPEAL


                                                  U.S. Bankruptcy Court
                                         Central District of California (Santa Ana)
                                         Adversary Proceeding #: 8:19-ap-01097-TA


           Assigned to: Theodor Albert                                         Date Filed: 05/28/19
           Lead BK Case: 19-11841                                              Date Dismissed: 11/25/19
           Lead BK Title: Gary James Sroka
           Lead BK Chapter: 7
           Demand: $6972000
           NatuYe[sJ ofSuit: 14 Recovery of money/property -other
                             91 Declaratory judgment
                             O1 Determination of removed claim or cause
                             02 Other (e.g. other actions that would have been brought in state court if unrelated
                                to bankruptcy)


          Plaintiff

          Gary Sroka,             represented Gary Sroka
          equitable                        by PRO SE
          beneficial title
          owner regarding
          "NAME": Gary
          James Sroka
          324 Via Promesa
          San Clemente, CA
          949-285-6885
          dba Gary J Sroka
          dba Gary Sroka


          V.

          Defendant

          Mr Cooper               represented Dane W Exnowski
                                           by McCalla Raymer Leibert Pierce, LLP
                                                  301 E. Ocean Blvd., Suite 1720
                                                  Long Beach, CA 90802
                                                (562)983-5371
                                                  Fax :562-983-5365
                                                  Email: dane.exnowski(a~,mccalla.com




                                                                                                                      4/23/2020, 10:5P93
1 of 19
,r~~r,~r - u.~. narucruptcy ~,ourc ~v~.~.i - Llvr,~                        Hops:ireci.caco.uscuur~s.govic~-o~Lxucp~.p► r i~o~L~v iy~oay...
                  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 4 of 116 Page ID #:276


          Defendant

          Real Time              represented Sharon L Hightower
          Resolutions Inc                 by Ericksen Arbuthnot
                                             152 North Third Street Ste 700
                                             San Jose, CA 95112
                                             (408) 286-0880
                                             Fax : (408) 286-0337
                                             LEAD ATTORNEY

                                                 Nathaniel R Lucey
                                                 Ericksen Arbuthnot
                                                 152 N Third St, Ste 700
                                                 San Jose, CA 95112
                                                 408-286-0880
                                                 Fax :408-286-0337


          Defendant

          Nationstar    representedNationstar Mortgage LLC
          Mortgage LLC,         by PRO SE
          c% NSSDefault
          Servicces LLC


          Defendant

          Bank of America representedE. Christine Hehir
          NA                      by McGuireWoods LLP
                                     1800 Century Paxk E 8th Fl
                                     Los Angeles, CA 90067-1501
                                     310-315-8200
                                     Fax :310-315-8210
                                     Email: chehir   cguirewoods.com

                                                 Ethan Schatz
                                                 San Francisco, CA 94111
                                                 Email: eschatz _,mcguirewoods.com
                                                 TERMINATED: Ol/15/2020


          Defendant

          Wells Fargo~ represented Wells Fargo Bank, National Association, Successor By Merger To We
          Bank, National       by PRO SE
          Association,
          Successor By

                                                                                                                      4/23/2020, 10:54
2 of 19                                                                                                                              P
,iv:~i.;~..i — v..~. t~cuuuu~wy ~.vui~~v~.i,.i — ~vi:,~                     iu~y~.i~o~i.~a~u.u~~~wu.g~w~~-uiura~nu~j.~~.pi: ivo~~~viy~ooy...
                   Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 5 of 116 Page ID #:277
          Merger To Wells
          Fargo Bank
          Minnesota,
          National
          Association,As
          Trustee For Bank
          OfAmerica
          Mortgage
          Securities,Inc.
          Mortgage Pass-
          Through
          Certificates Series
          2003-D,


          Trustee

          Richard A
          Marshack(TR)
          Maxshack Hays
          LLP
          870 Roosevelt
          Irvine, CA 92620
          949-333-7777


           U.S. Trustee

           United States
           Trustee(SA)
          411 W Fourth St.,
           Suite 7160
           Santa Ana, CA
           92701-4593
          (714)338-3400


             Filing Date                                                                  Docket Text

                                                  1                 Adversary case 8:19-ap-01097. Complaint by Gary
                                                 (46 pgs; 2 docs)   Sroka against Mr Cooper ,Real Time Resolutions Inc
                                                                      Nationstar Mortgage LLC ,Bank of America N A,
                                                                     Wells Fazgo Bank,National Association; Successor
                                                                    By Merger To Wells Fargo Bank Minnesota, National
                                                                     Association.(Fee Not Required). Nature of Suit:(14
                                                                    (Recovery of money/property -other)),(91
                                                                    (Declazatory judgment)),(O1 (Determination of
                                                                     removed claim or cause)),(02(Other (e.g. other
            05/28/2019


                                                                                                                       4/23/2020, io:P5
3 of 19
.:vLil.l' - U.J. Ddil1S1LL(JLI:~' l...UUiI~V.J.L.l   - L1VDf               naps:iieci.caco.uscour[s.govicgl-D1IU1JxUcpi.pl~!1VbLL,SUiy~btsy...

                     Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 6 of 116 Page ID #:278

                                                                   actions that would have been brought in state court if
                                                                   unrelated to banlu~uptcy)))(Shimizu, Tina) Additional
                                                                   attachments)added on 5/28/2019(Shimizu, Tina).
                                                                  (Entered: 05/28/2019)

                                                                   Receipt of Adversary Filing Fee - $0.00 by 12.
                                                                   Receipt Number 80073394.(admire)(Entered:
            05/28/2019                                             05/28/2019)

                                                        2          Summons Issued on Bank of America N A Date
                                                       (4 pgs)     Issued 5/29/2019, Answer Due 6/28/2019; Mr
                                                                   Cooper Date Issued 5/29/2019, Answer Due
                                                                   6/28/2019; Nationstar Mortgage LLC Date Issued
                                                                   5/29/2019, Answer Due 6/28/2019; Real Time
                                                                   Resolutions Inc Date Issued 5/29/2019, Answer Due
                                                                   6/28/2019; Wells Fargo Bank,National Association,
                                                                   Successor By Merger To Wells Fargo Bank
                                                                   Minnesota, National Association Date Issued
                                                                   5/29/2019, Answer Due 6/28/2019(RE:related
                                                                   document(s)1 Complaint filed by Plaintiff Gary
                                                                   Sroka) Status hearing to be held on 8/15/2019 at
                                                                   10:00 AM at Crtrm SB,411 W Fourth St., Santa Ana,
                                                                   CA 92701. The case judge is Theodor Albert
            05/29/2019                                             (Steinberg, Elisabeth)(Entered: 05/29/2019)

                                                        3          Motion to Dismiss Adversary Proceeding Filed by
                                                       (10 pgs)    Creditors 3.Wells Fargo Bank,N.A. as Trustee for the
                                                                   Certificateholders ofBanc of America Mortgage
                                                                   Securities, Inc., Mortgage Pass-Through Certificates,
                                                                   Series 2003-D,2.NBS Default Services, LLC,
                                                                   1.Nationstaz Mortgage LLC dlb/a/ Mr. Cooper
             06/25/2019                                            (Exnowski,Dane)(Entered: 06/25/2019)

                                                        4          Heaxing Set(RE:related document(s)3 Motion to
                                                                   Dismiss Adversary Proceeding filed by Creditor
                                                                   1.Nationstar Mortgage LLC d/b/a/ Mr. Cooper,
                                                                   Creditor 2.NBS Default Services, LLC,Creditor
                                                                   3.Wells Fargo Bank,N.A. as Trustee for the
                                                                   Certificateholders ofBanc of America Mortgage
                                                                   Securities, Inc., Mortgage Pass-Through Certificates,
                                                                   Series 2003-D)The Hearing date is set for 8/8/2019
                                                                   at 11:00 AM at Crtrm SB,411 W Fourth St., Santa
                                                                   Ana., CA 92701. The case judge is Theodor Albert
             06/25/2019                                            (Deramus, Glenda)(Entered: 06/25/2019)

                                                        6          Notice of RespondentJMotion to Disnniss Claimant's
                                                        (2 pgs)    Declaratory Relief For A Declaratory Judgment
             06/27/2019


                                                                                                                        4/23/2020, 10:
  of 19                                                                                                                                  P6
~ivur..~.i - v..~. uaiuuurwy ~.vw~~v~.c.a -c.ivi:,~             11~L~l5.//GGl.~a~U.U5WUC45.j~'UV/Gil-D1I1/LKi.LCPl.P1:l000L~U/`J~b25y...

                  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 7 of 116 Page ID #:279

                                                        Pursuant To Federal Rules Of Civil Procedure Rule
                                                        12(b)(6) For Lacking Of Standing Filed by Defendant
                                                        Real Time Resolutions Inc[ORDER TO
                                                        CHAMBERS 6-27-19](Deramus, Glenda)(Entered:
                                                        06/28/2019)

                                              7         Hearing Set(RE:related document(s)6 Motion to
                                                        Dismiss Adversary Proceeding filed by Defendant
                                                        Real Time Resolutions Inc) The Hearing date is set
                                                        for 8/29/2019 at 11:00 AM at Crum SB,411 W
                                                        Fourth St., Santa Ana, CA 92701. The case judge is
                                                        Theodor Albert(Deramus, Glenda.)(Entered:
          06/27/2019                                    06/28/2019)

                                              8         Respondent Real Tone Resolutions, Ines Request for
                                             (10 pgs)   Judicial Notice In Support OfIts Motion To Dismiss
                                                        Claimant's Declaratory Relief For A Declaratory
                                                        Judgment Pursuant To Federal Rules Of Civil
                                                        Procedures Rule 12(b)(6) For Lack Of Standing Filed
                                                        by Defendant Real Time Resolutions Inc(RE:related
                                                        document(s)6 Motion to Dismiss Adversary
                                                        Proceeding).(Deramus, Glenda.)(Entered:
          06/27/2019                                    06/28/2019)

                                              9         Memorandum ofPoints and Authorities In Support of
                                             (6 pgs)    It's Motion To Dismiss Pursuant To Federal Rules Of
                                                        Civil Procedure Rule 12(b)(6) For Lack Of Standing
                                                        Filed by Defendant Real Tune Resolutions Inc .
          06/27/2019                                    (Deramus, Glenda)(Entered:06/28/2019)

                                              10        Certificate of Service Filed by Defendant Real Time
                                             (3 pgs)    Resolutions Inc(RE:related document(s)6 Motion to
                                                        Dismiss Adversary Proceeding,7 Hearing(Adv
                                                        Motion) Set, 8 Request for judicial notice,9
                                                        Memorandum of points and authorities).(Deramus,
          06/27/2019                                    Glenda)(Entered: 06/28/2019)

                                              5         Notice of motion/application ofDefendant Bank of
                                             (3 pgs)    Ameraca, N.A.'s Joinder in Defendants Motion to
                                                        Dismiss the Adversary Complaint Filed by Defendant
                                                        Bank of America N A(RE:related document(s)3
                                                        Motion to Dismiss Adversary Proceeding Filed by
                                                        Creditors 3.Wells Fargo Bank,N.A. as Trustee for the
                                                        Certificateholders ofBanc of America Mortgage
                                                        Securities, Inc., Mortgage Pass-Through Certificates,
                                                        Series 2003-D,2.NBS Default Services, LLC,
                                                        1.Nationstaz Mortgage LLC d/b/aJ Mr. Cooper filed
           06/28/2019


                                                                                                                 4/23/2020, 10:5 AM
 of 19                                                                                                                           7
-.v~L~.,i - v.~. uaiuv urwy   ~,vw~~v~.~..1 - i.,a vi:,~              111L~lJ.//G~+LGaGU.UJ1:ULLl LJ.~U V/l:~l'U1LlLKLRFJ I.~Jl: 1VOGL,JV l7JOb5'...


                 Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 8 of 116 Page ID #:280

                                                             'by Creditor 1.Nationstax Mortgage LLC d/b/aJ Mr.
                                                              Cooper, Creditor 2.NBS Default Services, LLC,
                                                              Creditor 3.Wells Fazgo Bank,N.A. as Trustee for the
                                                              Certificateholders ofBanc of America Mortgage
                                                              Securities, Inc., Mortgage Pass-Through Certificates,
                                                              Series 2003-D).(Schatz Ethan)(Entered:
                                                              06/28/2019)

                                                   11         Opposition to Respondent Real Time Resolutions Inc
                                                  (8 pgs)     Motion to Dismiss Declaratory Relief; Claimant
                                                              Named by Misnomer (related document(s):6 Motion
                                                              to Disnuss Adversary Proceeding filed by Defendant
                                                              Real Time Resolutions Inc;) Filed by Plaintiff Gary
          07/19/2019                                          Sroka (Daniels, Sally)(Entered: 07/22/2019)

                                                   12         Evidentiary Objection to the Motion to Dismiss in
                                                  (12 pgs)    Support of Notice ofNon-Receipt ofPleading From
                                                              Mr Cooper; Wells Fazgo Bank, National Association;
                                                              Successor by Merger to Wells Fazgo Bank Minnesota.
                                                              National Association; as Trustee for Bank of America
                                                              Mortgage Securities, Inc Mortgage Pass-Through
                                                              Certificates Series 2003-D Documented by Bank of
                                                              America,NA and Opposition to Joinder, Motion to
                                                              Dismiss Declaratory Relief(related document(s):6
                                                              Motion to Dismiss Adversary Proceeding filed by
                                                              Defendant Real Time Resolutions Inc); Filed by
                                                              Plaintiff Gary Sroka(Daniels, Sally)(Entered:
          07/22/2019                                          07/23/2019)

                                                   13         Notice ofNon-Receipt ofPleading from Mr Cooper;
                                                  (6 pgs)     Wells Fazgo Bank, National Association; Successor
                                                              by Merger to Wells Fargo Bank Minnesota National
                                                              Association; as Trustee for Bank of America
                                                              Mortgage Securities, Inc Mortgage Pass-Through
                                                              Certificates Series 2003-D Documented by Bank of
                                                              America, NA Joinder; Filed by Plaintiff Gary Sroka
                                                             (RE:related document(s)3 Motion to Dismiss
                                                              Adversary Proceeding Filed by Creditors 3.Wells
                                                              Fargo Bank,N.A. as Trustee for the
                                                              Certificateholders of Banc of America Mortgage
                                                              Securities, Inc., Mortgage Pass-Through Certificates,
                                                              Series 2003-D,2.NBS Default Services, LLC,
                                                              1.Nationstar Mortgage LLC dlb/al Mr. Cooper filed
                                                              by Creditor 1.Nationstar Mortgage LLC d/b/a/ Mr.
                                                              Cooper, Creditor 2.NBS Default Services, LLC,
                                                              Creditor 3.Wells Fargo Bank,N.A. as Trustee for the
                                                              Certificateholders of Banc of America Mortgage
           07/22/2019                                         Securities, Inc., Mortgage Pass-Through Certificates,


                                                                                                                           4/23/2020, 10:5 ANI
6 of 19                                                                                                                                        S
•.~~,.,~   .....,...,...... y,..,~ .,..~..,~   ~vJ.L.l - LlYLf              .,«~,~.~~o~~.~a~u.u~~vu~w.g~v~c~-uu,~,~n~p~.pi:ivo~~~uiy~oa~...

                     Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 9 of 116 Page ID #:281

                                                                    Series 2003-D).(Daniels, Sally)(Entered:
                                                                    07/23/2019)

                                                          14        Notice of Opposition to Bank of America,NA
                                                         (42 pgs)   Joinder (related document(s): 3 Motion to Dismiss
                                                                    Adversary Proceeding filed by Creditor 1.Nationstax
                                                                    Mortgage LLC d/b/a/ Mr. Cooper, Creditor 2.NBS
                                                                    Default Services, LLC,Creditor 3.Wells Fazgo Bank,
                                                                    N.A. as Trustee for the Certificateholders of Banc of
                                                                    America Mortgage Securities, Inc., Mortgage Pass-
                                                                    Through Cert~cates, Series 2003-D); Filed by
                                                                    Plaintiff Gary Sroka (Daniels, Sally)(Entered:
           07/22/2019                                               07/23/2019)

                                                          15        Proof of service as to Bank of America NA RE:
                                                         (4 pgs)    Summons and Notice of Status Conference in
                                                                    Adversazy Complaint; Adversary Complaint; Filed by
                                                                    Plaintiff Gary Sroka(RE:related document(s)1
                                                                    Complaint).(date of service not entered on pdfl
           07/22/2019                                               (Daniels, Sally)(Entered: 07/23/2019)

                                                          16        Proof of service as to Wells Fazgo Bank,National
                                                         (4 pgs)    Association RE: Summons and Notice of Status
                                                                    Conference in Adversary Complaint; Adversary
                                                                    Complaint; Filed by Plaintiff Gary Sroka(RE: related
                                                                    document(s)1 Complaint).(daze of service not
                                                                    etttered on PDF)(Daniels, Sally)(Entered:
           07/22/2019                                               07/23/2019)

                                                          17         Proof of service as to Mr Cooper RE:Summons and
                                                         (4 pgs)     Notice of Status Conference in Adversary Complaint;
                                                                     Adversary Complaint; Filed by Plaintiff Gary Sroka
                                                                    (RE:related document(s)1 Complaint).(date of
                                                                     service not entered on PDF)(Daniels, Sally)
           07/22/2019                                               (Entered: 07/23/2019)

                                                          18        Proof of service as to Nationstar Mortgage LLC RE:
                                                         (4 pgs)    Summons and Notice of Status Conference in
                                                                    Adversary Complaint; Adversary Complaint; Filed by
                                                                    Plaintiff Gary Sroka(RE:related document(s)1
                                                                    Complaint).(date of service not entered on PDF)
           07/22/2019                                               (Daniels, Sally)(Entered: 07/23/2019)

                                                          19         Proof of service as to Real Time Resolutions Inc RE:
                                                         (4 pgs)     Summons and Notice of Status Conference in
                                                                     Adversary Complaint; Adversary Complaint; Filed by ',
                                                                     Plaintiff Gary Sroka(RE:related document(s)1
           07/22/2019


of 19                                                                                                                  4/23/2020, 10:56 ANF
                                                                                                                                     P9
~~vU~,~r - u.a rsazuQuptcy noun ~v~.~.i - Liv~,J               Hops:iieci.cacn.uscouns.govicgi-bin~l~xttcpt.pl'!1UbLL.iUly56~y...
                Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 10 of 116 Page ID #:282
                                                                                                                       i
                                                       Complaint).(date of service not entered on PDF)
                                                      (Daniels, Sally)(Entered: 07/23/2019)

                                            2
                                            —0        Plaintiffs Declaration Re: Misnomer OfName Filed                 ~
                                           (29 pgs)   by Plaintiff Gary Sroka.(Deramus, Glenda)
          08/07/2019                                  (Entered: 08/07/2019)                                            j

                                           21         Notice oflodgment of Order Granting Motion to
                                          (4 pgs)     Dismiss with Leave to Amend Filed by Creditors
                                                      1.Nationstar Mortgage LLC d16/a/ Mr. Cooper,
                                                      2.NBS Default Services, LLC,3.Wells Fargo Bank,                  j
                                                      N.A. as Trustee for the Certificateholders of Banc of
                                                      America Mortgage Securities, Inc., Mortgage Pass-
                                                      Through Certificates, Series 2003-D(RE:related
                                                      document(s)3 Motion to Dismiss Adversary
                                                      Proceeding Filed by Creditors 3.Wells Fargo Bank,                    ~
                                                      N.A. as Trustee for the Certificateholders of Banc of                j
                                                      America Mortgage Securities, Inc., Mortgage Pass-
                                                      Through Certificates, Series 2003-D,2.NBS Default                    ~
                                                      Services, LLC, 1.Nationstar Mortgage LLC d/b/al                      ~
                                                      Mr. Cooper filed by Creditor 1.Nationstar Mortgage
                                                      LLC d/b/al Mr. Cooper, Creditor 2.NBS Default                        j
                                                      Services, LLC,Creditor 3.Wells Faxgo Bank,N.A. as
                                                      Trustee for the Certificateholders ofBanc of America
                                                      Mortgage Securities, Inc., Mortgage Pass-Through
                                                      Certificates, Series 2003-D).(Exnowski,Dane)
          08/08/2019                                  (Entered: 08/08/2019)

                                            22         Status report Filed by Creditors 1.Nationstar
                                           (3 pgs)     Mortgage LLC d/b/a/ Mr. Cooper,2.NBS Default
                                                       Services, LLC,3.Wells Fargo Bank,N.A. as Trustee                ,
                                                       for the Certificateholders ofBanc of America                    j
                                                       Mortgage Securities, Inc., Mortgage Pass-Through                j
                                                       Certificates, Series 2003-D(RE:related
                                                       document(s)2 Summons Issued).(Exnowski,Dane)
          08/08/2019                                   (Entered: 08/08/2019)

                                            23         Hearing Held(Bk Motion)(RE:related documents) ~
                                                       3 Motion to Dismiss Adversary Proceeding)-
                                                       MOTION IS GRANTED WITH 30 DAYS LEAVE
                                                       TO AMEND. MOVANT TO SUBMIT ORDER              ~
          08/08/2019                                   (Deramus, Glenda)(Entered: 08/08/2019)

                                            24         Order Granting Motion To Dismiss Complaint With                         ~
                                           (2 pgs)     Leave To Amend(BNC-PDF)Signed on 8/15/2019
                                                      (RE:related document(s)3 Motion to Dismiss
                                                       Adversary Proceeding filed by Creditor 1.Nationstar
          08/15/2019


 of 19                                                                                                     4/23/2020, 1(~S~,~M
                                                                                                                                   r u
_~v~L~1   - V.V. L411111 LLLJ Lli~' ~VLLLL `V J.L.1   LlYLJ              11111JJ.//~.bl.liaV U.tu~vut   u.stl vlVbt-ulil~LlLLL~il.(Jl:1VVLG.7V l7.JV07...

                   Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 11 of 116 Page ID #:283

                                                                 Mortgage LLC d/b/a! Mr. Cooper, Creditor 2.NBS
                                                                 Default Services, LLC,Creditor 3.Wells Fargo Bank,
                                                                 N.A. as Trustee for the Certificateholders of Banc of
                                                                 America Mortgage Securities, Inc., Mortgage Pass-
                                                                 Through Certificates, Series 2003-D).(Steinberg,
                                                                 Elizabeth)(Entered: 08/15/2019)

                                                       25        Respondent Real Time Resolutions,Ines Reply in
                                                      (4 pgs)    Support of Tts Motion to Dismiss Pursuant to Federal ~
                                                                 Rules of Civil Procedure Rule 12(b)(6)for Lack of
                                                                 Standing (related document(s):6 Motion to Dismiss
                                                                 Adversary Proceeding filed by Defendant Real Time ~
                                                                 Resolutions Inc); Filed by Defendant Real Time
                                                                 Resolutions Inc (Daniels, Sally)(Entered:            ~
           08/15/2019                                            08/15/2019)

                                                       26        Certificate of Service; Filed by Defendant Real Time ~
                                                      (2 pgs)    Resolutions Inc(RE:related document(s)6 Motion to
                                                                 Dismiss Adversary Proceeding).(Daniels, Sally)
           08/15/2019                                            (Entered: 08/15/2019)

                                                       27        Hearing Continued(RE:related document(s)1                                    !
                                                                 Complaint filed by Plaintiff Gary Sroka)                                     ~
                                                                 CONTINUED Status hearing to be held on 9/26/2019
                                                                 at 10:00 AM at Crbrm SB,411 W Fourth St., Santa                              ~
                                                                 Ana, CA 92701. The case judge is Theodor Albert -                            j
                                                                 DEFENDANTS TO GIVE NOTICE (Steinberg,
           08/15/2019                                            Elizabeth)(Entered: 08/16/2019)                                              ~

                                                        28       BNC Certificate ofNotice - PDF Document.(RE:       ~
                                                       (3 pgs)   related document(s)24 Order  (Generic)(BNC-PDF))
                                                                 No. of Notices: 2. Notice Date 08/17/2019.(Admin.)
            08/17/2019                                           (Entered: 08/17/2019)                              ~

                                                        29       Notice ofContinued Status Conference on Adversary
                                                       (2 pgs)   Complaint Filed by Defendant Mr Cooper.
            08/26/2019                                           (Exnowski, Dane)(Entered: 08/26/2019)

                                                        30       Hearing Held(Bk Motion)(RE: related documents)
                                                                 6 Motion to Dismiss Adversary Proceeding)-
                                                                 MOTION ISGRANTED. MOVANT TO SUBMIT
            08/29/2019                                           ORDER(Deramus, Glenda)(Entered: 08/29/2019)

                                                        31       Notice oflodgment Of Order or Judgment In
                                                       (7 pgs)   Adversary Proceeding Filed by Defendant Real Time
                                                                 Resolutions Inc(RE:related document(s)6 Notice of
                                                                 Respondent/Motion to Dismiss Claimant's
            09/09/2019


9 of 19                                                                                                                          4/23/2020, lOP9~
                                                                                                                                                   1
~si...i - v.v. i+uiuuurwy ~,v~.u~~v✓.c.t -L,ivL.:~              uu~~.iic~l.yaw.u~wuru.guvic:~.t-olA/LKUCPI.PI!1VOLG~U/y~b2Sy...

               Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 12 of 116 Page ID #:284
                                                                                                                     i

                                                       Declaratory Relief For A Declaratory Judgment                 i~
                                                       Pursuant To Federal Rules Of Civil Procedure Rule
                                                       12(b)(6) For Lacking Of Standing Filed by Defendant           j
                                                       Real Tune Resolutions Inc[ORDER TO
                                                       CHAMBERS 6-27-19] filed by Defendant Real Time
                                                       Resolutions Inc).(Deramus, Glenda)(Entered:                   ~
                                                       09/09/2019)                                                   ~
                                                                                                                     i
                                             32        Plaintiffs Declaration Re: Assumed Name Filed by              ~
                                            (35 pgs)   Plaintiff Gary Sroka..(Deramus, Glenda}(Entered:
        09/12/2019                                     09/13/2019)                                                    ~

                                             33         First Amended Adversary Complaint by Gary Sroka
                                            (79 pgs)    against Mr Cooper .(RE:related document(s)1                   j
                                                        Adversary case 8:19-ap-01097. Complaint by Gary
                                                        Sroka against Mr Cooper ,Real Time Resolutions Inc
                                                         Nationstar Mortgage LLC ,Bank of America N A,
                                                        Wells Fargo Bank, National Association; Successor
                                                        By Merger To Wells Faxgo Bank Minnesota, National                 ~
                                                        Association.(Fee Not Required). Nature of Suit:(14
                                                       (Recovery of money/property -other)),(91
                                                       (Declaratory judgment)),(O1 (Determination of
                                                        removed claim or cause)),(02(Other (e.g. other                    ~
                                                        actions that would have been brought in state court if
                                                        unrelated to bankruptcy)))(Shimizu, Tina) Additional
                                                        attachments)added on 5/28/2019.filed by Plaintiff                 i
                                                        Gary Sroka.).(Steinberg, Elizabeth)(Entered:                      ~
        09/12/2019                                      09/13/2019)                                                       ~

                                             34        Status report Joint Status Report Filed by Defendant
                                                       Bank of America N A(RE:related documents)27
                                                       Hearing(Adv Other) Continued).(Schatz, Ethan)
                                                       Warning: See docket entry no: 35 for corrective
                                                       action. Modified on 9/20/2019(Daniels, Sally).
        09/19/2019                                     (Entered: 09/19/2019)

                                             35         Notice to Filer of Error and/or Deficient Document                j
                                                        Other - PDF document was not flattened prior to
                                                        filing. Instructions for flattening a PDF document
                                                        are available on the court's website under
                                                        CM/ECF instructions to flatten PDF files. THE
                                                        FILER IS INSTRUCTED TO RE-FILE THE
                                                        FLATTENED DOCUMENT IMMEDIATELY
                                                       (RE: related document(s)34 Status report filed by
                                                        Defendant Bank of America N A)(Daniels, Sally)
        09/20/2019                                     (Entered: 09/20/2019)




of 19                                                                                                     4/23/2020, 10;$9
                                                                                                                       ri
~1~L LVi'   V.J. L7QillU U1J Ll.~' I.0 LL(L`V J.G.l - LLVLi~                     nups:iieci.caco.uscouns.govicgi-~iniLxucpi.pl:1VbLL3U /y~b~y...
                   Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 13 of 116 Page ID #:285

                                                      36                 Status report -Joint Status Report[amended to
                                                     (6 pgs)            fIattenJ Filed by Defendant Bank of America N A
                                                                        (RE:related document(s)34 Status report).(Schatz,
            09/20/2019                                                   Ethan)(Entered: 09/20/2019)                                   ~
                                                                                                                                       i
                                                      37                Joint Status report Filed by Plaintiff Gazy Sroka(RE:
                                                     (5 pgs)            related document(s)1 Complaint).(Deramus, Glenda)
            09/23/2019                                                  (Entered: 09/23/2019)                                 j

                                                      38                 Motion to Dismiss Adversary Proceeding Notice of
                                                     (64 pgs; 2 does)    Motion and Motion to Dismiss Complaint with
                                                                        Prejudice Plaintiffs First Amended Complaint Filed
                                                                         by Creditors 1.Nationstar Mortgage LLC d/b/a/ Mr.
                                                                         Cooper, 2.NBS Default Services, LLC,3.Wells Fargo i
                                                                         Bank,N.A. as Trustee for the Certificateholders of
                                                                         Banc of America Mortgage Securities, Inc., Mortgage
                                                                        Pass-Through Certificates, Series 2003-D
                                                                        (Attachments:# 1 Request for Judicial Notice and     ~
                                                                        Exhibits)(Exnowski,Dane) Warning: See docket
                                                                         entry no: 39 for corrective action. Moclified on
            09/24/2019                                                   9/24/2019 (Daniels, Sally).(Entered: 09/24/2019)
                                                                                                                                           i
                                                       39                Notice to Filer of Error and/or Deficient Document
                                                                         Incorrect bearing date/time/location was selected.
                                                                         October 24,2019 is not an available date for this                 j
                                                                         matter. THE FILER IS INSTRUCTED TO
                                                                         CONTACT JUDGE ALBERT'S COURTROOM                                  ~
                                                                         DEPUTY TO SCHEDULE AN AVAILABLE
                                                                         HEARING DATE/TIME.(RE:related                                     i
                                                                         document(s)38 Motion to Dismiss Adversary                         ~
                                                                         Proceeding filed by Creditor 1.Nationstar Mortgage
                                                                         LLC d/b/al Mr. Cooper, Creditor 2.NBS Default
                                                                         Services, LLC,Creditor 3.Wells Fazgo Bank,N.A. as                 ~
                                                                         Trustee for the Certificateholders of Banc of America
                                                                         Mortgage Securities, Inc., Mortgage Pass-Through
                                                                         Certificates, Series 2003-D)(Daniels, Sally)(Entered:
            09/24/2019                                                   09/24/2019)
                                                                                                                          i
                                                       41                Hearing Continued(RE:related document(s)1
                                                                         Complaint filed by Plaintiff Gazy Sroka)
                                                                         CONTINUED Status hearing to be held on 11/7/2019
                                                                         at 10:00 AM at Crtrm SB,411 W Fourth St., Santa
                                                                         Ana, CA 92701. The case judge is Theodor Albert
            09/26/2019                                                   (Steinberg, Elizabeth)(Entered: 09/27/2019)      j

                                                       40                Notice of Hearing Amended Notace ofHearing on
                                                      (3 pgs)            Motion to Dismiss First Amended Complaint with
            09/27/2019


                                                                                                                            4/23/2020, 10~~ ~~
i 1 of 19
--_~~. uVl   V.U. LGtlll\l U1JLV ~' ~VILLL `Y J.L.1 - L1VLJ            uu~~.i r cc:i.~a~u.u~wuns.govi cgl-oln/LXZtCPi.PI:1 VOLL~U / yJboy...

                   Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 14 of 116 Page ID #:286

                                                              Prejudice Filed by Creditors 1.Nationstar Mortgage
                                                               LLC d/b/a/ Mr. Cooper,2.NBS Default Services,
                                                               LLC,3.Wells Fazgo Bank,N.A. as Trustee for the
                                                               Certificateholders ofBanc of America Mortgage
                                                               Securities, Inc., Mortgage Pass-Through Certificates,
                                                               Series 2003-D(RE:related document(s)38 Motion to
                                                               Dismiss Adversary Proceeding Notice ofMotion and
                                                               Motion to Dismiss Complaint with Prejudice
                                                              Plaintiff's First Amended Complaint Filed by
                                                               Creditors 1.Nationstar Mortgage LLC d/b/a/ Mr.
                                                               Cooper, 2.NBS Default Services, LLC,3.Wells Fazgo
                                                               Bank,N.A. as Trustee for the Certificateholders of
                                                               Banc of America Mortgage Securities, Inc., Mortgage
                                                               Pass-Through Certificates, Series 2003-D
                                                              (Attachments:# 1 Request for Judicial Notice and
                                                               Exhibits)(Exnowski,Dane) Warning: See docket
                                                               entry no: 39 for corrective action. Modified on
                                                               9/24/2019. filed by Creditor 1.Nationstar Mortgage
                                                               LLC d1b/a/ Mr. Cooper, Creditor 2.NBS Default
                                                               Services, LLC, Creditor 3.Wells Fargo Bank,N.A. as
                                                               Trustee for the Certificateholders ofBanc of America
                                                               Mortgage Securities, Inc., Mortgage Pass-Through
                                                               Certificates, Series 2003-D).(Exnowsld,Dane)
                                                              (Entered: 09/27/2019)

                                                      47      Hearing Set(RE:related document(s)38 Motion to
                                                              Dismiss Adversary Proceeding filed by Creditor
                                                              1.Nationstar Mortgage LLC d/b/a/ Mr. Cooper,
                                                              Creditor 2.NBS Default Services, LLC,Creditor
                                                              3.Wells Faxgo Bank, N.A. as Trustee for the
                                                              Certificateholders ofBanc of America Mortgage
                                                              Securities, Inc., Mortgage Pass-Through Certificates,
                                                              Series 2003-D)The Hearing date is set for 11/7/2019
                                                              at 11:00 AM at Crtrm SB,411 W Fourth St., Santa
                                                              Ana, CA 92701. The case judge is Theodor Albert
             09/27/2019                                       (Deramus, Glenda)(Entered: 09/30/2019)

                                                     42        Notice OfRespondent Real Time Solutions, Ines
                                                    (2 pgs)    Motion to Dismiss Plaintiffs First Amended
                                                               Complaint Adversary Proceeding Filed by Defendant
                                                               Real Time Resolutions Inc(Deramus, Glenda)
             09/30/2019                                        (Entered: 09/30/2019)

                                                      43       Hearing Set(RE:related document(s)42 Motion to
                                                               Dismiss Adversary Proceeding filed by Defendant
                                                               Real Time Resolutions Inc) The Hearing date is set
                                                               for 11/7/2019 at 11:00 AM at Crtrm SB,411 W
             09/30/2019                                        Fourth St., Santa Ana, CA 92701. The case judge is


?2 of 19                                                                                                             4/23/2020, 10;$Q .~N~
                                                                                                                                    r~ i4
_-~v~ LI..I   - U.J. D[i11R1 LL~lU:y I.UUf l ~V~.L.1 - Ll VL~            lliLpS://eCi.cacn.uscourts.govicgi-b~1~ldxpt.plY 1U62;1:iU7y5689...

                      Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 15 of 116 Page ID #:287

                                                                 Theodor Albert(Deramus, Glenda)(Entered:
                                                                 09/30/2019)                                                      i

                                                       44        Defendant Real Time Resolutions Inc Points and                   j
                                                      (7 pgs)    Authorities In Support OfIts Motion To Dismiss
                                                                 Plaintiffs First Amended Complaint Filed by
                                                                 Defendant Real Time Resolutions Inc .(Deramus,
               09/30/2019                                        Glenda)(Entered: 09/30/2019)

                                                       45        Certificate of Service Filed by Defendant Real Time
                                                      (2 pgs)    Resolutions Inc(RE:related document(s)42 Motion
                                                                 to Dismiss Adversary Proceeding).(Deramus,
               09/30/2019                                        Glenda)(Entered: 09/30/2019)                                     ~

                                                       46        Motion to Dismiss Adversary Proceeding Defendant
                                                       (3 pgs)   Bank ofAmerica, N.A.'s Joinder in Defendants
                                                                 Nationstar Mortgage LLC D/B/A/Mr. Cooper, NBS
                                                                 Default Services, LLC and Wells Fargo Banl~ N.A.
                                                                 as Trusteefor the Certificateholders ofBanc of
                                                                 America Mortgage Securities, Inc., Mortgage Pass-
                                                                 Through Certificates, Series 2003-D's Motion to
                                                                 Dismiss the First Amended Adversary Complaint
                                                                 Filed by Defendant Bank of America N A(Schatz,
               09/30/2019                                        Ethan)(Entered: 09/30/2019)
                                                                                                                                  i
                                                      48         Notice Of Opposition And Request For A Hearing
                                                      (10 pgs)   (related document(s): 38 Motion to Dismiss                       ~
                                                                 Adversary Proceeding Notice ofMotion and Motion                  ~
                                                                 to Dismiss Complaint with Prejudice Plaintiff's First
                                                                 Amended Complaint filed by Creditor 1.Nationstaz
                                                                 Mortgage LLC d/b/a! Mr. Cooper, Creditor 2.NBS                       ~
                                                                 Default Services, LLC,Creditor 3.Wells Fargo Bank,
                                                                 N.A. as Trustee for the Certificateholders of Banc of
                                                                 America Mortgage Securities, Inc., Mortgage Pass-
                                                                 Through Certificates, Series 2003-D)Filed by
                                                                 Plaintiff Gary Sroka(Deramus, Glenda)(Entered:
               10/24/2019                                         10/24/2019)                                                         ~

                                                        49       Unilateral Status report Filed by Plaintiff Gary Sroka
                                                       (8 pgs)   (RE:related document(s)1 Compliant).(Deramus,
               10/30/2019                                        Glenda)(Entered: 10/31/2019)

                                                        50       Defendant Real Time Resolutions, Inc.'s Reply To
                                                       (4 pgs)   Plaintiffs Opposition To Defendant's Motion To
                                                                 Dismiss Plaintiffs First Amended Complaint(related
                                                                 document(s): 38 Motion to Dismiss Adversary
                                                                 Proceeding Notice ofMotion and Motion to Dismiss
                10/31/2019


   of 19                                                                                                              4/23/2020, 10~~
vyL~.i - ~.~.liasuuu~.~wy ~.ui.u~~v~.c.i -t,ivt,~             llll~~://CL1.l:GL~.US(:ULLCLS.gUV/G~1-D1D/LKL[CPi.PI!1VOLL~U/`J~b2Sy...

               Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 16 of 116 Page ID #:288

                                                      Complaint with Prejudice Plaintiffs First Amended                   j
                                                      Complaint filed by Creditor 1.Nationstar Mortgage
                                                      LLC d/b/a/ Mr. Cooper, Creditor 2.NB5 Default
                                                      Services, LLC,Creditor 3.Wells Fazgo Bank,N.A. as
                                                      Trustee for the Certificateholders ofBanc of America
                                                      Mortgage Securities, Inc., Mortgage Pass-Through
                                                      Certificates, Series 2003-D)Filed by Defendant Real
                                                      Time Resolutions Inc(Deramus, Glenda)(Entered:       ~
                                                      11/01/2019)                                          ~,

                                            51        Certificate of Service Filed by Defendant Real Time                 j
                                           (2 pgs)    Resolutions Inc(RE:related document(s)38 Motion
                                                      to Dismiss Adversary Proceeding Notice ofMotion
                                                      and Motion to Dismiss Complaint with Prejudice
                                                      Plaintiffs First Amended Complaint).(Deramus,                       ~
         10/31/2019                                   Glenda)(Entered: 11/O1/2019)

                                            52        Plaintiffs Affidavit RE Complaint Filed with
                                           (21 pgs)   Consumer Financial Protection Bureau; Filed by
                                                      Plaintiff Gary Sroka(RE:related document(s)1
         11/07/2019                                   Complaint).(Daniels, Sally)(Entered: 11/07/2019)
                                                                                                                          r
                                             53       Hearing Held(Bk Motion)(RE: related documents)
                                                      38 Motion to Dismiss Adversary Proceeding)-
                                                      MOTION IS GRANTED. MOVANT TO SUBMIT
         11/07/2019                                   ORDER(Deramus,Glenda)(Entered: 11/07/2019)     ~

                                            54        Hearing Held(Bk Motion)(RE:related documents)
                                                      42 Motion to Dismiss Adversary Proceeding)-
                                                      MOTTON ISGRANTED. MOUANT TO SUBMIT
                                                      ORDER(Deramus, Glenda) Modified on 11/20/2019
         11/07/2019                                   (Deramus, Glenda).(Entered: 11/07/2019)       j
                                                                                                                           i
                                            55        Plaintiffs Declazation re: Filed by Plaintiff Gary
                                           (21 pgs)   Sroka(RE:related document(s)42 Motion to Dismiss
                                                      Adversary Proceeding).(Deramus, Glenda)(Entered:
         11/07/2019                                   11/08/2019)

                                            56        Hearing Continued(RE:related document(s)1
                                                      Compliant filed by Plaintiff Gary Sroka)Pre-Trial
                                                      Conference set for 11/7/2019 at 10:00 AM at Crtrm                    ~
                                                      SB,411 W Fourth St., Santa Ana, CA 92701. The
                                                      case judge is Theodor Albert(Deramus, Glenda)-                       I
                                                      CORRECTION:THIS IS NOT TTY CORRECT
                                                      HEARING NOTE SEE DOCUMENT #58 Modified
                                                      on 11/12/2019(Deramus, Glenda). Modified on
                                                      11/20/2019(Deraxnus, Glenda).(Entered:
         11/07/2019


of 19                                                                                                        4/23/2020, 10~~
_.:~~~~,i - v..~. t~cuuvurwy ~,vw~\v~.t,.i - l.,ivl:,f             11L~jJ~.iiCGi.c4cO.l15WUClS.~UV/G~1-D1I]/LKL[CPL.PI!1VOLL.iU/y~b2Sy...

                  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 17 of 116 Page ID #:289

                                                           11/08/2019)

                                                 58        Status Conference Hearing Held(RE:related                           ~
                                                           document(s)1 Complaint filed by Plaintiff Gaxy
                                                           Sroka) OFF CALENDAR AS MOOT(Deramus,
           11/07/2019                                      Glenda)(Entered: 11/14/2019)

                                                57         Notice oflodgment Filed by Creditors 1.Nationstaz
                                                (15 pgs)   Mortgage LLC d/b/al Mr. Cooper,2.NBS Default
                                                           Services, LLC,3.Wells Fargo Bank,N.A. as Trustee
                                                           for the Certificateholders ofBanc of America
                                                           Mortgage Securities, Inc., Mortgage Pass-Through
                                                           Certificates, Series 2003-D(RE:related
                                                           document(s)38 Motion to Dismiss Adversary
                                                           Proceeding Notice ofMotion and Motion to Dismiss
                                                           Complaint with Prejudice Plaintiffs First Amended
                                                           Complaint Filed by Creditors 1.Nationstar Mortgage
                                                           LLC d/b/a/ Mr. Cooper,2.NBS Default Services,
                                                           LLC,3.Wells Fargo Bank,N.A. as Trustee for the
                                                           Certificateholders ofBanc of America Mortgage
                                                           Securities, Inc., Mortgage Pass-Through Certificates,
                                                           Series 2003-D (Attachments:# 1 Request for Judicial
                                                           Notice and Exhibits)(Exnowski, Dane)Warning: See
                                                           docket entry no: 39 for corrective action. Modified
                                                           on 9/24/2019. filed by Creditor 1.Nationstar
                                                           Mortgage LLC d/b/a/ Mr. Cooper, Creditor 2.NBS
                                                           Default Services, LLC,Creditor 3.Wells Fargo Bank,
                                                           N.A. as Trustee for the Certificateholders of Banc of
                                                           America Mortgage Securities, Inc., Mortgage Pass-
                                                           Through Certificates, Series 2003-D).(Exnowski,
           11/08/2019                                      Dane)(Entered: 11/08/2019)

                                                 59        Order Crranting Motion To Dismiss First Amended
                                                (12 pgs)   Complaint With Prejudice(BNC-PDF)(Related Doc
                                                           # 38)- IT IS HEREBY ORDERED AND DECREED
                                                           THAT: 1. THE MOTION IS GRANTED AND'THE
                                                           FIRST AMENDED COMPLAINT IS HEREBY
                                                           DISMISSED IN ITS ENTIRETY WITHOUT LEAVE
                                                           TO AMEND; AND ACCORDINGLY,2.'THE
                                                           ABOVE-ENTITLED AND NUMBERED ACTION
                                                           IS HEREBY DISMISSED WITH PREJUDICE AS
                                                           TO DEFENDANTS AND BANK OF AMERICA,
                                                           N.A. SO ORDERED Signed on 11/20/2019.
           11/20/2019                                      (Deramus, Glenda)(Entered: 11/20/2019)

                                                 60        Transcript Order Form ,regazding Hearing Date
                                                 (1 pg)    11/07/2019 Filed by Plaintiff Gary Sroka .(Daniels,
            11/20/2019


   of 19                                                                                                          4/23/2020, 10~~ ~1V~
 ._. -----   ~-.~-.--~-•~-~~-y ~~~ ~~+W.~..~.....   .-.. ....~           u«ru.ii v~i.~.u~.v.tuvvua u.bv Yib~i'V1aL L1LLl~l~.1.l1: 1VVLLJVl7JV07...


                   Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 18 of 116 Page ID #:290

                                                                 Sally)(Entered: 11/20/2019)

                                                       61         Transcript Record Transmittal(Court transcript
                                                                  records have been uploaded to FDS). For Order
                                                                  Number: 19-TA-52. RE Hearing Date: 11/07/19,
                                                                 [TR.ANSCRIPTION SERVICE PROVIDER:Echo
                                                                  Reporting, Inc, Telephone number(858)453-7590.]
                                                                 (RE: related document(s)60 Transcript Order Form
                                                                 (Public Request)filed by Plaintiff Gary Sroka)
             11/21/2019                                          (Daniels, Sally)(Entered: 11/21/2019)

                                                     62          BNC Certificate ofNotice - PDF Document.(RE:
                                                     (13 pgs)    related document(s)59 Order on Motion to Dismiss
                                                                 Adversary Proceeding(BNC-PDF))No. ofNotices:
                                                                 3. Notice Date 11/22/2019.(Admin.)(Entered:
             11/22/2019                                          11/22/2019)

                                                     63          Order Grranting Respondent Real Time Resolution,
                                                     (11 pgs)    Inc.'s Motion To Dismiss Plaintiffs First Amended
                                                                 Complaint(BNC-PDF)(Related Doc # 42 Signed on
                                                                 11/25/2019.(Deramus, Glenda)(Entered:
             11/25/2019                                          11/25/2019)

                                                                 Receipt of Appeal Filing Fee - $293.00 by O1.
                                                                 Receipt Number 80074376.(admin)(Entered:
             11/27/2019                                          11/27/2019)

                                                                 Receipt ofNotice of Appeal Fee - $5.00 by O 1.
                                                                 Receipt Number 80074376.(admin)(Entered:
             11/27/2019                                          11/27/2019)

                                                     64          BNC'Certificate ofNotice - PDF Document.(RE:
                                                     (12 pgs)    related document(s)63 Order on Motion to Dismiss
                                                                 Adversary Proceeding(BNC-PDF))No. ofNotices:
                                                                 3. Notice Date 11/27/2019.(Admin.)(Entered:
             11/27/2019                                          11/27/2019)

                                                      66         Notice of Appeal and Statement of Election to
                                                     (4 pgs)     Banlavptcy Appellate Panel.(Official Form 417A).
                                                                 Fee Amount $298 Filed by Plaintiff Crary Sroka(RE:
                                                                 related document(s)59 Order on Motion to Dismiss
                                                                 Adversary Proceeding(BNC-PDF),63 Order on
                                                                 Motion to Dismiss Adversary Proceeding(BNC-
                                                                 PDF)). Appellant Designation due by 12/11/2019.
             11/27/2019                                          (Bolte, Nickie)(Entered: 12/02/2019)




16 of 19                                                                                                                  4/23/2020, lOPi$
., _..v a.~.a - v..i, a~uauu urwy ~.vw~~v.~.c.a 't~ivL~                      ~u~~,~.~~v~~.~aw.wwu~u.guvi~~-vuy Lxucp~.piri~o~~~u iy~oay...
                  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 19 of 116 Page ID #:291

                                                 67                 Deficiency letter to Appellant: Appeal Is Deficient
                                                 (1 pg)             For the Following Reason: Does Not Include Entered
                                                                    Stamped Copy Of Order, Judgment, Or Decree.(RE:
                                                                    related document(s)66 Notice of Appeal and
                                                                    Statement of Election (Official Form 417A)filed by
                                                                    Plaintiff Gary Sroka)(Bolte, Nickie)(Entered:
            11/27/2019                                              12/02/2019)

                                                  65                Transcript regazding Heazing Held 11/07/19 RE:
                                                 (30 pgs)           Motion to dismiss first amended complaint with
                                                                    prejudice. Remote electronic access to the transcript
                                                                    is restricted unti103/2/2020. The transcript may be
                                                                    viewed at the Bankruptcy Court Clerk's Office on a
                                                                    public terminal or purchased through the
                                                                    Transcription Service Provider before the transcript
                                                                    access restriction has ended.[TRANSCRIPTION
                                                                    SERVICE PROVIDER:Echo Reporting,Inc.,
                                                                    Telephone number(858)453-7590.]. Notice ofIntent
                                                                    to Request Redaction Deadline Due By 12/9/2019.
                                                                    Redaction Request Due By 12/23/2019. Redacted
                                                                    Transcript Submission Due By 01/2/2020. Transcript
                                                                    access will be restricted through 03/2/2020.
            12/02/2019                                              (Jauregui, Tara)(Entered: 12/02/2019)

                                                  68                 Notice OfReferral Of Appeal To United States
                                                 (40 pgs; 7 docs)    Bankruptcy Appellate Panel OfThe Ninth Circuit
                                                                    (BAP)with certificate of mailing(RE:related
                                                                     document(s)66 Notice of Appeal and Statement of
                                                                     Election (Official Form 417A)filed by Plaintiff Gary
                                                                     Sroka)(Attachments:# 1 Notice of Appeal and
                                                                     Statement of Election # 2 Order Granting Motion To
                                                                     Dismiss First Amended Complaint With Prejudice # 3
                                                                     Order Granting Respondent Real Time Resolution,
                                                                     Inc.'s Motion To Dismiss Plaintiffs First Amended
                                                                     Complaint # 4 Notice of Transcripts) Designated for
                                                                     an Appeal# 5 Transcript Order Form # 6 P,mended
                                                                     Order Continuing the Bankruptcy Appellate Panel of
                                                                     the Ninth Circuit)(Bolte, Nickie)(Entered:
            12/03/2019                                               12/03/2019)

                                                 69                  Amended Notice Of Appeal And Statement Of
                                                 (19 pgs)            Election Filed by Plaintiff Gary Sroka(RE:relaxed
                                                                     document(s)66 Notice of Appeal and Statement of
                                                                     Election (Official Form 417A)).(Bolte, Nickie)
            12/05/2019                                               (Entered: 12/05/2019)

                                                   70                Statement OfIssues To Be Presented Appeal Filed by
            12/10/2019


   of 19                                                                                                              4/23/2020, 10~~ ~N
_,Li.va   v..,. i+uauuuYwy ~.vui~`YJ.L.1   - LlVLf               tu~~1~.~~G~.1.U4UU.UJWLL[lS.~'UV/G~1-OIIULKC[CpL.PI!1VOLLJV/`J~bZS`J...

               Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 20 of 116 Page ID #:292

                                             (3 pgs)    Plaintiff Gary Sroka(RE: related document(s)66
                                                        Notice of Appeal and Statement of Election (Official
                                                        Form 417A)).(Bolte, Nickie)(Entered: 12/10/2019)

                                              71         Appellant Designation OfItems To Be Included In
                                             (3 pgs)     The Record On Appeal Filed by Plaintiff Gary Sroka
                                                        (RE:related document(s)66 Notice of Appeal and
                                                         Statement of Election (Official Form 417A)).
                                                         Appellee designation due by 12/24/2019.
                                                         Transmission of Designation Due by 1/9/2020.(Bolte,
          12/10/2019                                     Nickie)(Entered: 12/10/2019)

                                              72         Notice of transcripts) Designated For An Appeal.
                                             (3 pgs)     Hearing Date(s): 11/07/2019 -Docket No.65 Filed
                                                         by Plaintiff Gary Sroka(RE:related document(s)66
                                                         Notice of Appeal and Statement of Election (Official
          12/12/2019                                     Form 417A)).(Bolte,Nickie)(Entered: 12/16/2019)

                                              73         Statement ofElection to have District Court hear
                                             (3 pgs)     Appeal Filed by Creditor 1.Nationstar Mortgage LLC
                                                         d/b/aJ Mr. Cooper.(Exnowski,Dane)(Entered:
          12/26/2019                                     12/26/2019)

                                              74        Opening Letter -Notice of acknowledgement from
                                             (2 pgs)    United States Banla~uptcy Appellate Panel ofthe
                                                        Ninth Circuit of Notice of Appeal and Assignment of
                                                        BAP Case No. CC-19-1314 (filed at United States
                                                        Banla~uptcy Appellate Panel ofthe Ninth Circuit on
                                                        12/16/19)(RE:related document(s)66 Notice of
                                                        Appeal and Statement of Election (Official Form
                                                        417A)filed by Plaintiff Gary Sroka)(Bolte, Nickie)
          12/27/2019                                    (Entered: 12/27/2019)

                                              75        Appeal transferred notice from BAP to USDC - RE:
                                             (54 pgs)   BAP No.: CC-19-1314(filed at United States
                                                        Bankruptcy Appellate Panel ofthe Ninth Circuit on
                                                        12/16/19)(RE:related document(s)66 Notice of
                                                        Appeal and Statement of Election (Officia.l Form
                                                        417A)filed by Plaintiff Gary Sroka)(Bolte, Nickie)
          12/27/2019                                    (Entered: 12/27/2019)

                                              76         Assignment notice of USDC case/judge to appeal
                                             (2 pgs)     transferred from BAP - RE: USDC Case No.: 8:19-
                                                         cv-02496-JFW(RE:BAP Case No.: CG19-1314)
                                                        (filed at United States District Court On 12/27/19)
                                                        (RE: related document(s)66 Notice of Appeal and
                                                         Statement of Election (Official Form 417A)filed by
          01/03/2020


 of 19                                                                                                          4/23/2020, 10~~~
>-~.~.: - ~.~.,~~uuuNwy w~,u~~v~.L.i -L,tvtJ             n~.ps:iieci.cacti.uscourts.gov~cgi-b~N1~ktKptpl'?1062230795689...
               Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 21 of 116 Page ID #:293

                                                 Plaintiff Gary Sroka)(Bolte, Nickie)(Entered:
                                                 01/03/2020)

      ~                                77        Certificate Of Readiness Of Record On Appeal To
      ~                                (2 pgs)   United States District Court RE:USDC Case No.
                                                 8:19-cv-02496-JFW(RE:related document(s)66
                                                 Notice of Appeal and Statement of Election (Official
                                                 Form 417A)filed by Plaintiff Gary Sroka)(Bolte,
          01/03/2020                             Nickie)(Entered: 01/03/2020)

                                        78       Notice of Appearance and Request for Notice by E.
                                       (3 pgs)   Christine Hehir Filed by Defendant Bank of America
          01/07/2020                             N A.(Hehir, E.)(Entered: 01/07/2020)

                                       79        Notice of Change of Address or Law Firm Filed by
     ~                                 (3 pgs)   Defendant Bank of America N A.(Hehir, E:)
          01/14/2020                             (Entered:01/14/2020)




                                                                                                                    P21
Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 22 of 116 Page ID #:294




                                                       Excerpt No. ~2"

                                                                                P22
--•., •..,•.••   •••••••.••....• ........... ,...~.....~                                   au~ra.n c~L.~a~u.u~~vtu u.~
                                                                                                                     jV vi ~~'uu~L11LR~t.~1:11•FOL'+1.7ULLOU...

                         Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 23 of 116 Page ID #:295

                                                           Query   Reports     Utilities        Help     Log Out

                                                                                                                     MANADR,RELATED-G

                                     UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA (Southern Division -Santa Ana)
                                CIVIL DOCKET FOR CASE #: 8:19-cv-02496-PA


                 In Re Gary James Sroka                                                          Date Filed: 12/27/2019
                 Assigned to: Judge Percy Anderson                                               Jury Demand: None
                 Related Case: 8:19-cv-00807-AG-ADS                                              Nature of Suit: 422 Banknzptcy Appeal
                 Case in other court: 8:19-ap-01097-TA                                          (801)
                                     USBC Central District of CA Santa Ana                       Jurisdiction: Federal Question
                                     Division, 8:19-bk-11841-TA
                                     USBAP for the 9th Circuit, BAP
                                     CC-19-01314
                 Cause: 28:0158 Notice of Appeal re Bankruptcy Matter
                 ~B~)
                 In re Debtor
                 Gary James Sroka


                 V.
                 Appellant
                 Gary James Sroka                                            represented by Gary James Sroka
                                                                                            324 Via Promesa
                                                                                            San Clemente, CA 92673
                                                                                            949-285-8665
                                                                                            PRO SE


                 V.
                 Appellee
                 Nationstar Mortgage LLC                                     represented by Dane Wyatt Eznowsl~
                 c% NBS Default Services, LLC                                               McCalla Raymer Leibert Pierce, LLP
                 doing business as                                                          301 East Ocean Boulevazd Suite 1720
                 Mr. Cooper                                                                 Lang Beach, CA 90802
                                                                                            562-661-5060
                                                                                            Fax:562-983-5365
                                                                                            Email: dane.exnowski@mccalla.com
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED

                 Appellee



                                                                                                                                         4/23/2020, l OP~3
  of6
                                                         11LL1./J .I I \rlr1. V GILL.UJ1y V ill L.~.~V V/ li~'UUY L~~~.~1
                                                                                                                        :1 j481.x}1.~ vLL y y...



           Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 24 of 116 Page ID #:296
      NBS Default Services LLC                  represented by Dane Wyatt Exnowsl~
                                                              (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEYTO BE NOTICED

      Appellee
      Wells Fargo Bank,N.A.                     represented by Dane Wyatt Eznowsl~
      as Trusteefor the Certificateholders of                  (See above for address)
      Banc ofAmeYica Mortgage Securities,                      LEAD ATTORNEY
      Inc., Mortgage Pass-Through                              ATTORNEYTO BE NOTICED
      Certificates, Series 2003-D

      Appellee
      Bank of America NA                        represented by E Christine Helur
                                                               McGuireWoods LLP
                                                               1800 Century Park East 8th Floor
                                                               Los Angeles, CA 90067-1501
                                                               310-315-8200
                                                               Fax: 310-3150-8210
                                                               Email: chehir@mcguirewoods.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                                 Ethan Schatz
                                                                 McGuireWoods LLP
                                                                 Two Embazcadero Center Suite 1300
                                                                 San Francisco, CA 94111
                                                                 415-844-9944
                                                                 Fax:415-844-9922
                                                                 Email: eschatz@mcguirewoods.com
                                                                 TERMINATED:01/06/2020

      Appellee
      Real Time Resolutions Inc.                represented by Nathaniel R Lucey
                                                               Ericksen Arbuthnot
                                                               152 North 3rd Street Suite 700
                                                               San Jose, CA 95112
                                                               408-286-0880
                                                               Fax: 408-286-0337
                                                               Email: nlucey@ericksenarbuthnot.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                                 Sharon Lynn Hightower
                                                                 Ericksen Arbuthnot
                                                                 152 North Third Street Suite 700
                                                                 San Jose, CA 95112
                                                                 408-286-0880



of6                                                                                                                4/23/2020, ioP
                                                                                                                                 24
                                                         iu~~s.ri cct.cacu.uscour[s.gOv~cgi-OlIULKit(pi.pl!114iSL41 ~UL16U...

          Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 25 of 116 Page ID #:297

                                                               Fax: 408-286-0337
                                                               Email:
                                                               shightower@ericksenazbuthnot.com
                                                               LEAD ATTORNEY
                                                               ATTORNEYTO BE NOTICED


      Date Filed   # Docket Text
      12/27/2019   1 NOTICE OF APPEAL AND STATEMENT OF ELECTION: Re: Order Granting
                     Motion to Dismiss First Amcnded Complaint with Prejudice; Order Granting
                     Respondent Real Time Resolution, Inc. Motion to Dismiss Plaintiffs First
                     Amended Complaint entered on 11/20/19 and 11/25/19 by Bankruptcy Judge
                     Theodor C. Albert, filed in the Bankruptcy Court on 11/27/2019.[Orders aze
                     Attached to Notice of Referral see item 2] Bankruptcy Court case number: 8:19-
                     bk-11841-TA, Adversary number: 8:19-ap-01097-TA, BAP case number:
                     CC-19-01314, filed by Appellant Gary James Sroka.(Attachments:# 1 BAP
                     Docket)(car)(Entered: 12/30/2019)
      12/27/2019   2 NOTICE OF REFERRAL OF APPEAL(ADVERSARI~ prepared by the United
                     States Bankruptcy Court on 12/3/2019.(caz)(Entered: 12/30/2019)
      12/27/2019   3 APPELLEE'S STATEMENT OF ELECTION TO TRANSFER DEBTOR'S
                     APPEAL TO TIC UNITED STATES DISTRICT COURT FOR TIC CENTRAL
                     DISTRICT OF CALIFORNIA filed by Nationstar Mortgage LLC.(caz)(Entered:
                     12/30/2019)
      12/27/2019   4 NOTICE OF TRANSFER OF APPEAL TO DISTRICT COURT prepazed by the
                     U.S. Bankruptcy Appellate Panel ofthe Ninth Circuit on 12/26/2019.(car)
                    (Entered: 12/30/2019)
      12/27/2019   5 NOTICE REGARDING APPEAL FROM BANKRUPTCY COURT. The appeal
                     has been assigned to Judge John F. Walter. Refer to the Notice for specifics.(car)
                    (Entered: 12/30/2019)
      12/27/2019   6 NOTICE TO PARTIES OF COURTDIRECTED ADR PROGRAM filed.(car)
                    (Entered: 12/30/2019)
      01/06/2020   7 Notice of Bankruptcy Appeal Record Availability re Notice of Appeal from
                     Bankruptcy Court Order/Judgment 1 .(iv)(Entered: 01/06/2020)
      01/06/2020   8 NOTICE RE:BANKRUPTCY RECORD COMPLETE.Please note, pursuant to
                     Federal Rule of Bankruptcy Procedure 8010(b)(3), this Court has received from
                     the Clerk of the Bankruptcy Court either the record for the above-captioned
                     appeal or notice that the record is available electronically. The parties aze
                     responsible for reading and complying with all requirements, including briefing,
                     provided in this notice. Appellant must serve and file a brief by 2/5/2020.(iv)
                    (Entered: O1/06/2020)
      01/06/2020   9 Notice of Appearance or Withdrawal of Counsel:for attorney E Christine Hehir
                     counsel for Appellee Bank of America NA. Adding E. Christine Hehir as counsel
                     ofrecord for Bank of America,N.A. for the reason indicated in the G-123



of6                                                                                      ~            4/23/2020, 10~~
 -+✓v.~   vua~~v1111 La Vv11LL 41 L1JLLIVL
                                                                          ~~~~~:~ ~ Cci.cacu.uscour[S.govicgi-o1n/LKtKpt.pl'!114x'1413UZZ6U...
                Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 26 of 116 Page ID #:298

                                        Notice. Filed by defendant Bank of America, N.A..(Attorney E Christine Hehir
                                        added to party Bank of America NA(pty:e))(Hehir, E)(Entered: 01/06/2020)
          01/06/2020             10 Notice of Appearance or Withdrawal of Counsel: for attorney E Christine Hehir
                                    counsel for Appellee Bank of America NA. Ethan Schatz is no longer counsel of
                                    record for the aforementioned party in this case for the reason indicated in the
                                    G-123 Notice. Filed by defendant Bank of America, N.A..(Hehir,E)(Entered:
                                    O1/06/2020)
          01/13/2020             11 NOTICE ofInterested Parties filed by Defendant Real Time Resolutions Inc.,
                                    identifying Real Time Resolutions, Inc..(Lucey,Nathaniel)(Entered:
                                    01/13/2020)
          01/13/2020             12 NOTICE of Related Cases)filed by Defendant Real Time Resolutions Inc..
                                    Sroka a Mr. Cooper Related Case(s): 8:19-CV00807(Lucey,Nathaniel)
                                    (Entered: O 1/13/2020)
          01/14/2020             14 CERTIFICATION AND NOTICE OF INTERESTED PARTIES filed by
                                    Appellant Gary James Sroka,(es)(Entered: 01/15/2020)
          01/14/2020             15 JUDICIAL NOTICE,LACK OF J[JRIST MOTION TO RECUSE-REMOVE
                                    MOTION/DEMAND MOVING TO COMPEL MAGISTRATE/NDGE JOHN F.
                                    WALTER,TO PRODUCE(FCPA and FARA)FCPA-ANTI-BRIBERY
                                    STATEMENT/FARA:FOREIGN REGISTRATION STATEMENT Article 3
                                    Court/Military Tribuna119 Corpus Juris Secundum § 883 13th AMENDMENT
                                    TREASON AND WARRING AGAINST THE U.S. CONSTITUTION; MOTION
                                    FOR RECUSAL filed by Appellant Gary James Sroka.(es)(Entered:
                                    01/15/2020)
          01/15/2020            13 ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03-Related
                                   Case- filed. Related Case No: 8:19-cv-00807 AG(ADSx). Case transferred from
                                   Judge John F. Walter to Judge Andrew J. Guilford for all further proceedings. The
                                   case number will now reflect the initials ofthe transferee Judge 8:19-cv-02496
                                   AG. Signed by Judge Andrew J. Guilford(m)(Entered: 01/15/2020)
          02/05/2020            16 ORDER OF THE CHIEF JUDGE(#20-009)approved by Judge Virginia A.
                                   Phillips. It is Ordered, with the concurrence ofthe Case Management and
                                   Assignment Committee,the the following case be reassigned from the calendar
                                   of Judge Andrew J. Guilford to the calendar of Judge Percy Anderson for all
                                   fiu~ther proceedings. The case number will now reflect the initials ofthe
                                   transferee Judge 8:19-cv-02496-PA.(dv)(Entered: 02/052020)
          02/05/2020            17 STANDING ORDER by Judge Percy Anderson. READ THIS ORDER
                                   CAREFULLY.IT CONTROLS THE CASE AND DIFFERS IN SOME
                                   RESPECTS FROM TI-~ LOCAL RULES. This action has been assigned to the
                                   calendar of Judge Percy Anderson.(et)(Entered: 02/06/2020)
          02/14/2020            18 MINTJTE ORDER IN CHAMBERS -COURT ORDER by Judge Percy
                                   Anderson. The Court extends the deadline for filing the Opening Briefto
                                   February 28,2020. The failure to file an Opening Brief, excerpts ofrecord, or
                                   transcripts as specified in the Notice on or before February 28,2020 will result in
                                   the dismissal ofthe appeal for failure to prosecute without further warning.
                                  (mrgo)(Entered: 02/18/2020)


of6                                                                                                                    4/23/2020, 10:~92~M
                                                                                                                                        b
_+.~~L~a   - \.rNa11V3111U ~1n11LL 41 L~JLL IVL
                                                                               cucps:ii eci.caca.uscoures.govicgt-bm/Uluxpt.pl'?1148241302260...
                    Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 27 of 116 Page ID #:299

           02/25/2020                19 APPLICATION for Extension of Time to File OPENING BRIEF filed by
                                        appellant Gary James Sroka.(mrgo)(Entered: 02/27/2020)
           02/25/2020                20 JUDICIAL NOTICE,LACK OF J[JRIST MOTION TO RECUSE/REMOVE
                                        MOTION MOVING TO COMPEL MAGISTRATE/NDGE PERCY
                                        ANDERSON TO PRODUCE(FCPAIFARA)FCPA-FOREIGN CORRUPT
                                        PRACTICES ACT,ANTI-BRIBERY STATEMENT(Article 3 Court/Military
                                        Trubunal 19 Corpus Juris Secundum Section 883 13th AMENDMENT
                                        TREASON &WARRING AGAINST T'HE CONSTITUTION;
                                        MOTTON/DEMAND FOR RECUSAL OF ALLEGED JUDGE;
                                        MOTION/DEMAND TO REMAND CASE TO FEDERAL ARTICLE THREE
                                        COURT; CIRCUIT RIDER filed by appellant Gary James Sroka.(mrgo)
                                       (Entered: 02/27/2020)
           02/25/2020                24 APPLICATION for Extension of Time to File OPENING BRIEF filed by
                                        plaintiff Gary James Sroka.(mrgo)(Entered: 03/02/2020)
           02/25/2020                25 NDICIAL NOTICE,LACK OF JURIST MOTION TO RECUSE/REMOVE
                                        MOTION MOVING TO COMPEL MAGISTRATE/JUDGE PERCY
                                        ANDERSON TO PRODUCE(FCPA/FARA)FCPA-FOREIGN CORRUPT
                                        PRACTICES ACT,ANTI-BRIBERY STATEMENT AND FARA-FOREIGN
                                        AGENT REGISTRATION ACT STATEMENT filed by Appellant Gary Jaxnes
                                        Sroka.(mrgo)(Entered: 03/02/2020)
           02/28/2020                21 REFERRAL OF MOTION to Disqualify Judge Percy Anderson has been filed.
                                        Pursuant to GO 19-03 and Local Rule 72-5 NOTICE OF MOTION AND
                                        MOTION for Recusal of Judge Percy Anderson 20 is refeaed to Judge Philip S.
                                        Gutierrez for determination.(rn)(Entered:02/28/2020)
           02/28/2020                22 Opposition to Appellant's Motion to Extend Deadlline to file Opening Brief
                                        Opposition re: APPLICATION for Extension of Time to File OPENING BRIEF
                                        19 filed by Appellee Nationstaz Mortgage LLC.(Exnowski,Dane)(Entered:
                                        02/28/2020)
           02/28/2020                23 CORPORATE DISCLOSURE STATEMENT filed by Appellee Nationstar
                                        Mortgage LLC identifying Mr. Cooper Group Inc. as Corporate Pazent.
                                       (Exnowski, Dane)(Entered: 02/28/2020)
           03/06/2020                26 MINUTES(In Chambers): Order DENYING Plaintiffs motion to disqualify by
                                        Judge Philip S. Gutierrez denying 20 MOTION:Having concluded that all
                                        grounds for disqualification are insufficient, the Court DEITIES Plaintiffs motion
                                        to disqualify.(see document for further details)(bm)(Entered: 03/06/2020)
           03/11/2020                27 MINUTES:IN CHAMBERS-COURT ORDER by Judge Percy Anderson: For
                                        these reasons, Appellants Application for Extension of Time is granted in part
                                        and denied in part. The Court hereby extends the deadline for Appellant to file
                                        an Opening Brief, excerpts ofrecord, and/or transcripts as specified in the Notice
                                            until April 1, 2020. The failure to comply with this order will result in the
                                            dismissal ofthe appeal for failure to prosecute without further warning. IT IS SO
                                            ORDERED.(See minutes for further details)(yl)(Entered: 03/11/2020)




 of6                                                                                                                      4/23/2020, 103~~
                                                                                                                                     'I
                                                      iu~~.r~.i i c~i.~acu.tuwtu u.~uv/c~1-~lI]/Llcit(Pi.P!I114tfL41~ ULLbU...

     Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 28 of 116 Page ID #:300
04/01/2020   28 NOTICE of Manual Filing filed by Appellant Gary Jaznes Sroka of
                APPELLANTS APPLICATION FOR FURTI-~R EXTENSION OF TIME FILE
                OPENII~TG BRIEF;[CORONAVIRUS H~LRDSHIPJ.(mrgo)(Entered:
                04/07/2020)
04/01/2020   29 APPLICATION FOR FURTHER EXTENSION OF TIME TO FILE OPENING
                BRIEF filed by plaintiff/appellant Gary dames Sroka.(mrgo)(Entered:
                04/07/2020)
04/09/2020   30 APPELLEE REAL TIME RESOLUTIONS,INC.S OPPOSITION TO
                APPELLANTS MOTION FOR FURTI~R EXTENSION OF TIME TO FILE
                OPENING BRIEF Opposition re: APPLICATION for Extension of Tone to File
                OPENIl~tG BRIEF 29 filed by Appellee Real Time Resolutions Inc..(Lucey,
                Nathaniel)(Entered: 04/09/2020)
04/09/2020   31 MINUTE ORDER(IN CHAMBERS)-COURT ORDER by Judge Percy
                Anderson re: 29 APPLICATION for Extension of Tune to File. In light ofthe
                previous extensions already afforded to Plaintiff, his current compliance with
                Coronavirus restrictions is an insufficient basis fora 45-day extension. For these
                reasons, Appellant's Application for Extension of Time is granted in part and
                denied in part. The Court hereby extends the deadline for Appellant to file an
                Opening Brief, excerpts ofrecord, and/or transcripts as specified in the Notice
                until Apri123, 2020. The Court warns Plaintiff that this is his final extension of
                time in this case. The failure to comply with this order will result in the dismissal
                ofthe appeal for failure to prosecute without fiu~ther warning.(See document for
                details)(mrgo)(Entered: 04/09/2020)




                                                                                                                      P28
Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 29 of 116 Page ID #:301




                                                        Excerpt No. ~3~
                                                                                P29
               _ _'_' __—' _'r      ____      ..      ,r ..         . uv... a     i._T~.iv    ~i~~~.~t.0 Zvi L.Y/1J 1V.JJ.LV                   L/CJI.

                                                       Main Document
                                                       Page 1 of 10 Page 30 of 116 Page ID #:302
                 Case 8:19-cv-02496-PA Document 33 Filed 04/24/20



     Attorney or Party Name, Address, Telephone &FAX Nos., State Bar No. 8~      FOR COURT USE ONLY
     Email Address
     Gary J. Sroka
     324 Via Promesa
     San Clemente CA 92673
    (949)285-6885                                                                                              FILED
                                                                                                             ocT z 4 Zo~9
                                                                                                        CLERK U.S. ANKRU~TCY COURT         +
Y
        orney For: Sroka, Gary, equitable beneficial title owner                                       CENTRAL Di T   T OF CALIFORNIA
                                                                                                                          Depu~y CI~•k    ;
                                                                                                                                           t
                                                                                                        eY
                                                                                                         '
     regarding "NAME": GARY JAMES SROKA dba GARY J.
     SROKA dba GARY SROKA, Debtor and Plaintiff, In pro
     per;


     ~ Individual appearing without attorney
     ❑ Attorney for:

                                           UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA -SANTA ANA DNISION

     In re:                                                                      CASE N0.:8:19-ap-01097 TA
    Sroka, Gary, equitable beneficial title owner regarding"
                                                                                 CHAPTER:?
    NAME": GARY JAMES SROKA dba GARY J. SROKA
    dba GARY SROKA, Debtor and Plaintiff, In pro per;

    vs.
                                                                                              NOTICE OF OPPOSITION AND
    MR. COOPER,et al.;                                                                         REQUEST FOR A HEARING
                                                                                 ~~~r: ~lv,~~9
                                                                  Debtor(s).     ~jy~  ~~~
                                                                                               ~~                                              ~i

    1. TO (specify name): The Hon. Court, U.S. Trustee, ALL DEFENDANTS, and the attorneys of record;

    2. NOTICE IS HEREBY GIVEN that P~~NTIFF, Sroka, Gary, equitable beneficial title owner, et al.                                                      ,
       a par(y m interest, hereby opposes the following request(specify fhat which is opposea~:
        MOTIONS TO DISMISS COMPLAINT;



    3. This opposition is based upon the following grounds (specify grounds):
        PLAINTIFF submits herewith the[Proposed]Second Amended Complaint which serves to address al! issues raised
        in the Motion to Dismiss.




                This form is optional. 1t has been approved for use in the United States Bankruptcy Court for the Central District of California.

    December 2012                                                             Page 1          F 9013-1.3.OPPOSITI01~~.
                                                                                                                                                            3
           .+.. ~+..~... uN viv,i ~ - ~ n      vv~. -tv       r-~~cu   1V/L'~F/1.7     CI I~CICU 1WL~F/1J' 1t7:3`J'.LU                 U@5C.
           Case 8:19-cv-02496-PA Main Document
                                  Document       Page
                                           33 Filed    2 of 10 Page 31 of 116 Page ID #:303
                                                    04/24/20



4. , Attached hereto are the following documents in support of this opposition which are admissible under the Federal
     Rules of Evidence (specify declarations and exhibits byname or descripfion):

     ATTACHMENT "A": [PROPOSED]SECOND AMENDED ADVERSARY COMPLAINT;




5. ~ ❑ (Optional) Attached hereto is a Memorandum of Points and Authorities upon which opposing party will rely.

6. Total number of attached pages of supporting documentation: s

Any reply to this opposition must be filed with the court and served on this opposing party not later than 7 days prior to the
hearing on the motion.

WHEREFORE,the undersigned prays that this court deny the subject request and set this matter for a hearing.


Date: 14/23/2019                                                               Respectfully submitted,



                                                                               Printed name of law firm



                                                                               Signature

                                                                               Sroka Gary equitable beneficial title owner, et al.
                                                                               Printed name

                                                                               Attorney for: G~~ka_ Gary_ equitable beneficial title




                                                                                    Bankruptcy Court for the Central   District of California.
           This form is optional. It has been approved for use in the United States

 oecember2o12                                                          Paget           F 9013-1.3.OPPOSITION.REQ.HEARING
                                                                                                                      P31
vu,~~,   V.1J- C4r.J - V1VJ!'f!1   uv~.•+V   fIICU 1V/G~FI17   CIIIGf~U lU/L4/1`J
                                                                                - 117..5.~1.LU   UeSC

  Case 8:19-cv-02496-PA Main Document
                         Document       Page
                                  33 Filed    3 of 10 Page 32 of 116 Page ID #:304
                                           04/24/20




                                                                                 Attachment ~A"
                                                                                                        ~~
L+CLJC   o.        y ~- ~ H
                       uu~ 4~s F-IIeQ 1U/L4/l:f cnierea lui~4ily l~i:~y:10 Uesc
  Case 8:19-cv-02496-PA Main Document
                         Document  33 FiledPage  4 of 10 Page 33 of 116 Page ID #:305
                                              04/24/20

       a
   1  Gary J. Sroka
      324 Via Promesa
   2 San Clemente CA 92673
     (949)285-6885
   3
   41
   5
   6 Attorne For: Sroka, Gar~, equ~itable beneficial title owner regazding "NAME": GARY
     JAME~SROKA dba GARY7. SROKA dba GARY SROKA,Debtor and Plaintiff, In pro
   7 per;
   8                           UNITED STATES BANKRUPTCY COURT
   9            CENTRAL DISTRICT OF CALIFORrCIA -SANTA ANA DIVISION
  10 In re:                                            Adv No. 8:19-au-01097-TA
  11          GARY J. SROKA,                           BK No. 8:19-bk11841-TA
  12                          Debtor                    Chapter: 7
                                                       [PROPOSED]
  13                                                    SECOND AlV~NDED ADVERSARY
                                                        COMPLAINT;
  14 Sroka, Gary, equ~n~able beneficial title owner
     regazdi~n$"NAME": GARY JAMES SROKA
  15 dba GARY J. SROKA dba GARY SROKA,
  16 I        Plaintiff,                                Date; Nov. 7,2019
                                                        Cttm:"SB"
  17                 Vs.                                Time: I I:00 a.m.
  18 MR. COOPER,et al.;                                 Cont. Status Date: Nov. 7,2019
  19                                                   Compl. Filed: May 28,2019
              Defendant(s).                            Judge: Hon.Theodor Albert
  20
  21       COMES NOW,Plaintiff, Sroka, Gary, equitable beneficial title owner regazding
  22 "NAME": GARY JAMES SROKA dba GARY J. SROKA dba GARY SROKA,
  23 appearing In pro per, who submits this Second Amended Complaint("SAC"), as against
  24 Defendants, Mr. COOPER;REAL TIME RESOLUTIONS,INC; Nationstax Mortgage
  25 LLC/NBS Default Services,LLC;BANK OF AMERICA,N.A.; WELLS FARGO
  26 BANK FSB,NA as SUCCESSOR BY MERGER TO WELLS FARGO BANK
  27 MINNESOTA,NATIONAL ASSOCIATION AS TRUSTEE FOR Bank of America
  28 j Mortgage Securities, Inc., Mortgage Pass-Through Certificates Series 2003-D, et al and
                                                 ~i~



                                                                                           [~~3
~uac ~.1J-Qr.J-V1V.7!- I h   uv~. ~+o   t-IICU 1U/L~F11y    Cfll~'f@G lU/L4/l~J' 1b:.~y:LU   U2SC
 Case 8:19-cv-02496-PA Main Document
                        Document       Page
                                 33 Filed    5 of 10 Page 34 of 116 Page ID #:306
                                          04/24/20



 1   does 1 through 100.
 2           In support ofthe Second Amended Complaint,Plaintiff alleges as follows:
 3           This is a core proceeding over which this court has jurisdiction under Title 28
 4 U.S.C. § 157(b).
 5           The Court has jurisdiction over this adversary proceeding pursuant to sections 157
 6 and 1334 oftitle 28, United States Code. Venue is proper pursuant to sections 1408 and
 7 1409 of Title 28, Uni#ed States Code. This Adversary Proceeding is a core proceeding
 8 pursuant to sections 157(b)(2)(A) and(0)oftitle 28, United States Code, and the Court
 9 may enter a finaljudgment as to the merits ofthis case.
10           That the named Defendants are bankers, banks, associations, assignees, loan
11   servicing companies and foreclosing companies (hereinafter collectively
12 "DEFENDANTS").
13           That Plaintiff, Sroka, Gary, equitable beneficial title owner regarding "NAME":
14 GARY JAIV~S SROKA dba GARY J. SROKA dba GARY SROKA (hereinafter
15 "PLAINTIFF"), named each ofDEFENDANTS as creditors ofPLAINTIFF in the
16 underlying Chapter 7 Bankruptcy proceeding by virtue ofthe allege outstanding mortgage
17 on real property located at 324 Via Promesa, San Clemente, Orange County, CA 92673,
18 and to date, no DEFENDANTS named herein has moved to dispute the allegation and
19 contentions ofPLAINTIFF as a Debtor that the debt on the mortgage has been duly
20 tendered as stated therein.
21       Notwithstanding the; 1.) Tender ofthe mortgage in full, 2.} The acceptance by
22 operation oflaw of said tender by DEFENDANTS,and each ofthem,3.) The recent
23 Discharge in the underlying Chapter 7 bankruptcy following due notice ofthe bankruptcy
24 to DEFENDANTS,and each ofthem, and 4.)The ongoing litigation and constructive
25 notice in this matter, the DEFENDANTS continue in their efforts to wrongfully foreclose
26 upon the subject real property at issue in violation of U.S. Code: Title 15. COMI~~RCE
27 AND TRADE.
28 ///
                                                      -2-



                                                                                                    P3~
~.+   .~.+ gyp+ v~v.J ~   ~n   uva. -tv   s I~r.~.l   1V/L~F/1.7     CI IICICU 1U/L~F/1J' 1C~.~.~'1.Ll.l   UP.$C.

Case 8:19-cv-02496-PA Main Document
                       Document       Page
                                33 Filed    6 of 10 Page 35 of 116 Page ID #:307
                                         04/24/20



 1           That any contention ofDEFENDANTS that this matter is barred under a theory of
 2 resjudicata makes little sense inasmuch as the acts and omissions complained of herein
 3 occurred after the filing and dismissal with prejudice ofthe prior Adversary Proceeding,
 4 Case No. 8:14-ap-01201.
 5           Finally, the SAC does not plead different ofchanged facts and circumstance from
 6 the prior Complaint and First Amended Complaint, although is briefin comparison.
 7
 g                                               COMMON FACTS
 9       1. PLAINTIFF purchased the property in December 2400. Eventually the
10 mortgage was transferred and/or assigned to DEFENDANTS for servicing and/or in toto.
11       2. That on or about September, 2018,PLAINTIFF acted to submit the first of
12 three separate species oftenders)on the mortgage to MR.COOPER and REAL TIlVIE
13 RESOLUTIONS,INC. Two subsequent species oftenders were provided in the same
14 manner.
15        3. Each ofthe tenders mentioned above were provided by Registered U.S. Mail
16 Certified First Class to each of MR.COOPER and REAL TIME RESOLUTIONS,INC.
17        4. That there was no objection or rejection ofthe tenders as provided to MR.
18 COOPER and REAL TIME RESOLUTIONS,INC., and as such,the tenders)were
19 accepted by MR.C04PER and REAL TIME RESOLUTIONS,INC., and each ofthem,
20 by operation oflaw.
21        5. Despite the tender and acceptance thereof, DEFENDANTS have continued in
22 the ongoing efforts to wrongfully foreclose on the subject property.
23        6. That as a result ofthe acts and omissions ofDEFENDANTS,and each ofthem,
24 PLAINTIFF has suffered damages in an amount according to proof at trial. Moreover, ~
25 PLAINTIFF seeks declaratory relief which is reasonably necessary for the protection of
26 the subject properly and pecuniary rights and interests ofPLAINTIFF in as much as
27 DEFENDANTS,and each ofthem, continue to do the acts and omissions as stated herein
28 above.
                                                               -3-



                                                                                                                    P3;
~-~^   .yam ~r ~~~.~~   ~.-~   ~+va. -rte   ~ ~~cu ivi~~+ii~     CIILCICU 1V/L4/1y 1q:3J.LU   UeSC

   Case 8:19-cv-02496-PA Main Document
                          Document       Page
                                   33 Filed    7 of 10 Page 36 of 116 Page ID #:308
                                            04/24/20



   1                                              FIRST CLAIM
   2                                        DECLARATORY RELIEF
   3         7. In the event the court determines that DEFENDANTS,and each ofthem,have
   4 committed the acts and omissions alleged herein,PLAINTIFF desires ajudicial
   5 determination ofthe rights and duties ofthe parties in light ofthe mortgage and tender as
   6 alleged by PLAINTIFF on the subject property, and as a result ofthe acts and omissions
   7 of DEFENDANTS,and each ofthem,in continuing to seek a nonjudicial foreclosure of
   8 the subject property as detailed herein above.
   9        8. That ajudicial declazation is necessary and appropriate at this time in light of
  10 the allegations as stated herein and the acts and omissions ofDEFENDANTS,and each
  11 ofthem,so that the PLAINTIFF and the parties hereto may determine each oftheir rights
  12 and duties on the subject property.
  13       9. That declazatory relief is reasonably necessary for the protection ofthe
  14 property and pecuniary rights and interests ofPLAINTIFF in as much as DEFENDANTS,
  15 and each ofthem, continue to do the acts and omissions as stated herein above.
  16        10. That PLAINTIFF has previously exhausted all other remedies and such other
  17 attempts to resolve the matter prior to the instant litigation.
  18
  19                                               CONCLUSION
 20           11. This is an adversary proceeding to determine the rights and duties ofthe
 21    parties as to the above referenced non-bankniptcy nonjudicial foreclosure and alleged
  22 debt ofPLAINTIFF.
  23         WHEREFORE,Plaintiff, Sroka, Gary, equitable beneficial title owner regarding
  24 "NAME": GARY JAMES SROKA dba GARY J. SROKA dba GARY SROKA prays for
  25 Judgment as against Defendants, Mr. COOPER;REAL TIME RESOLUTIONS,INC;
  26 Nationstar Mortgage LLC/NBS Default Services, LLC;BANK OF AMERICA,N.A.;
  27 WELLS FARGO BANK FSB,NA as SUCCESSOR BY MERGER TO WELLS FARGO
  2g BANK MINNESOTA,NATIONAL ASSOCIATION AS TRUSTEE FOR Bank of
                                                           -4-



                                                                                                     P3E
       v.1.7/"'0.t.J'V1VJ I   1h   vv~ ~+o   rncu i~i~~+riy     CI IL~I~U lU/L4/1J 1t~:.3`J:LU   U@SC
                      Main Document
Case 8:19-cv-02496-PA Document        Page
                                33 Filed    8 of 10 Page 37 of 116 Page ID #:309
                                         04/24/20


 1     America Mortgage Securities, Inc., Mortgage Pass-'Through Certificates Series 2003-D, et
2 al and does 1 through 100 as follows:
3                1. For compensatory damaged for all damages suffered according to proof;
4                2.For general damages to be determined at the tune oftrial;
5 '~             3.For a declaration ofthe rights and duties ofthe parties as it relates to the
6 '~ mortgage and fender thereon;
7 1              4. That Plaintiffhave judgment against Defendants,jointly and severally, and
8                5. That Plaintiff have such other and further relief as is 'ust.
9 Dated: October 23, 2019                                                        ,,~   ,_
10
11
                                                                                                  z
12                                               Attorney For: Sroka, Ga~~uitab;
                                                         -ga-rdin "NAME":~ARY
                                                 owner r~e
13                                               dba GARY J. ~OKA dba GARY                        Debtor
                                                 and Plaintiff, In pro per;
14
15
16
17
18
19
20
21
22
23
24
25
26
27
2s ///

                                                          -5-



                                                                                                           P3'
         vuoc      1,l.1J-Q'.!'V1VJ!' 1 h         vV~.•+0       1'IICU 1V/L~Fl1;7        CfIIC-'f@❑ lU/L4/1`J' 1b:3y:LU                UeSC
              Case 8:19-cv-02496-PA Main Document
                                     Document       Page
                                              33 Filed    9 of 10 Page 38 of 116 Page ID #:310
                                                       04/24/20



                                        PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
324 Via Promesa
San Clemente, CA 92673
A true and correct copy of the foregoing document entitled (specify): CASE NO.8:19-ap-01097-TA
(PROPOSED]SECOND AMENDED ADVERSARY COMPLAINT•


will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF1: Pursuant to controlling General
Orders and LBR,the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
                     checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (dafe) 10/23/2019           , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary   proceeding   by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and   addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be com~leted no later than 24 hours after the document is filed.
  Swe e son ott ieb c/o Alyssa Klausner, Esq. 11900 W Olympic Bivd., Suite 700 L.A., CA 90064 abk@sghoalaw.cflm
  US Trustee(SA)411 W Fourth St., Ste 7160 Santa Ana, CA 92701-4593 ustpregion16.sa.ecf(a~usdoj.gov;
  Richard A Marshack(TR)870 Roosevelt, Irvine, CA 92620 rmarshack@marshackhays.com;
  Gary J Sroka (Debtor)324 Via Promesa, San Clemente, CA 92673 garyQa sterlingctc.com;
                                                                         ~✓ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY OVERNIGHT MAIL FACSIMILE TRANSMISSION OR EMAIL (state method
for each Gerson or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,on (date) 10/23/2019                , I served
the following persons and/or  entities by personal delivery, overnight  mail service,  or (for those who consented   in writing to
such   service method), by facsimile transmission  and/or email  as follows.  Listing the  judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                     ❑ Service information continued on attached page

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                                                                                   i~~-fjr'".~~
10/23/2019         Lena Marckini
 Date                        Printed Name                                                      Signature


                                                                                                       for the Central District of   Ca{ifomia.
             This form is mandatory. It has been approved for use by the United States Banlwptcy Court

 June 2012
                                                                                                   F 9013-3.1.PROOF.SERVICE
                                                                                                                         P38
           -'   "."" '^1" "~""• ••             ~~~ T~         ~ ucu   1V/LY/1.7        GIItCI~{J 1V/GAF/1y 1~.3J.LU                    U@5C
                                                Main Document
                                                 Page 10 of 10Page 39 of 116 Page ID #:311
            Case 8:19-cv-02496-PA Document 33 Filed 04/24/20



                                      PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 324 Via Promesa
 San Clemente CA 92673
A true and correct copy of the foregoing document entitled: Notice of Opposition and Request for a Hearing will be
served or was served (a)on the judge in chambers in the form and manner required by LBR 5005-2(d); and {b) in the
spanner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEFI: Pursuant to controlling General
Orders and LBR,the foregoing document will be served by the court via NEF and hyperlink to the document On (date)
                checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                   ❑ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (dafe) 10/23/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class; postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
  SwedelsonGottlieb c/o Alyssa Klausner, Esq. 11900 W Olympic Blvd., Suite 700 L.A., CA 90064 abk~sghoalaw.com
  US Trustee(SA)411 W Fourth St., Ste 7160 Santa Ana, CA 92701-4593 ustpregion16.sa.ecfQa usdoj.gov;
  Richard A Marshack(TR)870 Roosevelt, Irvine, CA 92620 rmarshack~marshackhays.com;
  Gary J Sroka (Debtor)324 Via Promesa, San Clemente, CA 92673 goryLaDsterlingctc.com;
                                                                       ❑ Senrice information continued on attached page

3. SERVED BY PERSONAL DELNERY.OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL(state method
for each person or entity served: Pursuant to F.R.Civ.P. 5 and/or conVolling LBR, on (date)                     , I served the
following persons andlor  entities by personal delivery, overnight  mail service, or (for those who consented   in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge      here constitutes a  declaration
that personal delivery on, or overnight mail to, the judge will be completed no   later than 24 hours after the document    is
filed.




                                                                                    ❑ Service information continued on attached page



                                                                                                                             correct.
  declare under penalty of perjury under the laws of the United States that the foregoing is true and

 10/23/2019           Lena Markcini
 Date                       Prinfed Name                                                     Signature




                                                                              States Sanlwptcy Court for tha   Cerrtral DisVlct of California.
            This form is optional. It has been approved for use in the United

 Aacember2012                                                         Page3            F 9013-1.3.OPPOSITfON.REQ.HEARING
                                                                                                                      P39
Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 40 of 116 Page ID #:312




                                                       Excerpt No. ~4"
                                                                                P40
~.aaC o.iy-a~-viv~i-iH uu~ o~ rhea l~ivuly cnterea luuL~ly 1:~:4~:Zci uesc
  Case 8:19-cv-02496-PA Main Document
                         Document       Page
                                  33 Filed    1 of 30 Page 41 of 116 Page ID #:313
                                           04/24/20




       1                      UNITED STATES BANKRUPTCY COURT

       2                      CENTRAL DISTRICT OF CALIFORNIA

       3                                   .~.

       4 In Re:                                  Case No. 8:19-bk-11841-TA

       5 GARY JAMES SROKA,                       Chapter 7

       6                 Debtor.                 Santa Ana, California
                                                 Thursday, November 7, 2019
       7                                         11:00 a.m.
           SROKA,
       8
                      Plaintiff,
       9
                vs.                              Adv. No. 8:19-ap-01097-TA
     10
           MR. COOPER, et al.,
     11
                      Defendants.
     12

     13                                      MOTION TO DISMISS FIRST AMENDED
                                             COMPLAINT WITH PREJUDICE
     14
                                             REAL TIME SOLUTIONS, INC.'S
     15                                      MOTION TO DISMISS PLAINTIFF'S
                                             FIRST AMENDED COMPLAINT
     16

     17                          TRANSCRIPT OF PROCEEDINGS
                           BEFORE THE HONORABLE THEODOR ALBERT
     18                       UNITED STATES BANKRUPTCY JUDGE

     19 APPEARANCES

     20 For the Plaintiff:                   GARY SROKA
                                             Pro Se
     21                                      324 Via Promesa
                                             San Clemente, California 92673
     22                                      (949) 285-6885

     23

     24
        Proceedings recorded by electronic sound recording;
     25 transcript produced by transcription service.




                                                                 Echo Reporting,Inc.


                                                                                     P41
~.c~oc u.i~-aN-v~.v~ r - i r   uut, v~   r-IICU 1L/VL/1y    Cfli@fe❑ 1L/UUly 1~:4~:16   U2SC
  Case 8:19-cv-02496-PA Main Document
                         Document       Page
                                  33 Filed    2 of 30 Page 42 of 116 Page ID #:314
                                           04/24/20


                                                                                               ii
        1 APPEARANCES:           (Cont'd.)
        2 For the Defendants:                              ALISON V. LIPPA, ESQ.
                                                           Two Embarcadero Center
        3                                                  Suite 1300
                                                           San Francisco, California
        4                                                    94111
                                                           (415) 844-9944
        5
                                                           DANE W. EXNOWSKI, ESQ.
        6                                                  McCalla Raymer Leibert Pierce,
                                                             LLP
        7                                                  301 East Ocean Boulevard
                                                           Suite 1720
        8                                                  Long Beach, California 90802
                                                           (562) 661-5060
        9
                                                           NATHANIEL R. LUCEY, ESQ.
       10                                                  Ericksen Arbuthnot
                                                           152 North Third Street
       11                                                  Suite 700
                                                           San Jose, California 95112
       12                                                  (408) 286-0880
       13 Court Recorder:                                  Denise Bustillos
                                                           United States Bankruptcy Court
       14                                                  411 West Fourth Street
                                                           Suite 2030
      15                                                   Santa Ana, California 92701
      16 Transcriber:                                      Jordan Keilty
                                                           Echo Reporting, Inc.
      17                                                   2160 Fletcher Parkway
                                                           Suite 209
      18                                                   E1 Cajon, California 92020
                                                           (858) 453-7590
      19

      20

      21

      22

      23

      24

      25




                                                                              Echo Reporting,Inc.


                                                                                                P42
~.a~a   V.1J'Gl',J-V1V.7/ - I h    uvV vJ   I"IICU 1L/VL/1`J'   Cl llef eU 1L/UL/1y 13:43:1b   U@SC

  Case 8:19-cv-02496-PA Main Document
                         Document       Page
                                  33 Filed    3 of 30 Page 43 of 116 Page ID #:315
                                           04/24/20


                                                                                                      11
          1     SANTA ANA, CALIFORNIA               THURSDAY, NOVEMBER 7, 2019 11:00 AM
          2                                             --000--
          3           (Call to order of the Court.)

          4                   THE COURT:        We are at the 11:00 o'clock hour, and
          5 we're on record in this matter of adversary of Sroka versus

          6 Mr. Cooper, et al., in the bankruptcy of Gary James Sroka,

          7 motion to dismiss first amended complaint, and then we have -

          8 - that's number 17, and I think we have a para11e1 matter

          9 which is in the same bankruptcy case, brought by Defendant

        10 Real Time Solutions' motion to dismiss.

        11                    So, appearances.
        12                    MS. LIPPA (telephonic):                Good morning, your Honor.
        13 Alison Lippa for Bank of America, on Court Call.

        14                    MR. EXNOWSKI (telephonic):                 And good morning, your

        15 Honor.          Dane Exnowski for Defendants Nationstar Mortgage, NBS

        16 Default Services, and Wells Fargo Bank as Trustee, moving

        17 party.

        18                    MR. LUCEY (telephonic):                And good morning.

        19 Nathaniel Lucey on behalf of Real Time Resolutions.

        20                        THE COURT:     All right.        Before we start, let me

        21 first inquire has -- have the bank's lawyers seen this latest

        22 document, Plaintiff's affidavit re complaint filed with

        23 Consumer Financial Protection Bureau?

        24                        MS. LIPPA:     Bank of America has not, your Honor.

        25                        THE COURT:     Mr. Exnowski, Mr. Lucey?




                                                                                     Echo Reporting,Inc.


                                                                                                       P43
vaa.,~. v.i.i ur   V1VJ1 - 1!l   uvV Vv   1- IIGU 1LlVL/1J   GIlCIC1d 1L/VL/ly 13.43.1    Ve..SL

  Case 8:19-cv-02496-PA Main Document
                         Document       Page
                                  33 Filed    4 of 30 Page 44 of 116 Page ID #:316
                                           04/24/20


                                                                                                       21
        1                    MR. LUCEY:       Real Time Resolutions has not.
        2                    MR. EXNOWSKI:         Yes, Defendants Nationstar, NBS, and

        3 Wells Fargo have not seen that, your Honor.

        4                    THE COURT:       And what about you, Counsel?               Has

        5 anybody on the telephone seen this document?

        6                    MR. LUCEY:       No, your Honor.          This is Nathaniel

        7 Lucey for Real Time Resolutions.

        8                    THE COURT:       Well, I don't suppose it's surprising

        9 because it looks like it was filed today, and so there's no

       10 proof of service except I think by mail.                        So it wouldn't

       11 possibly have gotten to you by now.

       12                    All right.

       13                    MS. LIPPA:       Your Honor, if I may also -- this is --

       14                    THE COURT:       I'm sorry?

       15                    MS. LIPPA:       I'm sorry.        This is Alison Lippa.              I

       16 just want to point out that even though Plaintiff attaches

       17 proofs of service to all of the pleadings that he's filed

       18 both before yourself and in the bankruptcy matter, it's rare

       19 that I have received anything by mail from him.                           So even if
       20 it shows that it was mailed, it's more likely to get to the

       21 bank through the electronic system from CFPD rather than

       22 through mail from the Plaintiff.

       23                    THE COURT:       Well, that's assuming that it was even

       24 -- the electronic system was even used, which I doubt it was.

       25 It looks like it's an over-the-counter filing to which he put




                                                                                Echo Reporting,Inc.


                                                                                                        P44
-~^-- ~-.-~ ~r ~-~~•   ••    .~~+~ ...,   ~ n.,u   iL/VL/1d   ~~i~a~~u iuvUt~ 1J.'+J.1U    VCJI:
                        Main Document Page 5 of 30
  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 45 of 116 Page ID #:317


                                                                                                    3I
       1 allegedly, according to this proof of service, put it in the

       2 mail to you.           And, let's see.               The people listed are Dane
       3 Exnowski, Richard Marshack, Nathaniel Lucey, and you're not

       4 even on there.             So --

       5                    MS. LIPPA:        Okay.
       6                    THE COURT:        But the other -- and the other point is
       7 that I'm not sure it matters.                        The only reason I ask is
       8 because I did spend the 10 minutes or so before taking the

       9 ( bench trying to read this and to get some understanding of

      10 what it is Mr. Sroka is talking about.                         I think I have

     11 vaguely an idea, and it may help inform our discussion going

     12 forward.            And the reason I asked this at the outset is

     13 because you're not going to know what I'm talking about

     14 having not seen the document.

     15                     I would characterize this affidavit as -- well, it

     16 talks about some consumer protection statutes and the Debt

     17 Collection Act found at 15 United States Code.                            And so that's
     18 -- and then it veers off into the Commercial Code.                                So when
     19 you start hearing me refer to this, understand that it's all

     20 sort of thrown together.                      I'm not sure I quite understand it,

     21 but when I start talking about these other things, at least

     22 you'll have some idea what I'm talking about.

     23                     All right.        So has everybody read the tentative?

     24                     MS. LIPPA:        Yes, your Honor, Bank of America has.
     25                     THE COURT:         Have you read the tentative, Mr. Sroka?




                                                                                Echo Reporting,Inc.


                                                                                                    P45
--~~~ --.-~ ~r ~~~~, ,r•   ~•~~ vv   riicu iuvu.~~   CIll~teU 1L/UL/1J 1~:4.i:lb   U2SC
                           Main Document      Page 6 of 30
  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 46 of 116 Page ID #:318


                                                                                            4
       1               MR. LUCEY:       Your Honor, this is Nathaniel Lucey.                I
       2 - have not read the tentative.

       3               THE COURT:       Have you read the tentative --
       4               MR. EXNOWSKI:        Dane Exnowski for Defendants
       5 Nationstar, NBS, Wells Fargo.               I have read the tentative,
       6 your Honor.

       7               THE COURT:       Okay.    Have you read the tentative, Mr. ~
       8 Sroka?

       9               MR. SROKA:       I haven't been sworn in yet, your
     10 Honor.

     11                THE COURT:       You don't have to be sworn in.             I asked
     12 you have you read my tentative?

     13                MR. SROKA:       I've -- I just also want to add
     14 something for the record, for and on the record.                      My name is
     15 Gary Sroka, and I'm a consumer and a natural person.                       I just
     16 want to put that on the record.               So --
     17                THE COURT:       When you say you're a natural person,
     18 is there another kind of person?

     19                MR. SROKA:       In the verbiage that's labeled in the

     20 ' Consumer Protection Financial Bureau, yes, there is.                     So that
     21 comes hand in hand with that, but, yes, I did read the

     22 tentative.

     23                THE COURT:       So I tried to express in the tentative

     24 that I don't think a lot of your further amended complaint.

     25 Do you wish to argue the points I've made?




                                                                        Echo Reporting,Inc.



                                                                                            P46
.~.-..~...~.~..   u~.J   ViVJ/ - 1!l   ~~t, u,~    nicu 1UVGl1~   CIIL~f~U 1L/VU1~J 1.i:4~:lb   UeSC
   Case 8:19-cv-02496-PA Main Document
                         Document         Page
                                   33 Filed    7 of 30 Page 47 of 116 Page ID #:319
                                            04/24/20


                                                                                                       51
        ~~                         MR. SROKA:         Regarding the tentative?          I mean,
           2 absolutely.                I mean, I disagree with your tentative 100

          3 percent.

           4                       THE COURT:         Okay.

          5                        MR. SROKA:         I do believe I do have standing.

          6                        THE COURT:         Why do you have standing?

          7                        MR. SROKA:         Well, you're saying pretty much that

          8 the Trustee didn't move forward and take -- take the case and

           9 run with it, but he discharged it.                        If he discharged it, then
         10 I imagine the standing would --

         11                        THE COURT:         What do you mean he discharged it?

        12 We're talking about this lawsuit.                          His right of action is an
        13 asset.               How can he discharge an asset?

        14 li                      MR. SROKA:         No, he discharged the bankruptcy.

        15                         THE COURT:         Do you mean -- do you mean he filed a
        16 no-asset report?                       Is that what you're saying?
        17                         MR. SROKA:         I would say that would be -- to the
        18 best of my knowledge, that would probably be correct because

        19 he discharged the bankruptcy.

        20                         THE COURT:         You're -- I'm sorry, sir.           You're using
        21 words that don't fit.                       People get discharged.          Presumably
        22 that would be you.                      Bankruptcies get closed.          Estates either

        23 are administered or they are not.                          But you do not discharge a

        24 bankruptcy.                  So let's get the right nomenclature down.
        25                         Can anybody help me on the telephone?                  Has Mr.




                                                                                      Echo Reporting,Inc.


                                                                                                        P47
~.u,~~, tJ.iJ-UF.J'V1VJ / ~   1 h   uut, V:.7   1"IICU 1L/UL/lJ   CfllefeCl 1G/UUly 1:i:4.~:1E7   U@SC
  Case 8:19-cv-02496-PA Main Document
                        Document         Page
                                  33 Filed    8 of 30 Page 48 of 116 Page ID #:320
                                           04/24/20



         1 Marshack filed an abandonment in any of these assets?

         2                      MS. LIPPA:          Your Honor, this is Alison Lippa.                    From
         3 my review of the bankruptcy docket this morning, I did not

         4 see any such abandonment that's been filed or noted.                                    I see a
         5 motion for continuance of the stay that Mr. Sroka filed, and

         6 it appears that there's been some change of the hearing date

         7 on that, and I also see an order of dismissal.                                 I don't see
         8 any abandonment.

         9                      THE COURT:          All right.       So the reason I'm asking
       10 these very specific questions is because we are arguing at
       11 this minute in time about the question of standing.                                     If Mr.
       12 Marshack, who's the appointed Trustee, has not abandoned this

       13 claim, he owns it.                     So when you tell me he has discharged the
       14 bankruptcy, I don't know what you're talking about.                                     Unless
       15 somebody can point something else out to me, I'm going to

       16 infer that my -- my point is correct, that he still is the

       17 only party in interest that can pursue this claim because he

       18 is in charge of the estate, and this is clearly an asset of

       19 the estate.

       20                       Can anybody offer anything that would suggest a
       21 different conclusion?

       22                       MS. LIPPA:         No, your Honor, not from Bank of
       23 America.

       24                       THE COURT:         Mr. Exnowski or Mr. Lucey, do you have
       25 any indication that Mr. Marshack has sold this right of




                                                                                       Echo Reporting,Inc.


                                                                                                            P48
-~^--~ ~-.--~ ~r ~~~.+~   ~~~   ~v~, vv   ~ ~~cu   1L/VL/1J   CIILCICU 1L/VL/1~ 13.4.3:117   UGSC
                       Main Document Page 9 of 30
 Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 49 of 116 Page ID #:321


                                                                                                    7 1
        1 action or has formally abandoned it, either of which would

        2 have an effect on what we're talking about?

        3                   MR. EXNOWSKI:            This is Dane Exnowski.           No, your
        4 Honor.

        5                   THE COURT:        All right.         So my point about standing,
        6 Mr. Sroka, is still that you can't bring this claim even if

        7 there is a claim, and whether there is a claim still is very

        8 much in question.               But if there was, you don't have standing
        9 to bring it.            Your Trustee does.             It's like any other asset
      10 of the estate.              The Via Promesa property, bank accounts that
      11 you might have had, anything that you had as of the moment of

      12 petition, which was May of this year I think, is vested in

      13 your estate.             And, having vested it in the estate, only the
      14 Trustee can use, sale, or lease such property.

      15                    We have not heard from Mr. Marshack, and I have no

      16 indication that he has abandoned or sold or compromised this

      17 claim.           Therefore, he's the only Plaintiff, and you are not.
      18 That's what I mean by standing.

      19                    MR. SROKA:        Understood.
      20                    THE COURT:        So that's -- that's the standing
      21 question, and I don't see that you have any standing, but

      22 we'll move on.

      23                    The argument -- and I'm -- if you want to follow

      24 along, this is paragraph two of the tentative.                              You're
      25 arguing res judicata -- I think it's Mr. Cooper's arguing res




                                                                                  Echo Reporting,Inc.


                                                                                                    P49
...~~~   V..LJ   up,   VLV.7/ - 1 /1   vv., vv    ruCu 1LlVLl1y   Cf Il~feU 1L/UU1`.~ 1.~:4~:1b   U2SC
                       Main Document
  Case 8:19-cv-02496-PA Document       Page
                                 33 Filed    10 of 30Page 50 of 116 Page ID #:322
                                          04/24/20



           1 judicata, and I can understand the argument, which is
                                                                   that
           L     I've already decided this back was it four years ago when I -

                 - when I first saw some sort of a complaint by Mr. Sroka

          9 against the banks.                     I'm not entirely sure whether the answer

                 is yes or no, because I'm not entirely sure that these are

           E the same claims.                    They are similar claims in that they have
          7 to do clearly with Mr. Sroka's ideas that the banks cannot

          8 proceed with the foreclosure or shouldn't or damages him or

          9 something like that, but whether there's a one for one these

         10 are the same claims, it's very hard for me to discern, and

         11 it's hard for me to discern because, frankly, reading any of

         12 Mr. Sroka's pleadings is very hard to discern, including what

         13 he filed this morning.

         14                        Can you offer any further argument on that point,
         15 Mr. Exnowski?

         16                        MR. EXNOWSKI:         Your Honor, Dean Exnowski.               I did
         17 somewhat anticipate that due to the general unintelligible

         18 mature of the first amended complaint.                            Nonetheless,
         19 Defendant Nationstar made that argument, but I -- I don't

         20 think -- I don't think I can present any further specific

         21 argument to I guess convince the Court.                            Unfortunately, I
         22 think because the complaint is so unclear, I think

         23 ironically, that goes to Plaintiff's benefit regarding res

         24 judicata in that we don't even know what the claims are.                                     So
         25 I don't think I would -- I think I would just submit to the




                                                                                       Echo Reporting,Inc.


                                                                                                              P50
~.a~C o.iy-aN-~i~y i - i H   uuc n~
                               I-II@Q 1L/UU:Ly  tnterea 11iuLiiy 13:43:16 Desc
                       Main Document      Page 11
  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20of 30Page 51 of 116 Page ID #:323


                                                                                    ~I
        1 Court's analysis regarding res judicata.

        2                THE COURT:   All right.    So we're going to step over
        3 that one for right now because I'm not entirely sure it
        4 applies.

        5                If you could say there was a one-for-one

        6 comparison, then, yes, it would be res judicata.            The Court
        7 decides these issues once, not twice, three times, or four

        8 times.      But I can't really tell if it's the same theory.          I
        9 rather think it isn't because of what was filed this morning,

      10 and I'm going to get to that.

      11                 So, paragraph three has to do with the privilege,

      12 and this only deals with NBS Default Services.

      13                 Mr. Sroka, it looks like California has already

      14 intervened here to say that if all you re doing is publishing

      15 the notices involved in a foreclosure by statute, you have a

      16 privilege to do that, and it looks like that's all NBS ever

      17 did.      So unless you have another theory, that would be one

      18 reason to dismiss then with prejudice.

      19                 MR. SROKA:   Understood.
      20                 THE COURT:   All right.    Number four -- and here is
      21 really the, meat of what we're -- four and five.            I say in my
      22 tentative there's no intelligible basis for a claim stated.

      23 A11 of your complaints share a single problem in that they

      24 are a scattergun recitation of a bunch of things, most of

      25 which I don't think even apply, and they're very hard to




                                                                  Echo Reporting,Inc.


                                                                                      P51
..~~~   U.1J'Qr.J-V1VJ / - 1 h   uu~ o~    rneu 1G/UL/1y   tflLefG'❑ lUUL/ly 1~:4~:16   Desc
  Case 8:19-cv-02496-PA Main Document
                         Document       Page
                                  33 Filed    12 of 30Page 52 of 116 Page ID #:324
                                           04/24/20


                                                                                               10
          1 Ifollow.

         2                   You did a somewhat better job I think in the

          3 proposed second amended complaint in that you at least

         4 narrowed it down to one issue, and I think I kind of

         5 understood that.               You seem to have a theory based on the
         6 concept of tender.               I think, if I'm reading your arguments
         7 correctly -- and I have to tell you it's not clear, but maybe

         8 what you're saying is you actually tendered the full balance

         9 owed.        Is that true?
        10                   MR. SROKA:       That is correct.
        11                   THE COURT:       How did you do that?         Did you have a
        12 million dollars that you were tendering?

        13                   MR. SROKA:       Your Honor, I don't think that's any

        14 time to discuss that.               This -- this -- those --
        15                   THE COURT:       Well, you're offering this as a theory,
        16 that you -- that you're entitled to --

        17                   MR. SROKA:       No, and you're asking me a question if
        18 I have a million dollars.                I --
        19                   THE COURT:       No.   I'm asking -- no.         Let me
        20 rephrase.

        21                   MR. SROKA:       Please do.
        22                   THE COURT:       For the -- for the tender that you're
        23 apparently relying upon, to be meaningful at all, it has to

        24 be a tender of what you owe.

        25                   MR. SROKA:       That's correct.




                                                                              Echo Reporting,Inc.


                                                                                                P52
—~--~-~- --.--~- ~+N ~+r-~~+ ,   ~~ .    ova, vv   ~ ucu 1L/VL/1.7   GIIICICU 1G/VL/1y 13.~F3.lq   Uf:SC

  Case 8:19-cv-02496-PA Main Document
                         Document       Page
                                  33 Filed    13 of 30Page 53 of 116 Page ID #:325
                                           04/24/20


                                                                                                           11
           1                        THE COURT:         And can you tell me was that a tender
          2 H of money?

          3                         MR. SROKA:         If you and/or counsel read the -- the
        ~! deed of trust, it does clearly state on the deed of trust any

          5 species of money.                      So it's very vague on that topic.                So
          6 that's why --

          7                         THE COURT:         Okay.     So what --
          8                        MR. SROKA:          So that's why when I --
          9                        THE COURT:          You did not tender United States
        10 currency or a check good against -- for United States

        11 currency.                    Is that what you're telling me?

        12                         MR. SROKA:          Well, I -- I don't think it's a time
        13 now to discuss that or argue that in this court of order on

        14 this case right now.                       Right now we're trying to keep this
        15 suit alive so I can go in front of a jury counsel -- in front

        16 of a jury.                   The jury's the one that's going to decide what I
        17 paid and what I did if this merits to the case.

        18                         THE COURT:         Well, I beg to differ.            This is a
        19 motion to dismiss, and the argument is that you have not

        20 stated a claim upon which relief can be granted.                                   You have
        21 filed various pleadings which I find very hard to understand,

        22 and they're confusing at best, but this morning you gave me

        23 something that at least I can, within the four corners of it,

        24 get an idea what you're talking about.

        25                         MR. SROKA:          Thank you.




                                                                                         Echo Reporting,Inc.



                                                                                                            P53
~~~.. ~.y~ uN-~~..~,- ~ r, ~~~ ~~ ruCu 1L/UL/1y Cfllef@4 1L/UL/ly 1~:4~:lti uesc
  Case 8:19-cv-02496-PA Main    Document
                            Document       Page
                                     33 Filed    14 of 30Page 54 of 116 Page ID #:326
                                              04/24/20


                                                                                   12
       1              THE COURT:     And that is that you claim that you
      2 have on four occasions tendered -- and I presume it's payment

      3 because I don't know what else you'd be tendering, but if

      4 you're tendering payment and on the strength of that you're

      5 telling me you're exonerated and there are no mortgages I

      6 guess is the gist of what you're trying to say.               So,
      7 therefore, I think it's important to know what it is you're

      8 tendering.      If you're -- if you're tendering old Confederate
      9 bills, you might as well forget it because that's not

     10 anybody's idea of value.          If you're tendering Biofren
     11 (phonetic) fruit stamps, that's not going to help either.

     12              So I need to know what it is you're saying you
     13 tendered.

     14              MR. SROKA.:     I tendered in full the alleged
     15 mortgages on the property.

     16              THE COURT:     Tendered what?       You can't tender a
     17 mortgage.     You tender something in payment of something.
     18 what is it that you tendered?           I can't figure it out from
     19 your complaint.       I mean, if I could, that would be different,
     20 but I can't even tell what you're talking about.                So can you
     21 help me with what you're talking about?             I guess not.
     22              MR. SROKA:     It's a payment of tender, and that's
     23 T all I have to say.      This -- at this point, we're arguing -- I
     24 understand what you're saying.           We're arguing a point that
     25 did you make a tender?         Yes, I did.     Let the courts decide,




                                                                   Echo Reporting,Inc.


                                                                                        P54
--~^~~ ~-• ~ ~N ~~.~~ ~ - ~.-~   ~.v~ vv   r-uCu   1GIVG/1y   CIIICI~U lUUUl`.~ 16:4~:1b   U2SC
                       Main Document Page 15 of 30
  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 55 of 116 Page ID #:327


                                                                                                  13
         1 let the jury decide what kind of tender I made.                           As I stated
         2 earlier -- and I'm not sure -- you can ask counsel.                             They
         3 probably don't read the deeds of trust.                        It does say any
         4 species.          It does not say on the deed of trust it has to be

         5 paid in worthless Federal Reserve notes or Federal Reserve

         6 notes.         It does not state that.              It states any species,
         7 period.

         8                   So, for me to sit here and tell you how I did it in

         9 a court of -- in the court makes no sense.                         This is where a
       10 jury of my peers will decide if I've done it right per the

       11 Treasury guidelines.

       12                    THE COURT:       Are you contending that you tendered
       13 something of value?

       14                    MR. SROKA:       I tendered the payment.             How's that?
       15                    THE COURT:       Anybody on the telephone; can you help
       16 me with what he's talking about?

       17                    MR. SROKA:       No, they probably can't because they
       18 don't read the deeds of trust.

       19                    THE COURT:       All right.
       20                    MR. SROKA:       And they don't talk to the Treasury
       21 Department.

       22                    THE COURT:       Can you help me, anybody on the

       23 telephone?             What is he talking about?             Has he tendered

       24 something of value?

       25                    MR. EXNOWSKI:           Your Honor, Dane Exnowski for




                                                                                 Echo Reporting,Inc.


                                                                                                   P55
~~.~.~.. ~+..~.. ~..p, v~v.J ~ - i n   uv~ u.~   r11CU 1L/VL/1~   CI IL~feU 1L/UUly 1.5:4~:1b   U@SC
   Case 8:19-cv-02496-PA Main Document
                          Document        Page
                                    33 Filed   16 of 30Page 56 of 116 Page ID #:328
                                             04/24/20


                                                                                                       F~~
           1 Defenda                                  To be honest, I --
           2                                        Your Honor, can I interrupt for a

           3 second?

           4                       MR. EXNOWSKI:        -- have no idea what he's talking

           5 about.

           6                       MR. SROKA:       Dane, can I interrupt for a second?
           7                       MR. EXNOWSKI:        I mean, it appears to be -- it
           8 appears to be one of those -- those vague anti-establishment

           9 arguments regarding some tender of some abstract thing that's

         10 not legal United States currency, but specifically I have no

         11 ( idea what he's talking about.

         12                        MR. SROKA:       Exactly.
        13                         MR. EXNOWSKI:        I think it's legally irrelevant in

        14 any event.                  I think the fact that Plaintiff is reluctant to

        15 disclose the specific act I think shows to the Court that

        16 there was no tender made, at least in U.S. dollars, which is

        17 the only legal currency that is legally relevant before this

        18 Court.

        19                         MR. SROKA:       I object, and I do not consent --
        20                         MS. LIPPA:       Your Honor --
        21                         MR. SROKA:       -- to him saying that.            That is
        22 absolutely wrong.                     Your Honor, you know and the rest of the

        23 U.S. population knows, if they look into it, all Federal

        24 Reserve notes are absolutely that, they're notes.                                They're
        25 not backed by anything.                      So for him to say that the only way




                                                                                      Echo Reporting,Inc.
-_.--- ~-•~--~ ~M .~~.+.+,   „.   vv~. vv    ~ ucu 1L/VL/1J   LIIICICU 1L/VL/1~ 13.~F3.1C~   U(1~5~:
                                  Main Document       Page 17 of 30
  Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 57 of 116 Page ID #:329


                                                                                                       15
         1

         2

         3                    THE COURT:        Well, I think I understand your
         4 argument, Mr. Sroka, but when the loan was made, it was made

         5 in U.S. dollars, wasn't it?

         6                    MR. SROKA:        No.    There was a credit that was taken
         7 from my estate account and was credited on my behalf.

         8                    THE COURT:        What do you mean?
         9                    MR. SROKA:        Well, you never see -- whenever you
       10 take the loan out, you never see where the money came from or

       11 anything to that effect.                    So -- so the money that was taken
       12 was taken from an estate account, but let's not get into that

       13 here.          That's for another time.               Let's -- let's deal with the
       14 -- the question of what's -- what's here at point presently.

       15                     THE COURT:        I don't have any idea what you're
       16 talking about, the estate account.                        I think it's beginning to
       17 ring some bells.                  Are you one of these so-called sovereign
       18 ' citizen types?

       19                     MR. SROKA:        I have no clue what a sovereign citizen
       20 ', is, sir.

       21                     THE COURT:        Okay.     They have all sorts of theories
       22 about nobody is really who they are, they're some kind of

       23 representative of some alter ego person, and everybody has

       24 some account --

       25                     MR. SROKA:         Right.




                                                                                   Echo Reporting,Inc.


                                                                                                        P57
......~.. v.~„ ~N viv.i ~ - i n   uvt, vv   riIGU 1G/VU1~   GI ILCI CU 1L/UU1`.! 1.5.43.117   U@SC
   Case 8:19-cv-02496-PA Main Document
                          Document        Page
                                    33 Filed   18 of 30Page 58 of 116 Page ID #:330
                                             04/24/20


                                                                                                     16
         1                    THE COURT:       -- kept somewhere that's an estate.                   Is
         2 that what you're talking about?

         3                    MR. SROKA:       No, not at this time.
         4                    THE COURT:       All right.      So I cannot tell --
         5                    MS. LIPPA:       Your Honor, if I may?
         6                    THE COURT:       Please.
         7                    MS. LIPPA:       This is Alison Lippa for Bank of
         8 America.           The sole purpose of today's hearing is whether or
         9 not the pleadings have sufficiently alleged facts that

       10 support causes of action against the Defendants who have been

       11 named.

       12                     This Plaintiff has had numerous opportunities now
       13 to state some kind of theory.                     So, to the extent we're even

       14 talking about whether or not he has asserted a theory based

       15 on tender or that he's challenged the foreclosure based on

       16 his argument that he's made a valid tender I don't think we

       17 should get to that question because it hasn't been properly

       18 alleged in any of the pleadings that have gone before the

       19 Court or which are the subject of today's hearing.

       20                     But, even if we were going to consider that claim,

       21 tender has to be credible.                  There has to be a credible

       22 allegation of tender.                 And to the extent the Plaintiffs can't

       23 support that, and I -- based on what we're hearing here this

       24 morning --

       25                     MR. SROKA:       I object.




                                                                                   Echo Reporting,Inc.


                                                                                                      P58
--~~--~ ~-•~-~ ~r •ter.•+.•,   ~..   vvv vv    ~ ucu i~rvGi.Ls   L~iICIGU 1G/VG/l~ 13.43.1q   UeSG

   Case 8:19-cv-02496-PA Main Document
                          Document        Page
                                    33 Filed   19 of 30Page 59 of 116 Page ID #:331
                                             04/24/20


                                                                                                     17
          1                      MS. LIPPA:        -- I don't think --

          2                      MR. SROKA:        How does she know I can't support it?

          3                      MS. LIPPA:        -- he's supported it, then your Honor

          4 should take the position that there has been an insufficient

          5 allegation of tender.

          6                      We are not here to decide the factual question of

          7 what he tendered or whether it was in U.S. dollars or whether

          8 it was something else or whether the deed of trust is vague.

          9 Those are all factual considerations that have no bearing in

        10 today's hearing.                   Simply looking at today, we need to decide

        11 whether there's been sufficient allegations to support any

        12 kind of cause of action, and there just simply hasn't been.

        13 He's had enough opportunities now, and as your tentative

        14 ruling points out, no amount more of further pleadings here

        15 appear to be correcting these problems.

        16                       THE COURT:        All right.

        17                       MR. SROKA:        Your Honor, here's -- excuse me one

        18 second.             I agree with her in this fact.                She said let the

        19 merits ride.                Okay.     Well, let's let the merits ride on this

        20 thing.              Let's go to a jury trial.             Let me bring my prima

        21 facie evidence in, and let me see what the jury says on these

        22 payments.

        23                       THE COURT:        Well, that's not how it works.              The way

        24 it works is in Federal Court you must state a plain claim for

        25 relief.              You have to state some theory which the Court can




                                                                                    Echo Reporting,Inc.



                                                                                                      P59
Case 8:19-ap-01097-TA Doc 65 Filed 12/02/19 Entered 12/02/19 13:43:16 Desc
 Case 8:19-cv-02496-PA Main
                        Document 33 Filed
                            Document      04/24/20
                                        Page 20 of 30Page 60 of 116 Page ID #:332


                                                                                is
      1

      2

      3

      4

      5              You have by dribs and drabs given me some

      6

      7

      8 think, improper for me to ask, well, it would be helpful if

      9 you're -- what you're talking about.           If you're tendering a

     10 stack of -- of blank paper, that's clearly not a tender

     11 ' within the eyes of the law.

     12              Since the Supreme Court has told us in these two

     13 cases which I've cited to you, which are Twombly and Igbal,

     14 you must state something that if true could provide a basis

     15 for relief, and I don't know that you've done that.              Bell

     16 Atlantic Corporation v. Twombly and Ashcroft v. Igbal, both

     17 of the cites are found at paragraph four of my tentative.

     18              So I cannot see on what I have before me any

     19 articulable theory for relief.         At least you told me the

     20 universe in which you're apparently talking, which is tender,

     21 but I can't elicit from you what it is you're really talking

     22 about, and that's a fatal problem for you because that's what

     23 the Igbal and Twombly case tell me, that you have to start

     24 out with something, if true, would be a basis for relief.

     25 And I don't see it.




                                                                 Echo Reporting,Inc.


                                                                                    .~~
Case 8:19-ap-01097-TA    Doc 65   Filed 12/02/19   Entered 12/02/19 13:43:16   Desc
 Case 8:19-cv-02496-PA Main
                        Document 33 Filed
                            Document      04/24/20
                                       Page  21 of 30Page 61 of 116 Page ID #:333


                                                                                       19

      1                 MR. SROKA:    Okay.    There is a basis for relief.

      2 And, once again, the -- the debt has been tendered.                    So --

      3                 THE COURT:    You can't tender a debt.          You can

      4 tender something in payment of a debt.               What is it that you

      5 say you tendered?

      6                 All right.    I've heard quite enough.          The tentative

      7 is adopted.       The motion is granted --

      8                 MR. SROKA:    Your --

      9                 THE COURT:    -- without leave to amend.

     10                 MR. SROKA:    Your Honor, before you do that, I

     11 object, and I do not consent.              I did try to follow your

     12 instructions as per se you said in my second filing of my

     13 complaint.        It says that issues were determined by facts, and

     14 the Court should determine these by trial basis and its

     15 merits.    That's what I've been saying.

     16                 So I don't believe what you're stating, and I

     17 object to what -- what you said.

     18                 THE COURT:    Duly noted.

     19                 MR. SROKA:    I do believe -- once again, I do

     20 believe I have standing in putting this on the record, and

     21 you've declined to accept the case, and the bankruptcy was

     22 discharged.

     23                 So, in the event that this is your -- your --

     24 tentative is inclined to be entered, you know, I take

     25 exception to that.




                                                                      Echo Reporting,Inc.


                                                                                        P61
Case 8:19-ap-01097-TA    Doc 65   Filed 12/02/19   Entered 12/02/19 13:43:16   Desc
 Case 8:19-cv-02496-PA Main
                        Document 33 Filed
                            Document      04/24/20
                                       Page  22 of 30Page 62 of 116 Page ID #:334


                                                                                      20

      1                 THE COURT:    Duly noted.

      2             MR. SROKA:        And, for -- for purposes of an appeal.

      3 So can I add one more thing to the record?

      4                 THE COURT:    Yes.

      5                 MR. SROKA:    Is this a record -- a court of record

      6 or a court of hearsay?

      7                 THE COURT:    Again, sir, you --

      8                 MR. SROKA:    I'm just asking.        I want to put --

      9                 THE COURT:    Part -- part of the problem --

     10                 MR. SROKA:   -- this on the record.          Is this a --

     11                 THE COURT:    Yes.

     12                 MR. SROKA:    -- court of record or a court of --

     13                 THE COURT:    This is a court of --

     14                 MR. SROKA:    -- hearsay?

     15                 THE COURT:    This is a court of the United States,

     16 and, yes, it is a court of record.              I have no idea what

     17 you're talking about.

     18                 MR. SROKA:    It is a court of record.          Okay.    Then I

     19 object to everything that has been said in this court.

     20                 THE COURT:    All right.

     21                 MR. SROKA:    Okay.

     22                 THE COURT:    So --

     23                 MR. SROKA:    Because there is -- there is -- there

     24 is no prima facie evidence that these attorneys can supply,

     25 okay.    Otherwise, this is a court of hearsay, and I object to




                                                                      Echo Reporting,Inc.


                                                                                       ~.
Case 8:19-ap-01097-TA    Doc 65   Filed 12/02/19   Entered 12/02/19 13:43:16   Desc
 Case 8:19-cv-02496-PA Main
                        Document 33 Filed
                            Document      04/24/20
                                       Page  23 of 30Page 63 of 116 Page ID #:335


                                                                                      21

      1

      2

      3                 THE COURT:    I have --

      4                 MR. SROKA:    Because if this is a court of record,

      5 they have to have 100 percent prima facie evidence of

      6 everything that I have brought to -- brought forth.                    They

      7 have no clue what I've done, and they're sitting here and

      8 defending that.       So all the things that they have said are

      9 void.    So I'd move to make a motion to dismiss this.

     10                 Secondly -- and they can answer this or you can

     F~~ answer this for them -- are all counsels, do they have Bar

     12 cards for the State Bar, California State Bar?                  Counsels, do

     13 , you have --

     14                 THE COURT:    You --

     15                 MS. LIPPA:    Your Honor --

     16                 MR. SROKA:    -- State Bar cards for --

     17                 MS. LIPPA:    -- has he made a motion to dismiss the

     18 case?

     19                 MR. SROKA:    -- the California State Bar?

     20                 MS. LIPPA:    I -- I think I heard him say he wants

     21 to dismiss the adversary proceedings.

     22                 MR. SROKA:    No.

     23                 THE COURT:    I think what he was trying to say is he

     24 wants to dismiss the whole proceeding.                If that is an oral

      25 motion, it's denied.




                                                                      Echo Reporting,Inc.


                                                                                       Q~3
Case 8:19-ap-01097-TA Doc 65 Filed 12/02/19 Entered 12/02/19 13:43:16 Desc
 Case 8:19-cv-02496-PA Main
                        Document 33 Filed
                            Document      04/24/20
                                       Page  24 of 30Page 64 of 116 Page ID #:336


                                                                                ~~~I

       1             MS. LIPPA:    Oh, okay.

      2              THE COURT:    The motion that is before me are

      3 motions brought by Mr. Cooper and by Real Time Solutions and

       4 I think joined in by Bank of America.          Those motions to

      5 dismiss are --

       6             MS. LIPPA:    Yes.

      7              THE COURT:    -- granted.     They're granted --

      8              MR. SROKA:    Okay.    I --

       9             THE COURT:    -- without leave to amend.

     10              MR. SROKA:    Okay, your Honor.      You haven't let me

     11 finish putting stuff on the record.

     12              MS. LIPPA:     Thank you, your Honor.

     13              MR. SROKA:    Okay.    I asked the counsels do they

     14 have a Bar card for the California State Bar.

     15              THE COURT:     I don't know that they're obliged to

     16 answer you.

     17              MR. SROKA:     I don't think -- your Honor, you're

     18 answering for them, and I don't think that's your -- your

     19 privilege or your honor --

     20              MS. LIPPA:     Your Honor, is this proceeding --

     21              MR. SROKA:    -- to answer for them.

     22              MS. LIPPA:     -- at an end now?      You've made your

     23 ruling and adopted the tentative.

     24              MR. SROKA:     And, your Honor, I object that you did

     25 not allow me to put --




                                                                 Echo Reporting,Inc.


                                                                                    P64
Case 8:19-ap-01097-TA Doc 65 Filed 12/02/19 Entered 12/02/19 13:43:16 Desc
  Case 8:19-cv-02496-PA Main
                         Document 33 Filed
                             Document      04/24/20
                                        Page  25 of 30Page 65 of 116 Page ID #:337


                                                                                 23
       1              MS. LIPPA:    And we've received --

       2              MR. SROKA:    -- the things on the record.

       3              MS. LIPPA:    -- from the Court.      We will conclude

       4 the hearing.

       5              MR. SROKA:     You interrupted me before I could

       6 finish putting stuff on the record.

       7              THE COURT:     Your question about Bar card is of

       8 l record.   What else?

       9              MR. SROKA:     Okay.   Then if it is of record, they

     10 need to answer it.         I'm asking them --

     11               THE COURT:     Says who?

     12               MR. SROKA:     -- do they have a Bar card for the

     13 California State Bar.

      14              THE COURT:     They don't have to answer you.

     15               MR. SROKA:     Okay.   They don't have to answer me.

     16 Do they carry -- if they don't, then they shouldn't even be

     17 in this, because that's a breach of the 13th Amendment that

      18 they're even in this courtroom.

      19              MS. LIPPA:     Your Honor, this is Alison Lippa for

     20 Bank of America.       I, in the interest of time, am requesting

      21 permission to end --

      22              MR. SROKA:     Hold --

      23              MS. LIPPA:     -- this hearing now.

      24              MR. SROKA:     Hold on.

      25              MS. LIPPA:     I have something to --




                                                                  Echo Reporting,Inc.


                                                                                     P65
Case 8:19-ap-01097-TA    Doc 65   Filed 12/02/19   Entered 12/02/19 13:43:16   Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page        Page 66 of 116 Page ID #:338
                                             26 of 30


                                                                                      24

      1                 MR. SROKA:    In permission of time, it's because you

      2 don't want to answer the question.

      3                 MS. LIPPA:    I have something else I need to go

      4 attend to, and this --

      5                 MR. SROKA:    No, your Honor, you can't --

      6                 MS. LIPPA:    -- has nothing to do with this hearing.

      7                 MR. SROKA:    -- you cannot let her leave because

      8 she's not answering the question.              And I didn't hear Dane

      9 answer the question, and I didn't hear the other gentleman

     10 answer the question.          I need to know --

     11                 THE COURT:    Do you wish to put anything else on the

     12 record?

     13                 MR. SROKA:    -- if they all have a Bar card for the

     14 California State Bar, because that is a statute of --

     15                 MS. LIPPA:    Okay.    Your Honor --

     16                 MR. SROKA:    -- nobility, and anyone with --

     17                 MS. LIPPA:    -- this is Alison Lippa, and I --

     18                 MR. SROKA:    -- nobility --

     19                 MS. LIPPA:    -- am going to be leaving the hearing

     20 now --

     21                 MR. SROKA:    -- cannot be in a court of record.

     22                 MS. LIPPA:    -- because I do have another hearing.

     23                 MR. SROKA:    This is a court of record.           You just

     24 said it's not a court of hearsay, period.

     25                 THE COURT:    Any other things you want to put of




                                                                      Echo Reporting,Inc.
Case 8:19-ap-01097-TA Doc 65 Filed 12/02/19 Entered 12/02/19 13:43:16 Desc
 Case 8:19-cv-02496-PA Main
                        Document 33 Filed
                            Document      04/24/20
                                        Page 27 of 30Page 67 of 116 Page ID #:339


                                                                                  25

       1

      2              MR. SROKA:    Yeah, I need them -- I need them to

      3 answer this right now on the court of record, and they will
       4 not answer this.      This is a hell of an appeal.        This is --

      5 this is a beautiful thing.
       6             THE COURT:     Well, I'm glad you think so.

       7             MR. SROKA:     Okay.

       8             THE COURT:     I'm ruling on the motions before me,

       9 . which are motions to dismiss under Rule 12.         They are both

     10 granted without leave to amend.

     11 ~            I would ask Mr. -- Mr. Exnowski and Nlr. Lucey,

     12 respectively, to --

     13              MR. SROKA:     And I further ask, your Honor --

     14              THE COURT:     -- submit orders.

     15              MR. SROKA:     -- may I interrupt again?       Okay.    Do

     16 counsels have an anti-bribery statement and a Foreign
     17 Registration Act filed in Washington, D.C.?            Not one of these

      18 three people opposing me and my actions have answered any

     19 questions, period.        The process of due law allows me to ask

     20 them questions.       As a matter of fact they should be in this

     21 courtroom so I could see them face to face, process of due

      22 law.

      23             THE COURT:     Anything else you wish to put of

      24

      25             MR. SROKA:     Yeah.   Why -- can I ask if you're




                                                                 Echo Reporting,Inc.


                                                                                    P67
Case 8:19-ap-01097-TA    Doc 65   Filed 12/02/19   Entered 12/02/19 13:43:16   Desc
 Case 8:19-cv-02496-PA Main
                        Document 33 Filed
                            Document      04/24/20
                                       Page  28 of 30Page 68 of 116 Page ID #:340


                                                                                       261

      1 answering for them --

      2                 THE COURT:    I'm not answering for them.          I am --

      3                 MR. SROKA:    Okay.    Then ask -- can you please ask

      4 them if they have a Bar card?

      5                 THE COURT:    No.     I don't choose to play along with

      6 whatever the nonsense is that you're trying to put on the

      7 record.

      8                 MR. SROKA:    There's no nonsense.         This -- because

       9 this is a court -- you said it, your Honor, and you yourself

     10 have a Bar card.          Okay.   That is a noble -- process of

     11 nobility when you get a Bar card.              So you, as well as them,

     12 shouldn't even be in the court of record.

     13                 THE COURT:    I don't know what you're --

     14                 MR. SROKA:    And you -- and you stated this is a

     15 court of record.

     16                 THE COURT:    I think you confuse two concepts.               I'd

     17 like to think I'm noble, but I do not claim any title of

     18 nobility, and so I don't know what you're talking about,

     19 which is, unfortunately, the theme running throughout these

     20 proceedings.

     21                 I have ruled.       Unless you need something else of

     22 record, I am going to adjourn.

      23                MR. SROKA:    Last but not least, I do not object --

      29 I object, and I do not consent to anything that you have said

      2~ or the Court has ordered, and I hereby -- and I hereby state




                                                                      Echo Reporting,Inc.
~.ax ci.l.7-Q~.J-V1V:7 / - 1 h   uvl: o~   rI1Cu 1G/vUly    Cf IIefCU 1L/VL/1y 13:43:1t~   U@SC
  Case 8:19-cv-02496-PA Main Document
                         Document       Page
                                  33 Filed   29 of 30Page 69 of 116 Page ID #:341
                                           04/24/20


                                                                                                   27
         1 that your -- your motion is unconstitutional and without

         2 standing.

         3                   THE COURT:       Anything else?
         4                   MR. SROKA:       That's it.
         5                   THE COURT:       All right.       We're off the record and
         6 ~ adjourned.

         7                   Would you submit the orders, Counsel, please?
         8                   MR. LUCEY:       Your Honor, if I could intervene.                   This
         9 is Nathaniel Lucey.               I didn't catch what you said when Mr.
       10 Sroka interrupted you with regard -- I think you want -- want

       11 me to submit an order in the case?

       12                    THE COURT:       Yes.     The motions that you filed follow
       13 now with an order per the tentative granting your motions to

       14 dismiss without leave to amend.                     Would you please do that?
       15                    MR. LUCEY:       Right.       And you want the body of your
       16 tentative within the order?

       17                    THE COURT:       I think it would be appropriate since
       18 it is likely there will be an appeal, to for the reasons

       19 stated on exhibit whatever, the motion is granted without

       20 leave to amend.

       21                    MR. LUCEY:       All right.       Thank you, your Honor.
       22                    THE COURT:       All right.       I will look forward to
       23 that.

       24                    We are off the record.
       25            (Proceedings concluded.)




                                                                                 Echo Reporting,Inc.


                                                                                                      .~
                                                                                                    [Z'~''
vua~. ~.1J-Qtl-V1VJ/ - 1n   uv~, u.~   fIIGU 1G/VG/1~   GIICICU 1G/VG/1~ 1J.'+J.1V   VCJI.

  Case 8:19-cv-02496-PA Main Document
                         Document       Page
                                  33 Filed   30 of 30Page 70 of 116 Page ID #:342
                                           04/24/20


                                                                                             ~I
       1                I certify that the foregoing is a correct

       2 transcript from the electronic sound recording of the

       3 proceedings in the above-entitled matter.

       4

       5 /s/Jordan R. Keiltv                                  11/29/19
         Transcriber                                          Date
       6

       7 FEDERALLY CERTIFIED TRANSCRIPT AUTHENTICATED BY:

       8

       9 /s/L.L. Francisco
         L.L. Francisco, President
      10 Echo Reporting, Inc.

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                                            Echo Reporting,Inc.


                                                                                             P70
Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 71 of 116 Page ID #:343




                                                         Excerpt No. ~5"
                                                                                P71
Case $:19-ap-01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Desc
 CaseII 8:19-cv-02496-PA Main
                         Document 33 tFiledPage
                              Documen       04/24/20
                                                1 of 21Page 72 of 116 Page ID #:344



   1     iary J. Sroka
         24 Via Promesa                                                  FILED
   z.    an Clemente CA 92673
         X49)285-8645                                                   NOV 0 7 1019
   3
   4
   5
   6             For:        Gary J. Sroka, Debtor;
   7 1
   8                          UNITED STATES BANKRUPTCY COURT
    9           CENTRAL DISTRICT OF CALIFORNIA,SANTA ANA DIVISION
   10                                           Adv.Case No.8:19-ap-01097-TA

   lI                                                               BK Case No. 8:19-bk-11841-TA

   12 In re:                                                       Chapter 7

   13,         Gary J. Sroka,                                      PLAINTIFF'S DECLARATION

   14                         Debtor.
   15
   16          Sroka, Gary,Debtor,(hereinafter "Debtor") hereby files his Declaration re the
   17          ct of Real Time Resolutions Inc., which is attached hereto.
   18           November 6,2019.
   19
                                            By:
   20                                                 ro a, ary
   21                                       Plaintiff and Debtor,In pro per
   22
   23
   24
   25
   26
   27
   28 ///
                                                       -1-


                                                                             ORIGINAL. P72
Case $:19-ap-01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Desc
 Case!
     I 8:19-cv-02496-PA Main
                        Document 33 tFiledPage
                             Documen       04/24/20
                                               2 of 21Page 73 of 116 Page ID #:345



    1                             DECLARATION OF GARY J. SROKA
   2     I, GARY J. SROKA declaze and state
   3          1. That I, Sroka, Gary the real party in interest and a CONSUMER and a NATURAL
   4 PERSON who presents this affidavit offact into the court record in order to show factual
    5 evidence that Real Time Resolutions Inc. have VIOLATED MY CONSUMER RIGHTS(15 USC
   6 §1692)and possible committed MAIL FRAUD.I sent two registered /certified packages via
   7 United States Postal Service to Real Time Resolutions Inc., after I fully tendered(Tender of
    8 Payment)on the alleged lien per the guidelines as set forth in the Deed of Trust.
    9         2. That Real Time Resolutions Inc. received those two packages, opened them, closed
   10 them and returned them and I ask why? The first package I sent was the Proof of Claim and I
   11    sited the appropriate time frame set by law for them to respond and they did not respond
   12 accordingly. As a result I gave them ONE MORE OPPORTiJI~]ITY so I sent out the second
   13 ackage (Three(3)day Fault /Notice to Respond) which gave them ample time to reply and
   14 they did not. Therefore making the Proof of Claim is VALID.(SEE EXHIBIT "A"). Exhibit"A"
   15 ue copies provided by the United States Post Office showing the complete tracking ofthe
   16    ackages to and form Real Time Resolutions Inc including the delays after they received and
   17 reviewed them.
   18          3. The following took place and will show that Real Time Resolutions Inc. wanted to
   19 avoid the VALID CLAIM by taking the following actions.
   20                  1.) After the account was fully tendered (Tender ofPayment) which they accepted
               numerous times(FULLY DOCUMENTED)the Proof of Claim was sent by USPS
   21          Registered mail on April 4th 2019 and they received it on April 9th 2019. This POCsame
               doc►kment package was returned to me VIA USPS after it was opened and with the
   22          tracking number on May 15th 2019. (EXHIBIT "A")
   23                  2.) The Three (3) day Fault /Notice to Respond was sent on Apri120th 2019 and
               they received it on Apn122 2019. This was sent back to me VIA USPS after it was
   24          opened and with the same tracking number on May 6th 2019. (EXHIBIT "A").
   25          There is a Violation of My Consumer Rights and a violation of possible fraud committed
               by Real Time Resolutions Inc. actions.
   26
    27         4. Ihave worked directly with Shannon Maresh, a USPS Manager to determine how a
                                                                                    and they said
    28 registered /certified package could be returned via the same tracking number
                                                       -2-



                                                                                                      P73
Case $:19-ap-01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Desc
 Case 8:19-cv-02496-PA Main
                       Document 33 FiledPage
                                         04/24/20
                                             3 of 21Page 74 of 116 Page ID #:346
        I                   Document



   1 registered /certified packages can never be returned and it would have to be sent back as a new
   2        ackage. Shannon Maresh provided me a copy of an email(EXHIBIT"B")which she clearly
   3 states "that the packages were clearly opened and signed for ." She had been working with her
   4 Dallas office to determine how this happened return could of happened. Shannon Maresh can be
   5 reached at(949)369-9392 for any and all questions.
   6        I declare under the penalty of perjury under the laws ofthe State of California and the
   7 United States of America that the forgoing is taste and correct. Executed this November 6,2019,
   8 at San Clemente, California.
   9
                                                    /s/ G J. Sroka
   10
                                                  Sroka, Gary the real party in interes and a
   11                                             CONSUMER and a NATURAL PERSON

   12
   13
   14
   15
   16
   17
   18
   19
   Za
   21
   22
   23
   24
   25
   26
   27
   28 //
                                                      -3-



                                                                                                  P74
Case 8:19-ap-01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Desc
 Case 8:19-cv-02496-PA Main
                       Document 33 FiledPage
                            Document     04/24/20
                                             4 of 21Page 75 of 116 Page ID #:347




                                                                 EXHIBIT ~A"
                                                                                   P75
US~~a~t~c~     t~~97-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Y~s~~t j
    Case 8:19-cv-02496-PA Document 33 tFiledPage
                          Main Docum         04/24/20
                                                 5 of 2 Page 76 of 116 Page ID #:348

                                                                                    ~t~S'C' 6-~                                                  -
Product Tracking                            Reporting
                                                                                                                             liS~3 Corpo~a.~
      i•iemo               Search              F±~;.ar',,.;        lVfarual Lniry         ~~~~~                S~.r~t!rC?W                           h1aY 15. Y019
                                                                                       Commitmonts                              Ac:.ou:jis




 U~I~S '~'rack~n~ Intr~n~t T'r~ckin~ ~~;rrsber ~est~lt

               1.On 3/31/18, PTR changed the event description on nil versions of ih~ intranot tracking results ear consistency. E.g., on the container
               results page, the U1 event was lJNLO~iD but now reflects Af2RlVF LISPS F'ACILI7Y. The~ii ge is for the description only.
               2."Scheduled Delivery Date from ttie ISC" is incorrectly showing "by S:OOpm" on tna:at~et and lnlranet tracking results page for
                                                                                                                                                        of
               international items. Until this is fixed on the page, please disregard the time of "by B:OOpm" and adhere to the correct commitment time
               3:OOpm; doliverie~lattempts after 3:OOpm fail service.
               Updated: 4178H9


 Resuit far Domestic Tracking Number 7015 3010 0000 8588 A428

 Destination and Origin                                                                                                                        ~~I~                  fi
 Destination                                                                                                                                         (
                                                                                                                                                     ~ n ~1
                                                                                                                                                       .
                                                                                                                                                       ~
  ZIP Code City        State
  75373        DALLAS 7X



 II 21P CedQ I City    ~ Stata ~




 ~ Tracking Number Classification                                           __          _ _ ___ ~_____~_~._~

                                                               ClasslSvrvice
                                                    ClassrServics:         Priority Mait certine~i Mail
                                   Class ~f Mail CodelDacariptlnn:         p!~ry /priority Mail


                                                Destinaiian Address knformation
                                                          Address:
                                                               City:
                                                              State:
                                                  5-Ulflit2lP Code:         56998
                                          4-Digit 21P Cade acid on:       • 9999
                                              fleilvery Point Code:         55


                                         Origin 1 Ratur~s!Ptckup Address Information
                                                              Address:
                                                                  Clty:
                                                                 State:
                                                  5-Digit 2iP Code:        92860
                                          4•Dlgit ZfP Code add on:         9958


                                                   Service delivery tntorm~Uon
                                     Service Pertormanco Date:             Expected Uellvary by: Montlay, 0410D/2019 by O:OOpm
               Expeeted Delivery nn (Notifieation Delivery Data)+          Tuesday,.04/09/2019 by 8:00pm
                                      Delivery Option Indicator:           t - Normai Delivery
                                                                 z~r~E:    os
                                                          PO Box:           N
                                                 Other Information          Service C~aicufati~n tnfamia!ion


                                                                   Payment
                                                  Paymoni Type:          Other Postage
                                        Payment Account Number:          OOU000000000
                                                        Pastayo:         $7.35
                                                         Weight:         0 Ib(s) 4 oa(s)
                                                  Rate Indicator:        Flat R~to Envelope

                                                              Other information
                                                     firm Labei ID:         'i103 OSF1f~ F3Fi1 8719 52513
                                                   Related Producs:         ~~4v'..~12         ~.~2~~.~~




                                                                                        5/l5/201~6
 htr„~•I/nt~_7 „c„~.env/nt~2-web/tclntranetTrackin~NumKesponse?label=701530100000858...
US~!~~a~l~i~g~ii~a~~~7-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 ~~~ of 3
    Case 8:19-cv-02496-PA Main
                           Document 33 FiledPage
                               Document      04/24/20
                                                 6 of 21Page 77 of 116 Page ID #:349

~__                                                                      Aa~nt information                                                                                   ~
---                                              -----                  -----
 Extra 5ervfces
 Extra Sorvices DeWiis                              ^
 ~e~crl=tle~i              _ _~_                        Arr:~;u;tt
 cenxica nnaa                                           53.50

 Up to E50 insurance indutled                           50.00


 Events                                                                                                                         -                            •--
  _                                                                  .,,....,.          _.                         . . ..                                       m.,~~
                                                                                                                           Posting
                                                                                                                           ~af~s 1
 `                         Event Event                Ev~[rt                     :nut                              Carrier '
  vent                                                       L~:ca4!on                           5canncr Id                7lma               ~~thar Infarmation
                           Gode Cate                  'time                      P~aGhod                           Rcute
                                                                                                                           i=.Rntral
                                                                                                                           Timor


                                                                                                 inno              sc.nnoa                    ~'G/.S?F..Ana;~ao.~aaa
                                                                 CLEMF'N'1'E,                                                   OSM 6r1A1B
 ARRIVAL Ai UNIT            07          05/15/2018 06:G0                      Reannatl           0305fiNX50S       by ioul0     12:05:09
                                                                 CA                              (~ui•w~rotoss~ o000000e
                                                                 92R73900d
                                                                                                                                                R~gUeEit Dolivory Record

                                                                 SAN
                                                                                                 IMD               Scannotl Q~~~19
                                                                 CLGME:NTE. Saennetl             0303FIK9377       Ey roNa  ~ ~,y3.~
 MiS-SHIPPED                75          Ob/152019 07:58          ~A
                                                                                                 (non wireless)    OOOOOOaa       .
                                                                 928749998
                                                                 SAN                                               ~wn~         OSH 512019
 nRRIVnL AT UNIT            07          05 75@079 08:35          CLEMEN'TE, Seannod               PASS-001-        to route     pg:41:08   PC!OF Reason Cate
                                                                 CA 926'74                                         L007


 UFPART USPS                                                     ANAHEIM.        Contalna 58X1501284                            OW16I9.07B GoM+~iner Typo:6AriORD 4FT
                            71          05175f20t8 05:12                                                                        p7:a3:08   CoMxlner IL1: 99PB267/:F-0008L2•
 fACiIITV                                                        CA 9899         Generated



  DEPART LISPS              ~~              Q~~~Z~~y x;51        ~fIF:IM.         Conlalner                                     05M 512078 Container Type: GAYLORD IFT
                                                                                            ~8X~500~?~                          07:2'7:09  ~~te~m~n~r tD: BBP..R247.42Ei1S~5LZ:
  FACI~I7V                                                       CA 92899         G~nerote0
                                                                                                                                                  a

                                                                 ANAFIf:IM,       Container 5<^Xt607804                         05/16I20t8 Container Typa:GAYLORD dFT
  CONTAINER CI.OSF.         Ct          05/1 512079 Oa:44                                                                       07;?7:07   Container ID: ~. ~,¢7a2F-OOOSL2.
                                                                 CA 92898         Generated
                                                                                                                                           1E9A27@¢

                                                                 ANAH[IM,                         SPOSTS002-                    05l152D7B
  ENf20UTG/Pf20CL5S[D       10              05l757201fl 05:46                     ScannoQ         OOODO7                ,       08:OB:03
                                                                 CA B20~U

  IN TRANSIT TO NEXT        ~                                                    ~atarn            _~   _--                     06M 4/2010
                                            0&14rNiB 72:44                        Genorelntl                                ~   tS:03~02
  FACII.II'7
                                                                 A~IN~EIM,                                                      05/73f2019
  E.NROUTEIPROCESSF.D 10                    05I73f20t9 18:44                      Scsnnld         APPS~061.1                    18:58:01
                                                                 CA 87898

  IN TRANSIT TO NE%T                                                              EYalem                                        OSI73@019
                                NT          05It3120t9 12:aa                      Generoled                                     74:57:05
  FACILITY
                                                                 ANANF.IM.        ~~etl           PS&001-SZ                     ~~~~19
  .NROU'I"P./PROCESSED 70
  F                                         051128.019 03::14    CA 92899                                                       06:51:08

 -----`—                                             _ `..—      ANAFIF•:IM.      —_                                            05!72/2019
  F.NRGUTE/PROCL•SSEO 10                    OS/11I2019 23:52     ~n9?A9A          Scannrttl       PAS-007-2                     ~:~Z.~~

  LOOP MAIL--                                            -- ANAHEIM
                                                      I 25:00                        System                    —                O6/1Y.'O7B
                                L% _-           ~
                                            05!11@019
                                                              CA 8209U               Genonletl                                  oi:oe:o~
  EXCEPTION
   ENROUTFJPROCES8E0                                              ANANE~M                                                       05117!2019
  (SENT TO LOOP MA4  10                     OS~t 1l20t9 22:58     ~A 92899           6eanneE      APPS•O81.7                    01:04:05
  B~t~                                                                                                                                            --•-                 .—.
  IN TRANSIT 70 NE%T                                                                 8y~tem                                     05/1 112019
                                NT          OW7112019 12:12                          6onereteG                                  74:26:0?
  FACILITY                                                           ~~.                                                                                    —
                                                                                     Sy~fem                                     06/10/4019
         , TO NEXT
  IN TRANSIT
  FAcii.in                      Nr          os~iorzoie iz:~z                         GeneralaC                                   ie:sa:a
                                                                                                                                ~S0/2019
  ENROUTE/PROCESSEU 10                      OS/091:'O1B 22:12    ~   HE~~'           SunneO       APASOB7.1                     00:23:08
                                                                 CA 92899
                                                                                     System                                      OS/D912079
 i IN TRAN>IT TO NC•XT          NT          05!08/2019 12:!.6                        6enareloC                                   75:10:05
   FACIIITV                             I
                                                                  ANAHEIM.                                                       03/OB12018
  .NROUTf:/PROCf:SSGD 10
  F                                         05!0812019 17:54      ~9?~A8             Se9nneA       APCSO81.1                     20:03:05

                                                                  ANAHEIM.                                                       OS/OB1:O1B
      ENROUTUPFiUCESSED 10                  05IOB2019 05:79                          SeanneC       AF'PS081-1                    07:47:02
                                                                  CA 92B9fl      I
                                                                  ANAHEIM.           -- P55.001.13                              105/0712019
      ENROUTFJPROGFSSED 70                  05~07YI019 17:53      ~;A 92890          ~~~Otl                                      yO:OB:07

      IN TRANSIT TO NEXT        NT           OSf0677.019 12:39                       SYn~
                                                                                     ~~e~ud                                      ~~~~2019
                                                                                                                                 14:5 :01
      FACILITY
      IN TRIwSIT TO NE%T                                                          `~Y~em                                         ~`+~`~~g
                                NT           05105!2019 12:33 ~ ~                 , enenled                                      14:58:02                              _.
      FACILITY

      INTRANSIT TO NEXT
                                                    ---~--
                                        '~ 05/04/2019                                systom                                      osroano+e
                                 NT                      17:39                       Gunnrafed                                   14:67:02
      FACILITY
                                                                                      Sy6fem                                     05109l2D79
      IN TRANSIT TO NEXT                    I05/OSI2079 72:58                         G~~a~~ed                                   t4:66:M
      FACILITY                  ~

                                                                ANnHEIM,                                                         05/03/2019
      ENROUTEIPROCESSED 10                   05!07!2079 12:39 ~ CA 92899              gu~nctl       Af°PS087-2
                                                                                                                                 ~:4%:~
                                                                                      sY+tam                                    ~ OSlOtl20t9
      IN TlWJSR TO NEXT          N7          06/07x2079 12:16                                                                     ~T.9~:03
      FACILITY                                                                        Gonorated

      IN TRANSIT TO NEXT         NT          ON30lY019 12:15                          SYs~°m                                        ~~7p5~g
      fACILITY                                                                        OenerilBC




 i,+t„~•~i„+~_7 „~n~ R~.,~„r~~_.~,~t,/trT„tranet'['racki.n~Numitesnonse?label=701530100000858... S/15/201~77
~5~      ~- x}97-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 P~g~of
   Case 8:19-cv-02496-PA Document 33 tFiledPage
                         Main Documen       04/24/20
                                                7 of 21Page 78 of 116 Page ID #:350
                                                                                                  e.
                                                                                                           P~~sdn~y~~—                                                          E
                                                                                                           `~~tal
                             Evane Event              F'vant Locat~~n           input              Carrier 71mw     aclier intonnaticri
 count                                                                          ~a~~,d 3eann~ar ID Rau;•
                             bode Date                lime                                                 (Central
                                                                                                                          ~~{fllb)

  IN TRANSIT TO NEXT                                Syetom        ~    Y            0{@9!2019
                              NT  U~/29r078 t2:1S   Ganeroled                     ~ tY;29:07
  FACILITY                                                    _.___M_._..._._._..y--._ —                                                   _..___...__.... _...._..__..._.._.~_:
                                            ~_...-- —_._.
                                          _       T System         —'               0428/3019                                                                        ~—j~
  IN TRANSIT TO NEJ(T          —~
                              NT  04@8!2079 12:15   Genewtod                        72:30:04
  FACILITY
                                                                AUSTIN.TX                     Af5Mt04001 ~         04Y27f201B      ~   ~                                     ~
  ENROUTEIPViOCESSEO 10                 04127/2079121'19        78770            S0~8d        •1                   2t:31:03                                              ----{
                                                                                ...                      ...._~._..~.~_.V.I'-'_-._._..._.._.
  IN Tt2AtVS1T'f0 NEXT                ~ 04127!2019                   ~           syaom                                     arnno~o
                              NT           _~        I 12:02         _           Genentetl                         _       722:08                 ~_                                S
  FACtIITr
                                                                                 Syslom                                    04Y.'BPOt9                                               I
  IN TRANSIT TO NEXT                                                                                                                                                                ~
                              N7        Od26/2019 12:02                  _       Oonorslod                        _        t271:0a                       —~----.                ..__~
  FACfLITY
                                                                                 System                               0~5Y1010                                           i
  IN TRANSIT TO NEXT           —~            ~                                                                                                                           I
                              Nl' Wt/26l2018 72:02                               G6nureted                            12:27:03
  FACIIlTY                                                                                                        ._~.---._. ~_..__....._'--'-'---'        -            -i
                                                                 MILAN, IL       Sydem                                04l2AI201B Dl3patCh Labei ID: DS7M1 A111 7717 egg
  DEPART LISPS                EF        0~/3a12079 22:02                                                              22:27:16
  FAGUTY                                                         81?b4           Generetetl                                      ~4221~43000

                                                                 MILAN. IL                    AFSM100.007                  04262019                                                     S
  ENROUTEIPROCESSED 10                  042412079 14:13          Bti~            Sunned       .2                           ~42~.06

                                                                                 Syatom                                    oa2a2o~e                                                 ,
  IN TRANSIT TO NEXT                                  ~
                              NT        0~l24/2018 12:~9                         Genentod                                   13:~8:02
  FACILITY                                                                                    —..~.~
   ._.._.—._                  ---'—'----                 -      ---
  IN TRANSIT 70 NEXT                                                             3yelem                                     Oa/2Jl'J.019
                              NT        04!2312019 12:69                         Genenletl                                  79:15:09
  FACILITY                                                                                                       .._.._..-_-_-.._.__.._...---.........._....._.....___.__.......~__j
                                                                 COPiMELL,                       AFSM 100.003               042:l:Ot9
  ENROUTElPROCESSED 10                  ON22I2079 22:59          TX'75099        ~onno4          •2                         ^.9:06;08


                                                                                                                                           Viow Delivery Signature                 ;~
                                                                                                                                 (~_                and Addreso                    '.
                                                                                                 ~^^o            ~s~un~a aiosno~a ...:........—.*....
                               Oi        Oa/09J2018 + OG:09
                                                                  on~.us.Tx       Fkm HooK 030.5MOODXW            Oy route        FseiXly FMisnee NumDM: ~82200~
   DEWEREO                                                       75266                                             08:89:32                                                         i
                                                                                           (non•witolots) 00000988                                                                                  Y
                                                                                                                                              Requost 17olivery Record
                                                                   —              _ __           _____                    ~~               Fltm Nama: ChIASE~75373

                                                                                  - ~MD              Scannod p,~~pBY'01 D                                       —
   AVAILAE3LE FOR              —                                  DALLAS,TX firm -
                                                                                 book 0305tiQODXW by route   ~.yB.~2
                               ~4        04ro9/2019 05:54         ~~„~                                                                                                                  :
   PICKUP                                                                             (non-wlre~ess) WOW998

                                                                                             ~~D                 Se»nned Oa/09P079
                                         04N9I2019 05:75
                                                                  nuins,
                                                                  Y~~
                                                                        rx        Fifm Book 0305Hf'Fg61          by route          PC / OF Hpe~on :o~~g
   ARRIVAL AT UNIT             07                                                                                         O5;S5:40                                                          1
                                                                                            (non~wirukss)        00000998

                                                                  DALLMS, TX System                                          OU08Y1019 Olspatch Lebo!lU: Q~la at t8 X333 190¢
   DEPART USP9                           0<I08~2019 04:23                                                                    01:{5:3~
                               ~                                  y5:60      Ganeratetl                                                OB04 27~A .QQQ
   FACILITY
                                                                                                 SPBSTS-OOY-                 0410&2079
   ENROUTFJPI30CESSEO           10        DAI08l2079 07:48         '
                                                                  ~a uS,T% Sunned                000005                      03:4B:4b
                                                                  73280
                                                                  oa.u~s,rx                                                  ouo~no~e
                                          0410712079 20:5'/       r~, 9B           Swnnod         NSM~-IU                    p~;04:52                                                       ~
   ENROUTEfPROCESSC-0 70
                                                                                                                             Oa/0712019                                                     ~
   IN TFtANS1T 70 NEXT                                                             Syslertl
                                N'T       DAI07/2079 1238                        ~ Gen~~ratetl                               ta:s8:3:
   FACILITY
                                                                   ciry of       ~ ConUiner       a~X~~~~i                   On10612079     ~o,~~~ ip. ~~P.ISZ_lE,iF.~'^12S1i               s
    ARRNE LISPS FACILITY A7               00108IM78 04:98          INDUSTRY,       Gennrcte0                                 07:06:~0          ~g1.~?.
                                                                   GA 81715
                                                                                                                                                                                                7
    DEPART LISPS                                                   ~~EIM,          Cmtainor ~x~ra0U2%1                                  Container 1U:93P757._1F'2C2V43!:-
                                                                                                                             ~~Dt9 ~,~,~~
                                T~        04!08/2018 03:59         CA 82899        Gorronled                                 08~.^.a:3~
    FACIUTY

                                                                   ~~EIM,          ConuMer »p~B900:2                         0008/2018 COMain~r ID: pppj.4%•.1F~2V25K•
    DEPART LISPS                Lt        04!082018 03:x0                                                                    06:71:3:       t~                                                  ~
                                                                   CA 82889        Gonantetl
    FACIlt1Y

                                                                   ANAFiE1M.       Conlalnar ~X150Y930                       6UOB1201B , CDntsln~~ID:QQP~;•1F?fN.:~SK_
                                Ct       ~M/05I2078i23:07                                                                    ~~;42;54    .~.
    CONTAINER CLOSE                                                CA 92899        Generated
                                                                                                                                        . ..              ..
                                                                   ANAHf:IM.                                                  OAIOS12019
                                 SD      1 04/05/2019 27:12                         Aeanned        AIWS-067•Z.                7~:16:3b ~
    ENROUTElPROGESSEO                    ~                         CA 8?899                                                                 .._~....__......._....___.
                                                                                                                                           T
                                                                    ANAHEIM,        ~B~~a         ~pg065•P                  I ~~~`~~s I
    ENROU7EIPROCESSED 10                   OA/OSl201B 121:tU        CA 92898                                                i Ot•.nS:~O I
                                                                                                                                            y_.___.._._.

                                                                   NORCA,CA Syalom                                            OAl05120tB ~~out Labol 10:6713 %5f8 eo00 1904                     ~
    DEPART POST OFFICE           SF        0~lOSI2019 78:40                 Generated                                         21:18:32                                                          i
                                                                   92860

                                                                    NORco,ca                                                  aarosrso~e
                                 03        Oa0512019 15:24                          Scanned        POS                        18:Y8:37       FacilNy Flnanee Number. 0554J0 ~
    ACCEPT OR PICKUP                                                828808998                                                                    _         .~


    Enter up to 35 items separaied by commas                                            z

                                                                                    '•
                                                                                    '

                                            ......................._............._....._._J
    _...—_.._..—_........--•-•~--•-----.._._
   Select Search Type: ruick Search                    '~~                   Submit

                                                                                 Pro6ucl 1'recking ~ Reporting, ~tl Rights Reserved
                                                                                                Version: 19.2.4.0.11




  ~41~nn•Ilr~te_7          ~r~„~ ~nr~/ntc~_wP}~/tr.Ir~tranPt'1'rackin~NumR~s~onse`.jlabel~~-'70153U10000U858... 5/1S/20~-j8
US~~a~fc ~~~@P7-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18            ~ of 1
   Case 8:19-cv-02496-PA Main
                         Document 33 FiledPage
                              Document     04/24/20
                                               8 of 21Page 79 of 116 Page ID #:351

                                                                                                                                                           h
                                                                                                                                                           ~
                                                                                                                                                    ~~,¢~'~~
Product Tracking & Reparting                                                                                                                   ~L.S~r


                                                                                         :Mates!                            l:8?S t:oeparaY~     ~s~ ~s. eoi~
      S•iema              :icrarch                heaor's~      4Nan~:ai Entry                           i'l'Kt 1'~L~wf~l
                                                                                     C,~,;~;ritmo~ts                           AC.".Q4~t43




 USP'S Tracking I~~tranet
 C7eiivery 5iynat~re :~iyc4 Addr~zy~

               1.On 3!31/19, PTR changed the event description on all versions of the Intranet tracking results for consistency. E.g., on the container
               results page, the U1 ovent was UNLOAD but now reflects ARF2IVE USPS FACILITY. T'ho change is for the description only.
                                                                                                                                           page for
               2:'Scheduled Delivery Date from the ISC" is incorrectly showing "by B:OOpm" on the Internet and Intranet tracking results
                                                                                                                                       commitment time of
               international items. Until this is fixed on tha page, please disregard fhe time of"by S:oOpm" and adhere to the correct
               3:OQpm; deliveries/attempts after 3:OOpm fail service.
               Updated: 4118/19


 Tracking Number: 7015 3010 0000 8586 4428


 This item was dellvefetl on 0410912018 at 08:09:00

 < Return to Tracking iJurnber Vjew




 Slgnaturo



                                                                           ~     ~
               °
               ~



                _..__._     _._.........._.r.._                       .~.,,,,




  address
                                                                                                                                                                4


  Enter up to 35 items separated by commas.                       T


                                                __                J
  Select Search Type: ~uicA Search          v          r     Submit Y

                                                               Aroduct Tracking & FtepoAing, Ail Rights Reserved
                                                                             Version: 18.2.x.0.11




                           s2-~veb/tcIntranetl'racicingNumResponse/deliverySignatureElndEld... 5/15/20~9~ 9
 https://pts-2.uses.gov/pt
Case 8:19-ap-01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Desc
  Case 8:19-cv-02496-PA Main
                        Document  33 Filed
                             Document      04/24/20
                                         Page 9 of 21Page 80 of 116 Page ID #:352



      ■ Complete items 'l,2t and 3.                                      A Slgnatuya~f                                                     .
        Print your name and'addrAss on the reverse.                              ~ /                               •:D Aq~nt
        so that we can return the card to you.                          .X       ~''~.~,               '
                                                                                                       i             D Addressee
      t Attach this• card to fhe bAcii•~of~the m~llplece,                B.~ReCeiv       ~~~4           ,O$ '~ C. Date of Deflyery
        or on the front if space,permits.                                                                              APR D a/UI~
      1. Arti~le•Addressetl to:                                          D..Is delivef~ ~addreSs different from (tem 17 Yes
                                                                            If YE5,enEer delivery address7~be~lo~w:~    IVo
                                                                                               (   ~..U~ f"'~YZO t~l~'LG~
                                                        ~~`I'D           ~sc~ ~ta~~('~—css"
      ~p5f~~~~~~ ~3

                                                                       3. ~enrice TYPe                           d Priwtey Maff Expresa~   '
                                                                       ❑ AtluIFSlgneWi9
          II1llllif 11111111I I I I I I III~I~~I~I r1 f ~E~I~111
            9590 9402 3359 727 9255
                                                                         GerllfledM~
                                                                                          ~esVlafed'Aellvery
                                                                                                                ❑Registered Meil~
                                                                                                                D p~tsterod AAaN ResMctad:
                                                                                                                     irvery
                                                         69        ,    'Certified ARAN ResMotbtl DelNery
                                                                       0 Hect on Delivery
                                                                                                                  Rewm Receiptfor
                                                                                                                  Merchandise
         Art cie NLmber (Ifansfer #rbm servicelab~~;                   O 6oUect pd Dellv~y Restriof@d:D9Tvery, ; ~90eture Gorifirmatio~r"' ,
                                                                       ~ I~sUred Mall ~ : ` '               ~' ~ ~~~ D             in
     7015 301                D000 8586 442.8 ',                          hs[ared kAatC•Re'sErictdd delivery
                                                                        (over$60~ .
      PS Form 3811,•J.UIy 2015 PSN 7590-02~OOU8~3                                                              Domestic Retum Receipt




                           USPS1RA~KING#
                                                                                                               First-Class•Mail                i
                                                                                                               Postage.&Fees Paid
                                                                                                               USPS
                                                                                                               Permit No. G-10


            9590 94D~ 3359 7~'~7 9255 b9
          United States                     • Sender: Please print your name, address and ZIP+4m in this box•
          Postal Service                     v~I~~~S c~~4c~is
                                             ~~ V tc~. P~Dn~~~-
                                             `~c~,v~ C(~c-,~-~-~ r ~C
                                                ~,,.~n~~~t~ C~,~-~.~rv.~~-~• ~.t ~..^~.



                                      ~ ii~ 3,i i ~   j~ i ;; .; i;a~,               ii1~,...j~}i.jji~~.       ~..
                                                                                                     Vi i,i ~il.~}
                                         ~ ,i i~~1 e..,13f~ 3.1~:~7d is. ii,~~~i,ia~,
                                                                                3 1~]°F'I~I~j




                                                                                                                                                   .. ~
~~
                                                                                                                                                                                      OPEYEq
                                                                                                                                                                               .. F
                                                                                                                                                                                                                                      i                                                                                                       ~_.
                                                                                                                              9PSSTAGE PAID                                                                                                                                         ~,~ /
     Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 81 of 116 Page ID #:353




                                                                                                                            ~oR ~ 08yCA                                                                     c                                                                       ~, ,~: '       _
                                                                                                                                                                                                                                                    ^.
                                                                                                                                                                     , 0o
                                                                                                                                                                                                             m
                                                                                                                           A                                               r                                                                                                        :~ ,
U                                                                                               .                          AMOUN79                                   ,
                                                                                                                                                                     .F                                 '~
                                                                                                                                                                                                                                                                                 ~;~~
o
Q~
                                                                                             ,~                 ~3         R2~o00                                                                                                                                                -~(~~~:
                                                                                                                                                                                                                                                                                                                                                          E~
                                                                                                                                                                                  . N3A3d~a
•1
                                                                                                                                                                                                                                                                                                                                                    az
                                                                                                                                                                                                                                                                                                                                                    ~a
                                                                                                           ti
                                                                                                                 UNITEL                                                                                                                                                                                                                             i~
                                                                                                                                        riv~c.t~                                                                                              FROM:
                                                                                                                                                                                                                                               5roka.~                                                                                               ~~
                                                                                                                                                                                                                                                                                                                                                     ~o
                                                                                                                                                                                                                                                                                                                                                     ~$
                                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                                                     ~N
                                                                                                           Q
                                                                                                           0                                                                                                                                                                                                       ~•~ ~-                            ~~
                                                                                                           0                                                                                                                                                                                                                                         f~
                                                                                                           0                                                                                                                                                                                                                                          ~ Vl
                                                                                                                                                                                                                                                                                                                                                      d~
                                                                                                           0                                                                                                                                                                                                                                          a0
                                                                                                           1"~
                                                                                                           0                                                                                                                                                                                                                                         $a
                                                                                                           m                                                                                                                                                                                                                                         a
                                                                                                                                                                                                                                                                                                                                                          OW
                                                                                         i
                                                                                         ~  ~~
                                                                                                                                                                                                                                                                                                                                                      $~  w
                                            h                                            ..~~~ o                                                                                                                                          -R-T-S- 75373-Ri%5-1~3
                                                                                                                                                                                                                                                                     04%21/19                                                                             v=
                                                                                                           ~`                                                                                                                                                                                                                                             A~
                                          o
                                                                                                                                                                                                                                                                              R
                                                                                                                                                                                                                                                   RETURN TO SENDER           F
                                                                                                                                                                                                                                                                                                                                                          _~
                                                                                                                                                                                                                                                                                                                                                          2N
                                                                                                                                                                                                                                                   UNABLE TO FORWARD                                                                                      ~~
                                                                                                                                                                                                                                                   UNABLE TO FORWARD
                                                                                                                                                                                                                                                   RETURN TO SENDER''
                                                                                            ■ Date of delivery specified*                                                                                                                 FLOW TO MANUAL PROCESSING                                                                                       °~
                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                               I
                                                                                            ■ LISPS TRACKING*"'included to many major                                                                                                         Ill~~ll~l~ll~i~ll~~ll~l~ll~l~ll~ll~l~l~ll~l~ll~l~ll~l~lll~l~ll~t~l~l~l{                                 ~r
                                                                                              international destinations.                                                                                                                                                                                                                             «
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      , ~a
                                                                                                                                                                                                                                                                                                                                                      O !o
                                                                                            ■ Limited intemationai insurance.
                                          ~
                                          ,                                                                                                                                                                                                                               ~l~ ~t~ cMs ~~
                                                         ~
                                                                                            ■ Pickup available.*
                                                                                              Order supplies on~rre.*                                                                                                                                      Pmt c~~,~o,~ ~3~~-o
                                                                                                                                                                                                                                                                                                                                                          ~~0
                                                                                                                                                                                                                                                                                                                                                           a~
                                                                                           •                                   JSt oms
                                                                                                     usea irrternatlonatly,a cx,st
                                                                                                                                                                                      To schedule hee                                                                                                                                                     i~
                                                                                                                                                                                                                                                                                                                                                          Y
                                                                                     j
                                                                                     y            IuatiOn 18b61 may b61'~9gUlred.
                                                                                                                                                                                 Package Pickup
                                                                                                                                                                                 ~  ~~~.
                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                           ~g
                                                                                                                                                                                                                                                                                                                                                            1
                                                                                     I              estk only
                                                                                                                                                                                  D                      D                                                                                                                                                 ~~
                                                                                                                                                                                                                                                                                                                                                           ~~
                                                                                                                                                                                  n                      •
                                                                                                                                                                                                                                                                                                                                   ~r
                                                                                               PS00001000014
                                                                                                                                                                                                                                                         liiiiiiiii,iii„ir~i~~ii,i,~n~li'~~ii~~„i~~~i~~ili~~i~                     _
                                                                                                                                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                 the maximum weight Is 41bs.
                                                                                                                                                   weight is 70 Ibs. For International shipments,                                                                                                                           ,c.drs.-,.-..rr,~sre-.+e..•        +56
                                                                                         * Dome3tic onl~    x For oomastic shipments,the maximum                                                                                     ...~_... . .    ..    ~ .. ... .e,:~,,...     ...: -_ -:;~~=>x+...~   ::xr,~.-~r ..
                                                                                                                                                                                          ___... . ..   _.... ._. _._ ,.....+b.._.
                                                                                                                                  -
                ~i~97-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 P~s~ of 3
     rac~u'~~
USP~~Case 8:19-cv-02496-PA Main
                           Document  33 Filed 04/24/20
                                            Page 1.1 of 21Page 82 of 116 Page ID #:354
                                Document


                                                                                                                                                :~:~~
                                                                                                                                               ~m~ ~~~
Product Tracking &Reporting
                                                                                   ~at~s1            p'~~{ 1 ~C?L~/   liS?S Coepont@                iday'~5.so~~
     Home               Search             ~cpar;~           {Vlaruai Entry     CoC.~:ritmE~ts                            AecaunG.




 tl5~'S Tr~ckirtc~ lntran~:t ~"r~ck;r;~ ~V~~r~►~r~sr ~~;s►~it
                                                                                                                                                          r
                                                                                      tha Intranet Vacking rosults,lor consistency. E.g., on the containe
              1.On 3/37119, PTR changed tha event description on all versions ofUSPS FACILITY. The Ghafigo is for the description only.
              results page, the U1 event wos UNLOAD but now retlocts        ARRIVE
                                                                                       S:OOprn" on the inten~et and Intranet tracking results page for
              2."Scheduled Delivery Date from the ISC" is incoReetiy showing "by time of "by B:OOpm" and adhere to the correct commitment time of
              international items. Until this is fixed on the page, please disregard the
              3:OOpm; deliveries/attempts altar 3:OOpm fail service,
              Updated: 4/18/19


                                                                      8585 4428
 Result far Domestic Tracking Number 7015 3010 0000
  Destination and Origin


  ZIP Code Gity   State
 175373    DALLAS l'X
                                                                                                                                               ~~                  `~


   ZIP Code    City     Siaia
  928609998 NORCO CA


              Numbor Classification

                                                        CtasslSorvice
                                                 Class/3ervice:  Priority Mait Certified Mail
                                Class of Mait CodelDesaripUan:   NM ! f~riority Mail

                                             DestEnation Add~ass Information
                                                       Address;
                                                            Cfty:
                                                           Stato:
                                               6•Dlglt ZIP Cods:       56998
                                       4•Digit 21P Code add on:        9999
                                          DeOvery Potnt Code:          55


                                      Origin 1 Return 1 Pickup Address information
                                                          Address:
                                                              City:
                                                             Ststa:
                                                6-Dlgtt 2!P Code:       92860
                                        4-Digit Ziff' Corte add on:     9898


                                                 Service Delivery into~mation
                                     Service PoKorrnance Date:          Expe~ed Delivery by: Montlay, 04!08/2019 by £3:OOpm
                                                                        Tuosday,:04l0912C79 by'S:OGpm
               Expected Dalivsry on (Notitieatiae Deilvery Date);
                                      Dollvery Option Indleatar:        S - Nortnai Oefivary
                                                           Zona:        Q6
                                                         PO Bax:        N
                                               Other intormaUan         Servicx C~icufayn iriforma:len


                                                          Payment
                                                Payment Type:  Other Postage
                                      Payment Aeeount Number.  000000000000
                                                      Postage:  $7.35
                                                          Weight:       0 Ib(s) 4 oz(s)
                                                   Rate Indicator.      Flat Rata Envelope


                                                          Other Information
                                                   F)rm Laba1 ID:        5103 ~ShiF P9Fi1 4719 525ES
                                                 Reiatvd Aroduct:        4~0~~ 33571?7~,?,55 §9




                                                                                                            5/1512(~ig2
  L...._...ir_~,. ~ ,.,.~~ ,.,,.,i„+~~_..s,Ah~~~trirra„Pt'rr~~k;nal~l~~~mRe~n~nse?label-=701530100000858...
               01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 ~~5~ of 3
USP~~rak~ing~
   Case       n
        8:19-cv-02496-PA Document
                         Main      33nt Filed
                              Docume          04/24/20
                                            Page 12 of 21Page 83 of 116 Page ID #:355

                                                                                      A ent Infam do                 __                                                                             ~
~~
 ~Xt~B ~BNICBS                                 .._.~.~._..~_~..                                                         .._-                               -
 Extra Servic~rs Details
  Descriptlen                                                    irnua~et
  Ccrtifio0 Mail                 _                            ~ 53.60

  Up fo S50 innursnca inGudaO                                    SO.OD
           , .~...o...~.....~s....,..~.
          .~
 .a,ova....                                                          ,.o.....v,.,.......,~~..,I.....____...._.........-------............__              ...__._.---.__....._

 EVBRtS

                                                                             ~~                                                                    Fcating
                                                                                                                                                   G94d
                                     Event cent                Ev~~t ~~`$~on                  tnpu4           G8f~161'
                                                                                              ~e~~ Scannrr 10 ~~ute Tlm~        char infnrmatlon
 `~~"~~                              Cade date                 ilmc                                                    ~rR~ti~l
                                                                                                                       Time)

                                                                                                               IMU          SCannCC p~~~~g P~1..4~.Rnl~a.&sQe
                                                                            CL.FMENfF,                         O'd05liNY505 Dy roul0
  ARRIVAI. A't UNIT ~                07         0.5l151201A tlD:50          ~          :ltnnnee                                      »:05:09
                                                                                                             (~a~•W~rotosa) 00000004         (RequE:st Delivery                                  Rocord
                                                                            976739000                                                                              1..._._.Y.._.

                                                                            5AN
                                                                            CL[MENTE, g~anneE                 070SF1K8571           by route ~~~~10
   MIS•SHIpPE~                       15         06/152019 07:58
                                                                            ~~                                (non-wlrales~)        00000000 ~~'~'~
                                                                            9Y8749998
                                                                            SnN                                                     Ooc11ne0       per 7512019
                                     0%         05!1612078 08:35            CL@MENTE, Seennod                  PASS001-             to mule        ~~~;~       pC I OF Reason Coda
   ARRIVAL AT UNIT
                                                                            CA 92874                                                0001


                                                                             ANAHEIM,           Conlsinor                                           0511572019 CoMsirror Type:6AriORp 4FT
   UFPAR7 LISPS                      Tt         05/76/2019 05:12                                           58X1501234                               07:03:08   COMaMer f0; 9BP92871g~-QOOSL2-
   FACILITY                                                                  CA 9289A           ~3enerato0
                                                                                                                                                                    1~.21~

                                                                             'w'4HFIM.          ~+~r 66X7500727                                     OSII5YJ.079 Container Type: GAYLORD 4FT
   DEPART LISPS                      Lt         05I75~2019 04:51                                                                                    ora~:oe     COMainer fD: g~p„pZQ7g~Q.•000S ~•
   FACIIITv                                                                  CA 92889           Gsnerafo0
                                                                                                                                                                y5~,4~5


                                                                             ANAFIF.IM,         CoMainar ~~50t604                                   0'311612018 Container Type: GAYLORD 4FT
   CONTAINER CI.OSF.                 C7          05!15@079 04:44             ~q 92089           Gnnerale0                                           07:27:07    CoMtlner ID:$~$7~,gF•0006L2-
                                                                                                                                                                        ~suz~Ak
                                                                             ANAHEIM,                          SPUST&002-                           06/75f2078
                                                                             ~B„8~              SwnnM          ~  ~~                                ~,~.~
   ENf20UTF1PRUCL'SSEO 10                        05/15/2019 03A6

                                                                                                R/xlorn                                             09177!2079
   IN TRANSIT TO NEXT                               OSI1dR019 7'!:64                            ~~o~e                                         ~     75:03:0:
   FACILITY                           M

                                                                              ANAFIF.:IM,       ~e~~tl          ~P~~~ ~                              0511 SY1019
   ENROUTElPROCESSED 70                             05113QOtg 18:66                                                                                  18:58:04
                                                                              CA 92899
                                                                                                 3YStCm                                              0517 Sl2019
    IN TRANSIT TO NE%T                ~             0511312019 1::3A                                                                                 14:51:05
                                                                                                 Generalod
    FACILITY

                                                                              ~HE~~'             Sesnnstl        VSS007-52                           ~~~~' ~g
    .NROU7E/PROCESSEO 70
    F                                               06M3/ZOt9 03:34           CA 89.N99                                                              06:87:03

                                                                              '~'~'HE~M'                                                             0517?/207Y
                                                    05H 1!2019 23:52                             Scannetl        PSSOOtd                             02:12:02
    FNROUT~/aROCESSEO 10~                                                     CA 82899
                                                                               ANAFIEIM,         System                                              0.tiM2@078
    LOOP MPJL                         Uc            0517 1!2019 25:08                            GonaateC                                            07:08:03
    EXCEPTION                                       _                          CA 92090

    ENROUTFJPROCESSED                           i                              ANAhiE1M,                                                             0511212018
                      10                            05117/2079 22:58           ~~ 92899          Swnnetl         APASO67.1                           01:04:05
   (SENT TO LOOP MAIL
    BIN)
                                                                                                                                                     05/11Y2019                "'---._~.
    IN TRM751T TO NEXT                 M            0517712019 12:72                  ~~ SY~tem                                                      74:26:02
                                                                                         GonenWC
    FACII.I'TY
                                                                                                  gri~em                                              05110/3019
    IN TRAN3~T TO NEXT                 NT           05170!2079 12'12                                                                                  74:T8:0~
                                                                 ~                                Genenlld
    FACILITY
                                                                               ~~EIM.             ~r~~ed         ~PS,~~,~                             05/70@018
    ENROU'I'E/PRO:ESSEU 10                          06/092019 22:72            CA 92899                                                               0023:08

                                                                                                            Syelem                                        0.L088~20tB
    IN TRANSIT TO NEXT                    NT            OSI09/ZOtA 12:54                                    GenerMad                                      15:70:05
    FgCiLITV                                                                                               _._..._._.. ......._.._.._____ .._..._....... .._.___         __.._..._.._.___.....-'------.__._.._....
   ..................._..._.....__...... ........._... ._........._._._. _r....._... ...._..............._                                                05/08/d079
                                                                                       ANAFIGIM, i 6carned              APP4061•t
    ENROUT~1f~ROCF.SSED t0                              0510812079 17:54               CA g2p9g                                                           2D:03:05
                                                                                                                                    0510812078
                                                     05108/2019 05:23          ~~H~~M' Stannc4                    Ai PSO61.7        07:~ 1:02
     ENROUTElPF20CESSEO 10                                                     CA 928U9~                              '    _ _..._.           _ _
            ~......'_._' '~.                                                                                                        0510%f:O1B
                                                                                ANNIE:IM, ~ Seonno0               P;.G~001.19
     ENROUTFJPROCESSED 10                            05i07~079 1753             CA 9^.890 I                                         20:00:05

                                                                                                   System                                            i 05ro814019
     IN TRANSIT TO NEJCT                  NT         03/06!`019 12:39                              ~ieneralad                                          14:54:01                   ~_
     FACILITY
                                                                                                   Syriem                                              05105!2019
      IN TRANSIT TO NEXT                                    ~                                      ~~ymQd                                              ~~,~c,g:p2
                                          NT         OSIOSl:Ot9 ~ 12:33
      FACILITY
                                                                                                   Syafam                                              05IOAR079
      IN TRANSIT TO NEXT                  NT         05/04!2019 112:38                             GrnenNeO                                            14:57:02
      FACILITY
                                                                                            SyStCln                                                     05103!2019
      IN TRANSIT TO NGM                   NT         05103/2079 12:99                   N_~ Ganlraletl
                                                                                                                                                        7A:55:0~
      fACILIT'
                                                                                                    ~~~~           ~P~81,2                              09103@079
                                                                                 ANAHEIM,                                                               00:47:08
      ENROUTEIPROCESSED 10                            OSIOY2019 22'.39           CA 82899
                                                                                                    Sy~~am                                              05!0712079
      IN TR/WSR TO NEXT                   ~           OSN12019 12:75                                Cono~atea                                           t2:5t:oa
      Fnau~v
                                                                                                                                                        OH3W~018             Y~
                                          NT          0050!2019 12:15                               Syclem
      VN TRANSR TO NEXT                                        I                                    Generated                                           12:27:05
      FACILITY




                                                                                                                     5/15/20                                                                                         3
  ,....._ _.,,._... ~ ..,._„ ,.,,..i.,.,,~ ,,,~i,i+,.~,,,~,~.~„~f•t'ra~l~;,,~N„rnRc~cnrn~ce?lahci=701530100000$58...
                   ~97-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 P~s~of3
USPSCase   ng ~i~xan
    ~acTtt8:19-cv-02496-PA Document
                           Main      33 Filed
                                Document      04/24/20
                                            Page 13 of 21Page 84 of 116 Page ID #:356

                                                                 -
                                                                 - I--
                                                                                                      nRt~;                                                                                           ~
                                                      Evan4            ~ ~n•iut . ~~srmnr i + Cagier 'Tlmo        t7thu~ ir~forriati~r,                                                               3
                          Evart Event                                                         Ruu:3 ;C'c~ttir:;.i
 Event                    ~p~,~ Cate                  Sir:tie `o'~2'O~ ~ A",othed
                                                                                                      Y'L•nyt                                                                            ._.._
                                                                                                                         ~4/29nC19                       ~+-                     —'_~                  1
                                                                                                                       ~
  IN TRANSIT TO NEXT                    04/28@D1B 12:15                        ~~m                                     ~ 12:29:09
                           NT                                                  GenerateE
  FACILITY
                                                                                                                         !0412&4018                                                                    I
                                       I~                                      SyRcm                                                                                                                   s
  IN TRANSIT TO NEXT       NT             Oal:Bl:Ot9 ~ 12:15                   penenled                                  '12:30:04
  FACILITY

                                       i OU27I2019I21;1S
                                                                AUSTiN,7X      ~~~ed          AFSM100.001
                                                                                              •1
                                                                                                                          ~ OdR7120~~
                                                                                                                            21:31:03
                                                                                                                                                                                      ~.~~
  ENROUTE/PROCESSED 10                                          78770 _
                                                                                                                            ~Oa1272018 ~                                                               ~!
                                                                                 Syslem                                                                                                               _i
  IN TRANSIT TO NEXT       ~           , Q~~R019 72:02                                                                     ~ 72:?,6:06
                                                                                 GBnaralM                                                                                                              1
  FACILITY
                                                                                                                         TO4l:Bl201fl                     ~'.~_..
                                                    —.~              ^.          Sy Rom                                                                                                                   3
  1N TRANSIT SO NEXT        NT         I~ Od1282018 72:02                        Gonaratotl                                ~ 12:31:04
                                                                                                                                                   _.._..._...Y_
  FACILITY                                                         -..~                           _._._..—    —
                                      '--- ---                                                                               OdR5R059                                                                     1
                                                                                 Syslem                                    i                                                                              e
  IN TRANSIT TO NF~(T                 ~ 04/25x2079 12:02                                                               _ _ ~ 12:2Y:03 _.
                            NT                                                   Genarazed
  FACILITY
                                                                                 Sydem                                     ~ O4/L`IZ076 Dts                S~ID'DS14 A1t11111190A                          i
                                                                   MILAN. Il
  DEPART LISPS              EF           aartazoie     22:02       g~Z6<         Oenerata0                                 122:27:18
  FACILITY
                                                                                 ~~d          AFSM10G001                     ON241201G
                                                                   M~tAN.IL                                                                                                                                1
                                         09J24/2079 14:13                                     -2                             14:27:08
   ENROUTElPROCESSED 10                                            81284

   IN TRANSIT TO NEXT  NT        04121/2019 12:59                                                              ~3:~8:02
                                                                      Oenerafed ...__.___.....'_'...~_.._._..04/2412019        .~._.............-"'—'...~__....---'—'-~
   FACtLtTv           ....__.__~._.—_._..__....~_......__...__..._~. ~stBm._.
                                                                      Syslsm                                ~ MI23I2079                                               =
   IN TRANSIT TO NEXT          ~                                                                               7J:~5:03
                       NT        04!2312018 i 12:59                   Generated --._.._._._.._._. _.__.._....,...._ .............. _
   FAC0.~TY
                                            r...._...._. ._...----•—._._..-- AFSM500.003                     ~ Wf2:/:O7B
                            '               ~             COPpL•LL, ~ ~ncd .      2                          ~ 23:05:06                                  _ _~_         i
   ENROUTEJPROCESSED 70        i 0412?12019 122:59 _ 7X 75099       i

                                                                                                      ,..                                                                                                     f
                                                                                                                                                          V ow Delivery Signature
                                                                                                                   ~                                           and Addres,               '!•
                                                                                                                                                                          —.~-.—.........!{
                                                                                                       •     ~ Scanned ~ ~      ~     .. .._.......__...._.,,.         r
                                                                                               IMD                                                               ~                                             1
                                                                   DN..1.AS, TX Fhm Book       030SIi~00XW by route        ~~~~y I fo~Aily Finance Number. 4822W
                             01           04109!2016 08:09                                                                 06:59:3..                                                                                   Y
   DEWEREO                                                         )5286
                                                                   '                           (nOMwirolas5) OOOOOD98'
                                                       f                                                                    ~                  +
                                                                                                                                                   C Roquast Delivery Record :'
                                                                                                                                                   Firm Neme: ChiAS[ 75373 ~~~~~~~

                                                                                          IMD           Scannnd ~ yi~p9l207B ~                                                                                 j
                                                                    UALIAS,TX ~ Finn hook OSOSNCOD%W by route                                                                                                  j
   AVNWBLE FOR               14           OIi09f2019 05.54          75 6                                         ~ 06;58:32                                                                                    ~
                                                                                          (non-w Maass) 00000998 ~                                                                                     --e
     -UP
   PICK
   -                                          --    --
                                                                                                ~Mo               scennea 'wrosrzo~s ----
                                                              7560
                                                                    c~n~~ns,rx     firm Book 0305HFP36t      q~ rautu 05.55•a0                  ~ PC f OF Rnawn~p~q
    ARRNAIAT UNIT            07               O4N9/2019 Oti35
                                                          — ._._                             (nW1.Witallf6)_ 00000998
     ..
                                                                                                                                 OUOBf2019 OkpatcR LabW ~U: pfi~~gy,~,g,'~,~,~gg
                                         ~ 04~08l2019 0 23          OALLAS. TX Sypem                                             Oa:45:1!
    DEPART LISPS              EF                                    75260      Genarelad                                                   08042703,,~gQ
    FACILIT'                             ~
                                                                                                SPBSTS~002-                      04/082079
                                                    1               pAUJ+S,T% Scanned
                                         104 0&2019 i~ 03:48                                    000005                           03:49:45
    ENROUTFJPROCESSED 10                                            75280
                                                                                                                                  04/0712019
                                                                     DALCAS. TX Seanne6         PSM-4-IU                        ~ ;~:Oa;3:                                                                         ~
                                              041072019 20:57        ~~~
    ENROUTE/PROCE53ED 10
                                                                                   Syalem                                       ~ 04/OYM019                                                                        i
    IN TRANSIT 70 NEXT          N7            04N'72019 12:3N                      Gonweto0                                     ~ 1s:98:32
    FACILITY                              ~
                                            ~        CITY OF   CoMaMer 41X1700071                                            '~/08~2079   COMaInsr lO: Q$'~~~~QK;
                                         ~10 04:98 ..INDUSTRY .~W.~.._..                                                       07:08:40
    ARRIVE LISPS FACILITY A7                                   Genentotl                                                     I          '2:G5157i?l.
                                                     CA 87715

                                                                                    CmHainer 90%150U274                         ~ 04!087.'079 I Contalnur
                                                                                                                                                  9 75 lU: 991~77••iF
                                                                                                                                                               5 _ ,~ ~  ~
                                                                                                                                                                      ^P^1Y11~•                                '
                                                                     ANAHEIM,
     DEPART LISPS                T7           04106/2018'05:59                      Gonoral¢tl                                    08.2<.34
                                                                     CA ~Yl889
     FACILITY

                                                                                    COMainor ~7F1890022                           Ou0&:070 Conlalnnr lO: Q$P_Yti~ 1F2f2Y26K'
                                                                     nNANEIM,
     DEPART LISPS                L7            OM1/088018 !03:40                    Gonoralad                                     06:11:32 22935u7               --
                                                                     CAB:899
     FACILITY
                                                                                                                                ~ Cy06/4p79 j Container Ip;¢$~Y,~;;tF~f~,sK~                                  i
                                                             '      ANMiE1M.        COnIDNBt 50%1502330
                                 Ct           104f~5120 58 ;i 29~A1                 Generated           '                       i O1:I7.td I •~.~~y..~y`
     CONTAINER CLOSE                          ~                     CA 97899                                                                  .._..................................._.....---._.._........._..~
                                                                                                                                            1
                                                                                                                                'OAI05720tp ~
                                                                      ANAHEIM.      Setnnatl
                                                                                                ~ APAS081-2       ~~              27'18:36
     ENROUTE/PROCESSEO 10                      04IOSI2019 21:12                                                                                               ._
                                                                                                                                   .. ~ --........._... _......_._._..---._.__.__                             t
                                                                        .--.-- ~._..__.._. ._._._...._.._.._ ...._.._._._.I~......_ r
                                                                      w182B89
                                 -
                                 ' ~'—                         _
                                                                                    Scennod      Ai'pS•081-2                      p~~0t9 ~
                                                                                                                                 ~a
                                               041052019 21:10       ~~~M•
     ENROUTEIPROCESSEO 10                                            CA B2B98

                                                                      NORCO,CA System                                           ' GIOSI201B Closooul LaDo110: CT13 7518 40D0 790A
                                               04/0512019 18:00                                                                 ~ 21:76:32  ~, ~~~r~
      DEPART POST OFFICE          SF                                  92880    Gsnetetetl

                                                                                                                                    ON05/2019 ..~--,-•--.~.-- -----
                                                                      NORCO~ CA Scanned
                                  03           OaroSl2079 152a
                                                                                                  POS        _`~       ___          78!48:33 _ FaeAlly Flnenee Numbor. 055190
      ACCEPT OR PICKUP                                                ~Zgep~»{


                                                                          ~...---~
     Enter up to 35 items separaG:d by comrr~a ._—~.—

                                                                                       ~;

                                _._..—
     Select Search Type:Quick Search r'~                                ~ V Submi4

                                                                                   Product'Tracking 8 Repotting, All Rights Reserved
                                                                                                 Ve[sioo: 19.2,4.0.11




                                                                                                                                                                                                                           5115/20184
  ,_..._...~~_~,. -, ,.,...~ ,,,,,,/„+c7_r~rak/frTn1•ranPt't'rai~ki~,aN~nmTteSn~nse?label°-701530100000858...
    Tac~u~"ig~i~r~~97-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 P~~ of 1
USP~Case  8:19-cv-02496-PA Main
                            Document
                                Docum33
                                     ent Filed 04/24/20
                                             Page 14 of 21Page 85 of 116 Page ID #:357

                                                                                                                                                           ~a
                                                                                                                                                a~inxi7~t,r~
                                                                                                                                                posrec.s~tvrcr.
 ~raduct Tracking & keporting
                                                                                   i{~;tes!                          Ll5N5 ~arphr~.3               Msy 16~L019
                        :iearch             fis:po~•~       iNanuai entry                           ~'7~i!~L~L'J        Acco~~u
     H~mc                                                                      Con•~:^•it~ztEn4a



 USPS Tracking Intranet
 Delivery Signature a~iici Address
                                                                                                   trecking results for consistency. E.g., on the container
              1.On 3/31!19, PTR changed the event description on all versions of the int~anet            The change is for the description only.
              results page, the U1 event was UNLUAD         but now  reflocts ARRIVE  LISPS  FACILIYY.
                                                                           showing "by B:ODpm"  on  the Internet and Intranet tracking results page for
              2:'Scheduled Delivery Date from the ISC" is incorrectly                          of "by B:OOpm"  8nd  adhere to the correct commitment time of
              international items. Until this is fixed on the page,  please disregard the time
              3:OOpm; deliveries/attempts after 3:OOpm fail     service.
              Updated: 4118/19


 Traoking Number: 7015 8010 0000 8586 4428

 Thts item waa delivered on 04108!2018 at 06:09:00

 < Return to Trecking tJ~mber View

                                                                                                                                                                  t




                                                                                                                                                                  1


  S!gnatu:e




                                                                                                                                                                      i
              ~

                                                                                --

  Rddress




   Erner up to 35 items separated by commas.

                                                               ,. ~
  Select Search Type: Quick Search~               ~ Submtt
                                                           Product Tracking & Roporting; All Rights Reservod
                                                                         Version: 19.2.4.0.11




                                                                                                                                                        5/i5/20~~5
  ~.++„~•iin~~_~ „~„~ Q~.,~„r~~_~,,,Ph/tclr,tra.netTrackin~NumResnonse/deliverySignatureAndAd...
Case 8:19-ap-01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Desc
  Case 8:19-cv-02496-PA Main
                         Document 33 Filed
                             Document      04/24/20
                                        Page  15 of 21Page 86 of 116 Page ID #:358



      ■ Complete items 't,2~ and 3.                                      A Signatute~
      t Print your name and~address on the reverse.                            ' ~ ~~,                                 • ,L7
        so that we can return the card to you.                          .X      ''~~ `                   ~         ~      D Addr~asee
      ■ Attach this• card to the b~cli~~ofiihe maiip)ece,                s.~a~e~~            i~           ., oa ~ ~ c, pate or oen~~ry
        or oh the front ff space:permits. .                                                                          APR Q a/Q!~
     .1, Article,Addressetl to:                                           D..Is delivefy address differerd from Item 1? l~ Yes
     '       :`~`'~t'~we ~v~w~.~3 a 11~c~                                    If YES,enter delivery arldr~,ss below:     (7►raa
                                                                                    ~G~r~,i.,~•. ~r~O t~fva~
                                                                          ~1scn. ~ tacQ.~—a~S
                                    ~ ~ts3~3-- l~+                         ~'~~ o,Q o.~-.
     ~ ~Pt
                                                                        3. servtce'1YPe                         d snaky Mau ecp►esa~     .

          itl9590
             l l lC11111i 11111111111111~1~11111 f1 1~ ~11~111
                    9402 3359 72 7 9255 69
                                                                        ~"~~~$'n.a°~°~'MagiR~c~e~
                                                                                           ~ oem~ry °R°°`~°
                                                                          Adult Slgnetute F~esVlcfed'.DelWwy
                                                                          Certified Mep~                    ""°~"
                                                                                                     Rewm ~erpttor
                                                                                                                  ~Mail jiestrlcted:


                                                                        C] Aeot on DelWery                         Merchandied
           14(CI8 PfU111bBC (TC2nSfef $'b!h SBNlC6:18b@If :.            ❑ C01(eCt An Qdh!6tY Re¢tticE6d;U61fVey ; $~~             ~TM .
                                                                        D Iosur~Mall '• : ~ •          ,.       ;O Sl~hire Confimiatlon
     7015 301D 00'00 8586 4 4                                                                                    ~ R~~~c~,o~~~~v
                             28                                               mornF `'~`~ De1ty~
      PS Fo17113811 r J.UI)/ 2015 PSN 7530=02:006-9~3                                                          Domestic RetOm Receipt




                             USPS1RACfUMG#                     ~                                               First-Class lulail
                                                                                                               Postage-~ Fees Paid
                                                                                                               U8PS
                                                                                                               Permit No. G-10


             9594 9402 3359 7227 9255 69
           United States                     •Sender. Please prin#your name, address,and ZAP+4~ in this box•
           Postal Service

                                             ~~ v t c~ P~~~~~
                                             °va v~ C(~e n1ear-~-~ ~ ~a~'+~-~~.



                                         1 ~!`~~l~~~~~tl.j~~~l~~lE:ia3~.J;t l~1~;~~ill'~~~~lll~~:lnls~:F~f~ii~




                                                                                                                                             ::
                                                                                                                4 ppEVEq                   ^A~~~
                                                                                                                                                                                         \.                                 USA~7"
                                                                                                                                                                                          Q ~
~'                                                            . P STAGE PAID                                                                                                                    ~`
                                                                                                                                                                                                                                ;1
                                                                                                                                c                                                                     ~
                                                         N~R O~yCA
                                                         g                                                                                                                                ~
                                                                                                                                .
                                                                                                                                f                                                                                                           ~,
                                                                                                           Q                    @                                                             ~ ~~~       ~~~'
                                                         A~~19                                                                                                                                                                   a
                   3 ~~                                   A                                    ~0
                                                                                                ~                                   n G!
                                                                                                                                                .     ,.,
                                                            $O~oo                                                                                                                      i e~.,
                        ~~                   ~~           RY303$iD0B44-77                                                                                                             =~.                                                                   m
              t~
                                                                                                                                                                                                                                                     .~ ~
                                                                                                                                                                                                                                                     a ~ ~I

                                                                                                                                                                                                                                                     ~ L ~,
                                                                                                                                                                                                                                                     o~ d
                                                                                                                                                                                                                                                     N= H
                                                                                                                                                                                                                                                     =a o
                                    . ~ti UNITEL                                                                                                                                                                                                     fo~
                                                                                                                                                                                                                                                     ~ ~~
                                                                                                                                                            FROM:
                                         s                              /~,~~~                                                                                                                                                                                             ~ -~
                                                                                                                                                            5r~I~.~                                                                                  a~D
~~
                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                              ~- t?t~o~Pvo~~                                                          a`'                                                                                       n
                                                                                                                                                                                         ~!~"`
                                                                                                                                                             3awr O~,vr~e,~c- i~b~~1-~w►G                                                                                                                                       u~
                        0
                        a
                        0
                        m
_~                 ~.~. ~
y
v                  ~ ~~
h                  .~..~~ O                                                                                                                                                     75373-Ri'S-liv                           0~/L1/19
                          N                                                                                                                             -R-T-S-
                                                                                                                                                                                                                                        R
                                                                                                                                                                  RETURN TO SENDER
                                                                                                                                                                  UNABLE TO FORWARD                                                     F
                                                                                                                                                                  UNABLE TO FORWARD                                                     S             ~—q
                                                                                                                                                                  RETURN TO SENDER
 S                    ■Date of delivery specified*                                                                                                      FLOW TO iv1ANUAL PROCESSING
0                                                                                                                                                                                                                                   ~C                g
 d                    ■ USPS TRACKINGTM included to marry major                                                                                             1~1~~11~1~11~~~1~~~1~~61~~1~11~~~~1~~~1~~~~1~~1~~1~~~~~~~1~~~~1~~~~~1~~
 x                     iritsmational destinations.
                      ■ Limited irrtemational Insurance.                                                                                                                                                                                              ~~-
                                                                                                                                                                                                                                                      ~';^~
 0                                                                                                                                                                       ~►.! ~'trvt.~ ~o(va-~ vas: I,I.C~
                      ■ Pick up ave~lable.
 g                                                                                                                                                                                                                                           ~                         ~~
         `              order supplies on~ine.+~                                                                                                                         Pc~- oc~~, ~chcC -~3 ~~o
                                                                                                                  To schedule tree
                      •       used irrternationally~ a custom                                                     Package Pickup,
                           181rdtbn 18b91relay be fegl~red.                                                      scan tl~e QR coda
         j'
                                                                                                                         ~..                                                                                                                                                                                                          dD
                               mesH` °nty
                                                                                                                            J
                                                                                                                                                                                                                                                                                      pW
         i
                                                                                                                    ~'          r_
                                                                                                                                                                                                                                                 i
                                                                                                                           ~T~
                                                                                                                                                                  ..
                                                                                                                                                                                                                                                 I~                                                                                   VI
                                                                                                                                                                                                                                                                                                                                      n
                           PS00001000014
                                                                                                                                                                                                                                                      Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 87 of 116 Page ID #:359




                                                                                                                                                                       lifiifii~~,~n„i~l~wii,i,~ui~~~~ii~~i„i~1i~i~il~~~h
     y                                                                                                                                         weight is 4 Ibs.                                                                                   .eviiM
                                                                                                        Internatlonai shipments, the maximum                                                                     -----          -~...~..ea..ovxc~
                   W .._~__.~......rf,   x e.,. n„~,.wet~e shlomenu, the maximum weight Is 70 Ibs. Fw
Case 8:19-ap-01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Desc
 Case 8:19-cv-02496-PA Main
                        Document 33 Filed
                            Document      04/24/20
                                       Page  17 of 21Page 88 of 116 Page ID #:360




                                                                  EXHIBIT ~B"
                                                                                    P88
        Case 8:19-ap-01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Desc
         Case 8:19-cv-02496-PA Main
                                Document 33 Filed
                                    Document      04/24/20
                                               Page  18 of 21Page 89 of 116 Page ID #:361

Maresh, Shannon R - Ranc~wo San Clemente, CA

From:                             MaresP~, Shannon R -Rancho San Clerriente, CA
5~nt:                             Wednesday, May 15, 2019 11:42 AM
To:                               757.60 Dallas MPO -Group t_ist
Subject:                          Signed opened returned



Goad afternoon,

                                                                                 after being scanned delivered and having
 can use some assistance on a certified mail piece that was returned to sender
                                                                               also had a express mail from the same
the return receipt signed as well. This is very concerning to the customer, he
                                                                                    es were clearly opened and signed
address scanned delivered signed for and returned the week before. Thy envelop               r is waiting for a return
                                                                earliesfi convince. Custome
for. Please contact @ 949-369-9392 or shoot me an email at your
phone call. I appreciate the help.
 Respectfully,
Shannon Maxesh
~1./Station Manager
Rancho San Clemente
949-369-9392




                                                                                                                         .;.
          Case 8:19-ap-01097-TA Doc 55 Filed 11/07/19 Entered 11/08/19 09:28:18 Desc
           Case 8:19-cv-02496-PA MDocument  33nt Filed
                                   ain Docume          04/24/20
                                                     Pag e 19 of 21Page 90 of 116 Page ID #:362



                                       PROOF OF SERVICE OF DOCUMENT
                                                                                                 ness address is:
                                                    ruptcy case or adversary proceeding. My busi
 am over the age of 18 and not a party to this bank
324 Via Promesa
San Clemente, CA 92673
                                                                                          1097-TA'
                                                    entitled (specify): CASE NO.8:19-ap-0
A true and correct copy of the foregoing document
                                                  ons Inc..
Declaration re the Conduct of Real Time Resoluti

                                                                                                   by LBR 5005-2(d); and (b)                        in
                                                     e in chambers in the form and manner required
will be served or was served (a)on the judg
the manner stated below:
                                                                                                               olling General
                           THE   COU   RT  VIA   NOT  ICE OF   ELE  CTRON{C FILING (NEF): Pursuant to contr
1. TO BE SER     VED   BY                                                                                 document. On (date)
                  , the fore goin g docu ment   will be serv ed by the court via NEF and hyperlink to the            rmined that
Orders and LBR                                                             cy case or adversary proceeding and dete
                      { checked the CM/ECF docket for this bankrupt                                   email addr esse s stated
          wing pers ons  are on the  Elec tron ic Mail Notice List to receive NEF transmission at the
the follo
below:




                                                                                                                                                   page
                                                                                    []Service information continued on attached

                                                :
 2. SERVED BY UNITED STATES MAIL                                                                    known addresses in this bankruptcy
                                  , I serv ed the  following persons and/or entities at the last
 On (dat   e)  11/0 7/20 19                                                                    ed envelope in the United States mail,
                                 ng by  plac ing  a true and correct copy thereof in a seal
 case   or adve rsary  proc eedi                                                                       a declaration that mailing to the
                                                   d as follows. Listing the judge here constitutes
 first class, postage prepaid, and addresse                                   is filed.
  judge will be com leted no lateran   than 24 hours after the document   h,  CA   90802; Ethan Schatz, Esq., Two Embarcad
                                                                                                                                 ero
                       u    1 E. Oce      Blvd. , Suit e 1720  Long  Beac
    Dan  e     xnow  s                                                                                      e, CA 9262 0;  Nath anie lR
                 1300   San   Fran cisc o, CA  9411   1;  Richard A Marshack(TR)870 Roosevelt Irvin                              7160
    Center, Ste                                                                                         )411 W Fourth St., Ste
                                                       Jose, CA 95112; United States Trustee(SA
    Lucey 152 North Third Street Ste 700 San
    Santa Ana, CA 92701-4593;                                                                                                        page
                                                                                        Service information continued on attached
                                                                                                                 EMAIL(state method
                    PER   SON    AL  DEL   IVE RY.  OVE   RNI GHT MAIL. FACSIMILE TRANSMISSION OR                                 , I served
  3. SERVED BY                                        to F.R.Civ.P. 5 and/or controlling LBR, on (dat
                                                                                                          e)
            pers on or entit y serv ed):   Purs uant                                                         who  cons  ente  d in writing to
  for each                                                                                        (for those
      follo wing pers ons and/   or entit ies by personal delivery, overnight mail service, or          e here const itute s a decla  ration
  the
                                     imil e tran smis sion and/ or emai  l as follows. Listing the judg
  such service method), by      facs                                                                                       document is
                                or  over nigh t mail to, the judg e will be comaleted no later than 24 hours after the
  that personal delivery on,
  filed.




                                                                                                                               ched                 page
                                                                                       ❑ Service information continued on atta

                                                                                                      going is true and correct.
                                                    the laws of the United States that the fore
    declare under penalty of perjury under
                                                                                                  d.J~r~a--      ~~~ .It~.~~Q,e~•—
   11/07/2019         LENA MARCK{NI                                                             Signature
    Date                      Printed Name

                                                                                                                       l District of California.
                                                    approved for use by the United States Banlwptcy Court for the CenVa
                This form is mandatory. It has been
                                                                                                    F 9013-3.1.PROOF.SERVICE
    June 2012                                                                                                                                       ..~
Case 8:19-ap-01097-TA   Doc 55     Filed 11/07119   Entered 11/08/19 09:28:18   Desc
 Case 8:19-cv-02496-PA MDocument 33 Filed
                        ain Document      04/24/20
                                       Page  20 of 21Page 91 of 116 Page ID #:363



Richard A Marshack (TR)
Marshack Hays LLP
870 Roosevelt
Irvine, CA 92620-3663


Mr. COOPER
c/o McCalla Raymer Leibert           Q o r~OX X05! ~
                               3                                          1
                                            Q~'l 1~ - O51~
REAL TIME RESOLUTIONS,INC
c/o Nathaniel R Lucey, Esq.
ERICKSEN ARBUTHNOT
152 N 3rd St Ste 700
San Jose, CA 95112


 NBS DEFAULT   SERVICES, LLC
 c/o McCalla   Raymer Leiber
 301 E Ocean   Blvd Ste 1720
 Long Beach,   CA 90802-8813


 N ationstar Mortgage LLC/NBS
 Default Services, LLC;
 c/o McCalla Raymer Leibert
 301 E Ocean Blvd Ste 1720
 Long Beach, CA 90802-8813

                                              Ewh~'
                                                              OAK 5
  WELLS FARGO BANK FSB, NA as ~~ I ~ ~~`~
  SUCCESSOR BY MERGER     TO     WFB     DRS l50 ~I
        n cCalla Raym
 -c-,~e M             er Le,~ib~.en.r
                                    n t ^``,
                                                             ~s~~
             '            ~.
  I
  L




  BANK OF AMERICA, N.A.
  Alison Valerie Lippa, Esq.
  M cGuireWaods LLP
  2 Embarcadero Ctr, Ste 1300
                             21
  San Francisco, CA 94111-38




                                                                                       P91
          Case 8:19-ap-01097-TA   Doc 55   Filed 11/07/19   Entered 11/08/19 09:28:18   Desc
           Case 8:19-cv-02496-PA Main
                                  Document 33 Filed
                                      Document      04/24/20
                                                 Page  21 of 21Page 92 of 116 Page ID #:364




          Employment Development Dept.
          B ankruptcy Group MIC 92E
          P.O. Box 826880
          Sacramento, CA 94280-0001


          NEF 0973-8 c/o Swedelson
          Gottlieb
          Alyssa B. Klausner, Esq.
          11900 W Olympic Blvd., Ste 700
          Los Angeles, CA 90064-1095


          Franchise Tax Board
          Bankruptcy Section MS: A-340
          P.O. Box 2952
          Santa Ana, CA 92701-4500


           Santa Ana Division
           911 West Fourth Street, Ste 2030
           Santa Ana CA 92701


           Cox    1
           9929      er Ave
           Hun 'ngton     h CA 92649


           DM    )
           P 0 B   94289?
           Sa ament    A 94297-0897


            S
            PO Bo    111
            San   Ana    92799-5111


            Santa a arita Water Dist
            P 0 B   1238
            Lo~n gel   CA 90051-5538


            Soca    s
- - ~--     P 0 B
            Mo    ry Pa    CA 91756-5111

                                    (SA)
            U nited States Trustee    7160
                               Suit e
            911 W Fourth St.,       00
                               1-45
            Santa Ana, CA 9270


             G ary James Sroka
             324 Via Promesa
                               92673-6820
             San Clemente, Ca



                                                                                               ~~
Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 93 of 116 Page ID #:365




                                                        Excerpt No. ~6"
                                                                                P93
     Case ~:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
      Case 8:19-cv-02496-PA Main
                            Document 33 Filed
                                 Document     04/24/20
                                             Page 1 of 21Page 94 of 116 Page ID #:366


           1 Gary J. Sroka
             324 Via Promesa
           2 San Clemente CA 92673
                                                                                 FILED
           3 (949)285-865                                                     NOV 0 7 2819
                                                                        CLERK U S
                                                                                  BANKRUPTCY COURT
           4                                                            BYNr~~ ~~STRI T OF CALIFORNIA
(~    ~                                                                                   ~BP++ty Clark

\J~ 5
           6    ttorney For:       Gary J. Sroka, Debtor;
           7
           8                        UNITED STATES BANKRUPTCY COURT
           9           CENTRAL DISTRICT OF CALIFORNIA,SANTA ANA DIVISION
          10                                                            Adv.Case No.8:19-ap-01097-TA

          11                                                            BK Case No. 8:19-bk-11841-TA
          12 In re:                                                     Chapter 7
          13          Gary J. Sroka,                                    PLAINTIFF'S AFFIDAVIT
                                                                        RE COMPLAINT FILED WITH
          14                       Debtor.                              CONSUMER FINANCIAL
                                                                        PROTECTION BUREAU
          1'S
          I6          Sroka, Gary, Debtor,(hereinafter "Debtor") hereby files his Affidavit regarding
          17 the filing of his Complaint with the Consumer Financial Protection Bureau, which is
          18 attached hereto.
          19 Dated: November 6, 2019.
          20
                                                 By:
          21                                                ro a, ary
          22                                     Plaintiff and Debtor,In pro per
          23
          24
          25
          26
          27
          28 ///




                                                                                  ORIGINAI ~~4
Case x:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page  2 of 21Page 95 of 116 Page ID #:367

           In the matter of
   1
           Gary r. Sroka
   2
           c% thxee two four Via Promesa
   3       San. Clemente. Nation California.
   4       non-domestic without the u.s.
   5
                          CFPB Complaint Number 191107-4
                                                              529535 & 191107-4529554
   6
   7                                         A~`FIDAVIT OF FACTS
   8                                                 Of,Events
                                       Notice of Title 15.TJ.S.C. §16928 et, crl
   9
          KNOW ALL MEN BY THESE pR~S
  10                                 EN~'              ~:

  11 '~
          'Gary James Sroka(hereinafter ':Con~wner
  12                                               "),.a private czvilian am a nat~u~a1 person and
                                                                                               living man:
          and do hezeby~ make oath and affirm before
                                                 ~my all Mighty god tk~e~following statements to be
  13                                                                                                  true,
     the whole troth, correct, and complete,
                                              to the best of the knowledge and belief, and
  I4 conswner                                                                                   retai~i my
               rights, as a.Consumer i further state Facts with inten
                                                                      tfor aud.~on the recArd:
  15 ACTS:
  16    1. Statement of Fact Pursuant to rules defined
                                                            under Title 15 LT.S.C. §1602(1) GARY J.
  17       SROKA is considered a consumer; and
  18    2. Statement.af Fact Pursuit to rules defined
                                                         under Title 1S [J.S.G~ §1~92a(3), a consumer
  19       is the natural pexson; and
  20        3. Statement ofFact Pursuantto rules defined wader Title
                                                                     1~5    U~S.C.'§1692a(4}the corxsumer
  21            is the creditor; and
            4.. Statement ofFact Pursuant to rules defined under Title
  22                                                                   15   U.S.C. §1692g(4)t5)the allege
                debt collector Mr. COOPER for allege account no 46171f~545
  23                                                                       bas faile      d to~ comply; and
            5_ Statement ofFact Pursuant to rules defined unde
  24                                                           r Title 1~ U:S:~
                                                                          C. §1~9Zg(4)(5}the allege
               debt collector READ,TIME RESOLU`iIOI~TS for allege account no QQ63
  25                                                                              587558 has failed
               to comply; and
  26        5. Statement ofFact Mx.COOPEi~
                                           has violated several~            haws listed.under the Fair Debt
  27           Collec~aon Practices Act and Truth in I~encliag Act; and
  28


              it,A— Consumer.Enforcement.Acton C:laims.•1:911a7-4529535 8~~191~ZQ~-452954
              E.TO AGENT tS~'N..OTICE T~ ~PRlNCIPAL; N[OT10E TO ~PRINCI~AL IS~ NOTtCE TO AGENT


                                                                                                         '~
Case x:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document 33 tFiled
                            Documen       04/24/20
                                        Page  3 of 21Page 96 of 116 Page ID #:368


   1 7. Statement of Fact REAL TIlt~IE RESOLU'TIdNS has viola#ed several federal laws listed
   2    under the Fair Debt Collection Practices .P~.ct and 'truth in Lending Act; and
                        is entitled to monetary relief, aciaial and stafirtory dffinages pursuant to Title
   3 8. The Cons~ner
        15 U.S.C. §1592k,if settlement is not reached by consumers desires.(see Title 15 U.S.C.
   4
        §1692fl;and
   5
     9. Statement of Fact Puzsuant t~ Tit1e 15 U.S.C. 1692a(5) The temZ "debt" means any
   6
        obligation or alleged obligation ofa consumer to pay money arising out ofa transaction in
   7
        which the money,property,insurance, ox services which are the subject ofthe transaction
   8
        are primarily for personal, family, or household purposes, whether ar not such obligation
   9    has been reduced~to judgment; and
  10     10. Statement of Fact fhe Home IVlortgage ~ecuiity Instrument dealing ~uvith my. personal,
  11        family and house hold purposes as: mq abode, regarding the real property at 324 Via
  12        Promesa. San Clemente. .Nat~on Califomia...with the allege assignee BANK OF
  13        AMERICA,N.A.{deed of           )dated.,.Q~l10/2003 Document number 2003000194556 of

  14        Official Re~ards~in tli~ Qffice ofthe ~Qtder~of Orange County, California, ivaclusive of

  15        the note was Tendered O:f'Payment pursuant ~to~ your axles under Uniform Commercial

  16~       Code §3-~03 (b}~ftender ofpayment o,~'an. obligation to pay an instrurrtent is mace to a
            pepso~ (car oration) entitle to enforce the instrument :and the tender is refused, there is
  17
            discharge, to the.extent oftl~e amount oft7Ye tender, ofthe obligation ofan indorser or
  18
            accommodation party having a right ofrecourse with respect to the obligation to which
  19
            the tender relates] Whereby Mr. COOPER and REAL TIlVIE RESa~UITONS are
  20
            viokating st~.ch code.
  21
                a Fact: Thy Note sand. Security Instrument was issued a tender of payment to satisfy
  22
                  all debt elatms issued to BANK OF AIYIERTCA, N_A. and WELLS FARGO
  23                BANK,NATIOI~+TAL ASSOCIA.~OXV, SUCCESSOR BY MERGER TO WELLS
  24 ~              FARGfl B~,'1~TK 1VMINNES.OTA, 1~T~TIOI~AL ASS4~IATIOI~; AS T12USTEE
                                                                                        ; no other
  25                FOR Bank ofAmerica, Mortgage Securities,Inc. on or about fl4/03/2016
                                                                                         to seitl~
  26                communication was received dealing with tender of payments issued

  27                account in..fi~il;
                                                                                   to non-disclosure,
  28            b. Fact: The Securify Insttvment(deed of trust) was rescinded, due
                                                                                 due;
                   whereby tender of payment was issued to settle any obligation

                                                                        & 191107-4529554
              A —Consumer Enforcemen#.Acfiion C~la~r~ls 191107-.4529535
                                                                   L IS NOTICE TO AGENT
                                                              TO~ PRINCIPA
              TO AGENT~lS~ NOTICE TO P~RINCiPAL; NOTICE

                                                                                                             ~1•
Case x:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
  Case 8:19-cv-02496-PA Main
                        Document  33 Filed
                             Document      04/24/20
                                         Page 4 of 21Page 97 of 116 Page ID #:369


   1         c. Fact: Third party debt collector Mr. COOPED wi#h allege account number

   2            06~7169545 expressed a claim on the debt that was tendered;
                    i. With clean hands, Mr. COOPER was issued four consecutive tenders of
   3
                       payments to satisfy all debt claims by special deposit for credit on account
   4
                       per their request, over a period of several months, accepted and
   5
                       acknowledged.by N1r. COOPER;
   6
                           1. Confirmed zeceipt verified default 7015 3014 0000 8586 4190; EE
   7
                               147569530 US; 7415 3010 0000 858b 4411; accepted and
   8                          aclaiowledged. by Mr. COOPER... 8/29/18- EE198157612US;
   9'                          10/29/18- EG9265i1859US; 11/29/18- EI228846017US; 01/30/19-
  10                          701710000092508732
  11                      2. Nfr. COOPER has provided zeceipt of tenders issued but failed to
  12                          document all full credits issued only documented partial;
  13                      3. Mr. COOPER acts constitute multiple~violations of said Universal
  14 ~                        Commercial Codes as documented above.

  15 I~
                          4. As a result of the tender of payments issued and accepted and
                              documented .acknowledged, and partial refused documents the
  16
                              consumer GA1ZY J. SROIiA has been harmed, by placing the allege
  17
                              debt in foreclosure and failure to disclose that tender of payments
  18
                              issued whew accepted and partial refused; constitutes several
  19
                              violations pursuant to TITLE 15,
  20
             d. Fact: Third gamy debt collector REAL TIlv1E RESOLUTIONS with allege account
  21            number 006358755& expressed a claim on the debt that was tendered;
  22                i. with clean hands, REAL TIlV.IE RESOLCTTIONS was issued foiu
  23                   consecutive tenders ofpayments to,satisfy all debt claims by special deposit
  24                   for 'credit on account per their requesf, over a period of several months,
  25                   accepted and aclaiowledged by REaL TT1V~E RESOL~JTIONS;
  26                       I. Confirmed receipt verified default ?015 3014 0000 8586 4428; EE

  27                           147569526 US; 7015 3010 0.000 8586 4244; accepted and
                               acknowledged by REAL TIME RESOLUTIONS... 08/27/18-
  28



           A —Consumer Enforcement Action Claims 191107-4529535 & 191107-4529554
                                                   PRINCIPAL IS NOTICE TO AGENT
           TO AGENiT'IS NOTICE TO `PRINCIPAL;:NOTICE T.O
                                                                                                  .'.~
Case I$:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 CaseII 8:19-cv-02496-PA Main
                         Document  33 Filed
                              Document      04/24/20
                                          Page 5 of 21Page 98 of 116 Page ID #:370


   1                                EE198157626IJS;        10124/18-     EG92b511831US;         12/~1/18-
   2                                EI228846003US;
                                2• REAL TIlvIE RESOLUTIONS has provided receipt of tenders
   3
                                    issued but faited.to document all credits issued;
   4
                                3. REAL TIME RESOLUITONS acts constitute multiple violations of
   5
                                    said Universal Commercial Codes as documented above.
   6
                                4. As a resutt of the tender of payments issued and accepted and
   7
                                    documented acknowledged, and partial refused documents the
   8                                consumer GARY J. SROKA has been harmed, by placing the allege
   9                                debt in foreclosure and failure to disclose that tender of payments
  10                                issued where accepted and partial refused; constituxes severa3
  11                                violatrons.pursuant to TITLE t5;
  12
  13F'     consumer is an adult, oflegal age of majority, a competent Native of New York, a natzual
           n, a consumer operating my private civilian capacity; as documented in the security
  1~~
           ment rescinded incompliance ofthe law;
  1~
   F.      consumer was bom a male on the 6th day of'February 1961 on the land of Buffalo. Nation
  16
           York;.with DNA ofproofof birth ofa man;
  17
   F.      natura.~ person full legal straw name ~is GARY 7AIVIES SROKA inclusive of all derivatives
  18
   a:                as GARY J. SROKAvov-domestic ViTithout the u.s. .
  1~
         :
         t consurnez.have choose to exercise my consumer rights and common law rights to correct my
         ~e in proper , rg. am.._~+ar as Gaay.James Sroica nunc pro tunc as of the day of birth; the named
         ies continue to violate the consumers right as decreed. and addresses the wrong parry in
         ,+:,.~.

          consumer was-decreed under oath for thus correction to have my legal records bear the name
          James Sroka.in proper grz*+~+**~a*,in honor ofmy Father and Mother Exodus 2~O:1Z;the named
          collectors continue to violate pursuanfi.to TITLE 15 ~ my consumer rights and my consumer
          ofdue process;

  27
                    NOTE: This cot~rection is my legalproper name and is not and has not been made
  28
                    to avgid.creditors or for arty illep~nl ~r,fraudulent purposes. i offer a true and

           it A —Consumer Enforcement.Action .Claims 191107-4529535 & 191107-4529554
           E TO AGENT IS~ CVOTICE fi0 PRINClPAL;'N07`10E TOEPRI.NCII~AL !S.NOTICE TO AGENT
Case :19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
  Case 8:19-cv-02496-PA Main
                        Document  33 tFiled
                             Documen        04/24/20
                                          Page 6 of 21Page 99 of 116 Page ID #:371


    1               correct copy ofthe notr~cation to local law enforcemetzt authority ofthe proposed
   2                name correction for them to properly update their records and document
                                                                                                    my
   3                civilian rights; i did not request this name corj-ectionfor the purpose offals~ing
                    records, nor to avoid arty debts, nor for rxriy other wron~ul, fraudulent,
   4                                                                                           or
                    capricious acf.
   5

   6        Fact: consumer requested change for correction ofname is in the interest or to the
                                                                                                 benefit
   ~        of Consumer as a natural person and my rights to operate in trust in my private
                                                                                                capacity
   8        and this is in the interest ofthe public.
   9     Fact: Consumer is in £act,the nat~u~al person,a consumer and a living man of God,
                                                                                           ofthis
  10 ~~~t       of Facts, so there is na misvnders  taading nor any misinterpretation of the facts
     presented.
  11
  12 W~REFORE,Consumer, without malice, dQ hereby make oath and affirm, that any and all
       alleged contracts, legal documents, or instruments e~cisting oz prest~m~d to exist
  13                                                                                           with ox in
       relation to the aztificial person represented as "*CrA~Y J. SRQK~" or any derivatives
                                                                                                   ofthat
  14 name (i.e. spelled in.ALL ~APTT'AL I,E'I'~TERS):and with or without
                                                                                 met-ink signature, refer
  15   to an  entirely  different  fictional legat enrity, d~s~.gned without full clisclosure b~~ various
       agencies as separ~t~ 1ega~ fictions, have jurisdi~tiom su$,rect ~o Consumer as a natural person
  16 ~d a living man. Whereby a
                                          rescission was m~.de and pa~oper tender of payments issued
  1~ aclrnowledged and acc~pt~d by receipt. all cgns~nts to use,sell or auk allege claims are hereby
      Rescinded,Revoked,terminated;nonepro tune as o~the daty of birch, and all are hereby notice
  1 g contiinued use is a violation ~of consumer rights.
  19
  20 HOWEVER, the promissory note ~ that GARY J. SROKA alleged issue to BANK OF
      AMfi~ICA, N.A. (originatox), was never transferred to Mr. COOPER nor REAL TIME
  21 RESOLUTIONS, along with. the
                                             corresponcling secuz~ity deed. With these two-ins~ument
  22  bifurcated. , tendered and rescinded,,neither Mr. COQPBR nqr REAL TAME RESOLUTIONS
      has not standing to foreclose on the property in question; again, continued violations of
  23 ~~~~
                 rights pursuantto TITLE 15
  24
        both Mr.COOPER and RE~4I.TIlV~~1~50LU"TIONS continue to Violate'TITLE 15 U.S.C.
  2~1 92(fl(6), unfair debt collection practices; causing the consumer and the consumers family
  ~,~    rclinary hardship and starress;
   Fa t: Mr. COOPER.and REAL TIME RESOLTJTIONS continues wra~gful acts after acceptance
  28
   of nder ofpayment,without providing procedurally pro~r validation ofthe debt, constitutes the


           A —Consumer Enfarcernen# Action.Gfa.ims 19.110,7-45295.35 & 191107-4529554
           TO AGENT~IS NOTICE TO PRINCIPAL; NO~,iGE TO PRf.NCIPAL IS'N~TICE TO AGENT
Casel~:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Document 33 FiledPage
                       Main Document     04/24/20
                                             7 of 21Page 100 of 116 Page ID #:372


   1 e ofinterstate communications in ascheme offruuc~ by advancing a writing, which isfalse, with
  Zt intention that others rely on the written communication to their detriment;a violation pursuant
    t TITLE 18 PART 1 CHAPTER 63 § 1341.
   3
      Consumer further makes oath and affirms that any and all negotiable u~stniments, documents
   4
       or conventions issued by the corporation ofthe STATE OF NEW YORK,or the STATE OF
   5
       CALIFORNIA,or any o#3ier STATE assumed possession anal claim rights of Cansumer(s)
   6

   ~   Debt Collectors Mr. COOPER inclusive ofREAL TIME RESOLUTIONS have failed to rebut
   g   the claims as of08/25/20i~ through the present made herein point by point, pursuant to federal
   9   law,shall constitute their tactic agreementthat the claims are true,genuine and cazrect, by their
  10   acceptance, and ac~owledgement that al}. parties are in an agreement on all points and aiI
  11   Peres fiutt~er agree thatthe above named debt collectors agree notto interfere with consumers

  12 privacy nor abode in the firture and monetazy damages.Ifthis affidavit is not rebutted point by
  13 Point by within five(~~ days upon receipt ofthis affidavit to the statement offacts within and
               S°ugb't in consumers enforcement action. If Mr. COOPER, and if REAL TIlVIE
  14 ~~~
     RESQLUTIONS fail to respond a notary public will issue a Certificate of 1~Ion-
  15
     Response/Dishonor. [Silence is Acquiescence]. This will and sl~all become public record
  16
     attached.wifh an.invoice with damages for non-compliance pursuant to Title IS U.S.C. §i692
  1~ et., al anal Truth in Lending Act p~xrsuant to Title 15 U.S.C. §1601 et, al. A Maim will be filed
  ~8 with the Consumer Financial Protection Bureau.(CFPB);
  19

  20 This Affidavit constitutes notice offacts, notice given and: Consumer Affidavit ofIdentity, to
 21    documerrt there is no misunderstanding, no presumptions. Until and unless this Affidavit of
  22 Facts gzesented is rebutted by counter-affidavit of facts, point-for-point or should any single
  23 point of this A~'idavit of facts be successfully rebutted, witliin five days of receipt ...all
  24 rem inin points not,similarly rebutted it stands as truth in commercial Iaw, all violators will
                                                                                           Without
  25 be invoiced. So,~affumed and htwnbly d~lared, before tlie.goodness of the Creator.
       prejudice and all. consuu~er rights reserved.
  26
  27

  28      Signed:                                                      A Natural Person and Living man
                 :i'>oka, Gary -Grantor/Settlor/Consumerla n   Derson and authorized Without rzcourse

       ibit A —Consumer Enforcement:Action Claims 191147-45295.35 & 191107-4529554
   N   ICE TO AGENT'IS~~NOT~CE T~`~PRINCIPAL; NOTICE.TO~ PR(NClP~4.4L 1S NOTICE TO AGENT
Case 8:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Document 33 FiledPage
                       Main Document     04/24/20
                                             8 of 21Page 101 of 116 Page ID #:373




                                                         ATTACHMENT ~~1"

                                                                                ~.
                                                                               ~~
Case 8:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Document 33 FiledPage
                       Main Document     04/24/20
                                             9 of 21Page 102 of 116 Page ID #:374

~ An official website ofthe United Sta#es Government


                   Consumer Financial
                   Protection Bureau
                                        (https:l/www.consumerFinance.gov/)


 Submit acomplaint /Complaintfiled




 Your comp aint
 Complaint Number 197107-4529535


 Step 1

     What product or service is your co~m.plaant about?
     PRODUCT OR SERVICE                                TYPE
     Debt collection                                   Mortgage debt




 Step 2

      ~/Vhat type of problem are you having?
      ISSUE                                            TYPE OF ISSUE

      Attempts to collect debt not owed                Debt was paid

      HAVE YQU ALREADY TRIED TO FIX
      THIS PROBLEM WITH.THE
      COMPANY?
      Yes




                                                                               . .~
                                                                                  ~
Case 8:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document 33 Filed
                            Document     04/24/20
                                       Page         Page 103 of 116 Page ID #:375
                                             10 of 21

Step 3

    What happened?
    Consumer, a private civilian am a natural person and living man and do
    hereby make oath and affirm before my all mighty god the following
    statements to be true,the whole truth, correct, and complete,to the best of
    the knowledge and belief, and retain my consumer rights, as a Consumer i
    further state Facts with in~.ent for and on the record: FACTS: 1. Statement of
    Facts)a. Pursuant to rules defined underTitle 15 U.S.C. §1602(1) Claimant is
    considered a consumer; and b. Pursuant to rules defined under Title 1 S
    U.S.C. §1692a(3), a consumer is the natural person; and c. Pursuant to rules
    defined under Title 15 U.S.C.§1692x(4)the consumer is the creditor; and d.
    Pursuant to rules defined under Title 15 U.S.C. §16928{4)(5)the a{lege debt
    collector Mr, COOKER for allege account no xxxxxx9545.has failed to
    comp{y; and e. Pursuant to .rules defined under Title 15 U.S.C.§1 b92g(4x5)
    the allege debt collector REALTIM.E RESOLUTIONS for allege account no
    xxx~ax7558 has failed ~o c~m~ly; and f: Mr.COOPER has.violated several
    federal laws listed u.nd~r the Fair Debt CoLfecGion Practices Act and Truth in
     Lending Act; and g. RE,ALTIME RESOLUTIONS has violated~several federal
     I~ws listed under the Fair Debt Collection Practices AcC and Truth in Lending
     Act; and h.The consumer is entitled to monetary re~ie~, actual and statutory
     damages pursuantto Title 15 U.S.C. §1692k,if settlement.is nat reached by
     consumers desires.{see Title.15 U.S.C. §1692f); and i. Pursuant to Title 15
     U.S.C. 1 b92a(S)The term "debt" means any obligation o~ alleged obligation
     of a consumer to pay money arising out of a transactiaR in which the
     money, property, insurance, or services which are the subject of the
     transaction are primarily for personal,family, or.household purposes,
     whether or not such obligation has been reduced to.judgment; and j. Home
     Mortgage Security Instrument dealing with my personal,family and house
     hold purposes as my abode, regarding the real property at San Clemente.
      Nation California...with the allege assignee BANK ~F AMERICA, N.A.{deed
     of trust) dated 02/10/2003 of Official Records in the OfFice of the Recorder
    of Orange County, California, inclusive of the note was Tendered Of
    Payment pursuantto your rules under Uniform Commercial Code §3-b03
    (b)[if tender of payment of an obligation to pay an instrument is made to a
     person (corporati.on) entitle to enforce the instrument and the tender is
     refused,there is discharge,to the extent of the amount Qf the tender, of the
     o b4igation of an indorser or accommodation parry having a right of



                                                                                     .' ~~
Case 8:19-ap-01097-TA    Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30       Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page        Page 104 of 116 Page ID #:376
                                             11 of 21
    recourse with respect to the obligation to which the.tender relates]
    Whereby Mr. COOPER and REALTIME RESOLUTIONS are violating such
    code. k. Fact: The Note and Security Instrument was issued a tender of
    payment to satisfy all debt claims issued to BANK OF AMERICA, N.A. and
    WELLS FARGO BANK, NATIONALASSOClA14N,SUCCESSOR BY MERGER
    TO WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION; AS
    TRUSTEE FOR Bank of America, Mortgage Securities, Inc. on or about
    04/03/201 b; no other communication was received dealing with tender of
    payments issued to settle account in full; f. Fact: The. Security Instrument
    {deed of trust) was rescinded, due to non-disclosure, whereby tender of
     payment was issued to settle any obligation due; m. Fact: Third party debt
    collector IVIr. COOPER with allege account expressed a claim on the debt
    that was tendered; i. With clean hands, Mr. COOPER was issued four
    consecutive tenders of payments to satisfy all debt claims by special
    depositfor credit on account per their request, over a period of several
     months, accepted and acknowle~i.ged by Mr. EOC~PER; 1. Confirmed
     receipt verified default 7Q15 3010..000Q 8586 4190; EE 147569530 US;
    7015 3014 0000 858b 4411; accepted and acknowler~,ged by Mr.
    COOPER...8/29/18- EE198157~12US; 10/29!18- EG926511859US;
     1 1/29/18- EI22$84b017US.; 0.1/30/1,9- 701.~10000~792508732 2. Mr.
    COOPER has provided receipt of tenders issued but failed to document all
    full credits issued only documented partial; 3. Mr. COQ~PER acts constitute
     multiple violations of said Universal Commercial Codes. as documented
     above.4.As a result of the tender of payments issued and accepted and
     documented acknowledged,.and partial refused documents the consumer
     has been harmed, by placing the allege debt in foreclosure and failure to
    dascfose that tender of payments issued where accepted.and partial
     refused; constitutes several violations pursuant to TITLE 15; n. Fact: Third
     party debt collector REAL TIME RESOLUTIONS with allege account
     expressed a claim on the debt that was tendered'; i. With clean hands, REAL
    TIME RESOLUTIONS was issued four consecutive tenders of payments to
     satisfy all debt claims by s.p.ecial deposit for credit on account per their
     request,over a period of.several months,accepted and.acknawledged by
     REALTIME RESOLUTIONS; 1. Confirmed receipt verified default 7015 3010
     0000 8586 4428; EE 147569526 US; 7015 3010 0000 886 4244; accepted
     and acknowledged by REALTIME RESOLUTIONS...08/27/18-
     EE198157626US; 10/24/18- EG926511831 US; 12/01/18- E1228846003US;
     2. REAL TIME RESOLUTIONS has provided .receipt of tenders issued but
     failed to document all credits issued; 3. REAL T(ME RESOLUTIONS acts
     constitute multiple violations of said Universal Commercial Codes as
                                                                              and
      documented above.4. As a result of the tender of payments issued



                                                                                      ~'1~0~4
Case 8:19-ap-01097-TA    Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page         Page 105 of 116 Page ID #:377
                                              12 of 21
    accepted and documented acknowledged, and partial refused documents
    the consumer has been harmed, by placing the allege debt in foreclosure
    and failure to disclose thattender of payments issued where accepted and
    partial refused; constitutes several violations pursuantto T[TLE 7 5;

         wan# the CFPB to publish this description on consumetfinance.gov so
        that others can learn from my experience.

        The CFPB wild take steps to remove my personal information from this
        description but someone may still be able to identify me. Learn how it
        works~l consent to publishing this description after the CFPB has taken
        these steps.




    What would be a fair resolution to this i$sue?
    As a federally protected consumer,a natural person as the original creditor,
    principal on all accounts created by said signet, I order Mr. COOPER and
    REAL TIME RESOLUTIONS to make recompenses and pay redress and
    compensation for yourtress pass,against.the consumer: you re attempting
    to extort and rob the consumer using deceptive, misleading and abusive
    practices against the consumer personally, my family and my abode.This is
    criminal activity at least and unacceptable by.eyery means. Mr. COOPER
    and REAL TIME RESOLUTIONS, you have both commuted a ferry federal
    violations against the consumer, a private civilian, a natural person abiding
    Federally protected consumer. Each violation is statutory. cost•of $1,000.00,
    which does not include my person cast and fees(whiah l determine)for
    taking time to address these issues. Violations committed against the
    consumer include but not limited to as.fo{lows: Volation of Title 15 U.S.C.
    1.692c(a~; 1692d; 1692e; 1692e(7); 1692f;.~Truth in Lending Act 12 CFR Bart
    1026 Regulation(2); ad.dition.al damages and e.motion~a;l distress,
    defamation of character; other unseen injuries; Mr. COOPER and REAL
    TIME RESOLUTIONS and its representatives successors and assigned is
    Civilly liable for your transgressions against a consumer, pursuant t~ 1692k,
      move forthis lawful action ordering judgment against each of you.for your
     violations, consumer is assessing a penalty/fi.ne and recoupment of
    $500,000 to be settled immediately upon receiving this communication,
     you have 10 days of receipt of this enforcement action to settle tfiis matter
     and return the security instrument settled in full and title returned to.
     consumers estate trust. if yo.0 don't comply there will be.a $3000 additional



                                                                                     . ~
Case 8:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page         Page 106 of 116 Page ID #:378
                                              13 of 21
    penalty per day plus interest. you have agreed and stipulated to this
    consumer consent order for your participation in interstate commerce,
    agreeing and stipulating to consumer terms and for monetary
    compensation commoner may arise to in addition, if you don not.comply
    fully you will be obstruction justice and held in contempt to be tried as a
    criminal.!move to settle this matter one of two ways,stated above..
    recoupment is required and seek a clean titCe. Remove all negative remarks
    with credit reporting agencies, document debt claims paid in full with and a
     m utual signed non disclosure letter or consentto continue with a public
    claim.




 Step 4

    What company isthis complaintabout~
    COMPANY INFORMATION
    Mr COOPER

    I NVOLVEMENT
    Debt Co{lector

    ACCOUNT NUMBER
    0617169545

    OTHER INFORMATION ABOUT
    TH15 COMPANY
     Mr. COOPER
     Post Office Box 60516
     City of Industry, California 75~73-
     1940
     www.mrcooper.com
     855-375-4001




                                                                                   •' ~~.
Case 8:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page         Page 107 of 116 Page ID #:379
                                              14 of 21

Step 5

    What people are involved?

    YOUR CONTACT INFQRMATtON
    Gary J Sroka

    intrust@mctpem.com




About us
The CFPB i.s an independent federal agency built to protect consumers.lNe write
and enforce rulesthat keep banks.and other financ~a.l companies operating fairly.
We also educate and empower consumers, hef.ping them. make rriore inf~rrnsd
choices to achieve their financial goals.




 HAVE A QUESTION? ~PREGUNTAS?

(855)411-2372




 Privac~r Act Statement                               Have a question? ~Preguntas?

 OMB #3170-0011                                      (855)411-2372




      An official website of the United States Government




                                                                                     P 11041
Case 8:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page        Page 108 of 116 Page ID #:380
                                             15 of 21

     An official webs'rte of the United States Government



                   Consumer Financial
                   Pfotection Bureau
                                          (https://www.consumerfinance.gov/)


Submit acomplaint / Complaintfiled




Your complaint
 Complaint Number 7 911 ~7-4.529554


 Step 1

    What product or service is ~~o~~r. camplai.nt about?
     PRODUCT OR SERVICE                                     TYPE
     Debt collection                                        Mortgage clebt~




 Step 2

     What type of problem are you having?
     15SUE                                                  TYPE OF 155UE

     Attempts to collect debt not owed                      Debt was already discharged in
                                                            bankruptcy and is no longer owed
     HAVE YOU ALREADY TRIED.TO. FIX
     THlS PROBLEM WITH THE
     COMPANY?
     Yes




                                                                                               •• 1
Case 8:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page         Page 109 of 116 Page ID #:381
                                              16 of 21

Step 3

    What happened?
    Consumer,a private civilian am a natural person and living man and do
    hereby make oath and affirm before my al! mighty god the following
    statements to be true,the whole truth, correct, and complete,to the best of
    the knowledge and belief, and retain my consumer rights, as a Consumer i
    further state Facts with intent for and on the record: FACTS: 7.Statement of
    Facts)a. Pursuant to rules defined under Title 15 U.S.C. §1602(1) Claimant is
    considered a consumer; and b. Pursuant to rules defined underTitle 15
    U.S.C.§1 b92a(3), a consumer is the natural person; and c. Pursuant to rules
    defined under Title 15 U.5.C. §1692a(4}the consumer is the creditor; and d.
    Pursuant to rules defined underTitle'~5 U.S.C. §16928,{4x5)the allege debt
    collector Mr. COOPER for ai.lege account no xxx~ocx9545 has failed to
    comply; and e. Pursuarrtto rule$ defined. underTit1e.15 U.S.C. §1692g(4)(~)
    the allege debt collector RE~ILTIM.E RES4LUT10f~IS for allege account no
    xxxxxx755$ has failed to comply; and f, Mr. COOPER haS violated several
    federal laws listed underthe Fair Debt Collection Practices Act and Truth in
    Lending Act; and g. REALTIME RESOLUTIONS has violated several federal
    laws listed un.dec the Fair Debt Collection Practices Act and Truth in Lending
    Act; and h.The consumer is entitled to monetary retief, actual and statutory
    damages pursuant to Title 15 U.S.C.§1692k,if settlement is not reached by
    consumers desires.(see Title 15 U.S.C. §1692f); and i. Pursuant to Title 15
     U.S.C. 1692a(5)The term "debt" means any obligation or aFleged obligation
    of a consumer to pay money arising out of a transaction in which t#~e
     money, property, insurance, or services which are the.subject of the
    transaction are pri.rnarily for personal,family, or household. purposes,
     whether or not such obligation.has.been reduced to judgment; and j. Home
     Mortgage Security Instrument dealing with my personal,family and house
     hold purposes as my abode, regarding the real properly at San Clemente.
     Nation California...with the allege.assignee BANK OF AMERICA, N.A:{deed
     of trust) dated 02/10/20.03 of Official Records in the Office of the Recorder
     of Orange County, California, inclusive .of the note was Tendered Of
     Payment pursuant to your rules under Uniform Commercial Code §3-603
    (b)[if tender of payment of an obligation to pay an instrument is made to a
     person (corporation) entitle to enforce the instrument and the tender is
                                                                                the
     refused,there is discharge,to the extent of the amount of the tender, of
     o bligation of an indorser or accommodation party having a right of



                                                                                      .,
                                                                                      fir.
Case 8:19-ap-01097-TA    Doc 52 Filed 11/07/19     Entered'11/07/19 16:01:30    Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page        Page 110 of 116 Page ID #:382
                                             17 of 21
    recourse with respect to the obligation to which the tender relates]
    Whereby Mr. COOPER and REALTIM~ RESOLUTIONS are violating such
    code. k. Fact: The Note and Security Instrument was issued a tender of
    payment to satisfy al! debt claims issued to BANK OF AMERICA, N.A. and
    WELLS FARGO BANK, NATIONALASSOCIAION,SUCCESSOR BY MERGER
    TO WELLS FARGO BANK MINNESOTA, NATIONALASSOCIATION; AS
    TRUSTEE FAR Bank of America, Mortgage Securities, Inc. on or about
    04/03/201 b; no other communication was received dealing with tender of
    payments issued to settle account in full; f. Fact: The Security Instrument
    {deed of trust} was.rescinded, due to non-disclosure, whereby tender of
    payment was issued to settle any obligation due; m. Fact: Third party debt
    collector Mr. COOPER with allege account expressed a clarm on the debt
    that was tendered; i. With clean hands, Mr. C40PER was issued four
    consecutive tenders of payments to satisfy all debt claims by special
    depositfor credit on account pertheir request, over a period of several
    months, accepted and acknowledged by Mr. COOPER; 1. Confirmed
    receipt verified default 7015 3010 0000 858b 4190; EE 147568530 US,
    7015 3410 0000 8586 441 1; accepted and acknowledged by Mr.
    COOPER...8/29/18- EE19$157612US; 1.0/29/18-~EG926.511859US;
    1 1/29/7 8- EI2.2884.b017US; 01/30/19- 70171400'0092508732 2. Mr.
    COOPER has provided receipt oftenders.issued butfailed to document a.l{
    fu1~ credits issued only documented partial; 3. Mr. COQPER acts constitute
     m ultiple violations of said Universal Commercial Codes as documented
    above.4. As a result of the tender of payments issued.and accepted and
    documented acknowledged,and partial refused documents the consumer
     has been harmed, by placing the allege debt in foreclosure and failure to
    disclose that tender of payments issued where accepted end .partial
     refused; constitutes several. violations pursuant to TITLE 15; n. Fact: Third
     party debt collector REALTIME RESOLUTIONS with allege account
    expressed a claim on the debt that was tendered;. i. With clean Mands, REAL
    TIME RESOLUTIONS was issued four consecutive tenders of paxments to
    satisfy all debt claims by special depositfor credit on account per their
     request, over a period of several months,accepted and acknowledged by
     REAL TIME RESOLUTIONS; 1. Confirmed receipt verified default 7Q15 3010
    0000 $586 4428; EE 147569526 US; 7015 3010 OOOQ:85$6 4244; accepted
     and acknowledged by REALTlME RESOLUTIONS...0$%27/18-
     EE198157626US; 10/24/18- EG926511831 U5; 12/01/18- EI228846003US;
     2. REAL TIME RESOLUTIONS has provided receipt of tenders issued but
    failed to document all credits issued; 3. REALTIME RESOLUTIONS acts
     constitute multiple violations of.said Universal Commercial Codes as
     documented above.4. As a result of the tender of payments issued and



                                                                                       ~11~~0
Case 8:19-ap-01097-TA    Doc 52 Filed 11/07/19     Entered 11/07/19 16:01:30     Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page        Page 111 of 116 Page ID #:383
                                             18 of 21
    accepted and documented acknowledged,and partial refused documents
    the consumer has been harmed, by placing the aElege debt in foreclosure
    and failure to disclose that tender of payments issued where accepted and
    partial refused; constitutes several violations pursuant to TITLE 15;

    ❑ 1 want the CFPB to publish this description on consumerfinance.gov so
      that others can learn from my experience.

        The CFPB wilt take steps to remove my personal information from this
        description but someone may still be able to identify me. Learn how it
        works~l consentto publishing this description after the CFPB has taken
        tf~ese steps.




    What would be a fair resolution to this issue?
    As a federally protected avnsumer,a natural person as the original creditor,
    principal on all accounts.created by said signet,l order Mr. COOPER and.
    REAL TIME RESQLUTI~NS to make recompenses and pay redress and
    compensation for your tress pass against the consumer. you re attempting
    to extort and rob the consumer using deceptive;.mi~leading and abusive
    pfiactices against the consumer personally, my farrrily and my abode.This is
    criminal activity at least and unacceptaE~le by every means. Mr..COOPER
    and REAL TIME RESOLUTIONS, you haveboth committed a few federal
    violations against the consumer,a private civilian, a natural.persan abiding
    Federally protected consumer: Each violation is statutory.cost of $'I.,oOo.00,
    w hich does not incFude my person cost'and fees(which ~I determine).for
    taking time to address these issues. Violations committed against the
    consumer include but not firrmited to as follows: Violation of Title 15 U.S.C.
    1692c(a); 1 b92d;.1692e; 1692e(7); 1 b92f; Truth.in~ Lending Act:12 CFR Part
    1026 Regulation(2}; additional damages and emotional distress,.
    defamation of character; other unseen injuries; Mr.COQPER and REAL
    TIME RESOLUTIONS and its representatives'successors and assigned is
    Civilly liable for yourtransgressions against a consumer, pursuant to 1692k,
      move for this lawful action ordering judgment against each of you.for your
    violations, consumer is assessing apenalty/fine and recoupment of
    $25.0000 to be settled immediately upon receiving this communication, you
     have 10 days of receipt of this enforcement.action to settle this matter and
     return the security instrument settled in full and title returned to consumers
    estate trust. if you don't comply there will be a $3000 additional penalty per



                                                                                        ~11~1
Case 8:19-ap-01097-TA    Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page        Page 112 of 116 Page ID #:384
                                             19 of 21
    day plus interest. you have agreed and stipulated to this consumer consent
    orderforyour participation in interstate commerce,agreeing and
    stipulating to consumer terms and for monetary compensation commoner
    may arise to in addition, if you do not comply fully you wilt be obstruction
    justice and held in contempt to be tried as a criminal. f move to settle this
    matter one of two ways,stated above. recoupment is required and seek a
    clean title. Remove all negative remarks with credit reporting agencies,
    document debt claims paid in ful(with and a mutual signed non-disclosure
    letter or consent to continue with a public claim.




 Step 4

    Vl/hat company is this comp(aint.about?
    COMPANY INFORMATION                     COMPANY WHERE THE DEBT
                                            ORIGINALLY CAME FROM
     REAL TIME RESOLUTIONS,INC.
                                            BAND OF AMERICA, NATIONAL
    I NVOLVEMENT                            ASSOGIATIQN
    Debt Collector
                                            INV:OLVEM~NT
    ACCOUNT NUMBER                          Creditor
    0063587558
                                            ACCOI~NT NUMBER

                                            COM.PL.AINT ALSO SUBMITTED TO
                                            THfS COMPANY?
                                            false

                                            ATTEMPTED TQ FlX WITH THIS
                                            COMPANY?
                                            Yes




                                                                                    ~,•
Case 8:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
 Case 8:19-cv-02496-PA Main
                       Document  33 Filed
                            Document      04/24/20
                                        Page        Page 113 of 116 Page ID #:385
                                             20 of 21

Step 5

    What people are involved?

    YOUR COfdTACT INFORMATION
    Gary J Sroka

    intrust@mctpem.com




 About us
The CFPB is an independent federal agency built to protect consumers. We write
and enforce rules that keep banks and otherfinancial companies operating fairly.
We also educate and empower consumers, helping there make more informed
choices to achieve their financial goals.




 HAVE A QUE5TION? ~PREG.UNTAS?

(855)411-2372




Privacy Act Statement                                Have a question? LPreguntas?
OMB.#3170_0011_                                j     (855)411-2372



     An ofFicial wehsite of the United States Government




                                                                                    ~r~3
        Case 8:19-ap-01097-TA Doc 52 Filed 11/07/19 Entered 11/07/19 16:01:30 Desc
         Case 8:19-cv-02496-PA Main
                               Document  33 Filed
                                    Document      04/24/20
                                                Page        Page 114 of 116 Page ID #:386
                                                     21 of 21



                                         PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
324 Via Promesa
San Clemente, CA 92673
A true and correct copy of the foregoing document entitled (specify): CASE N0.8:19-ap-01097-TA
 Affidavit regardina the filing of his Complaint with the Consumer Financial Protection Bureau:


will be seared or was served (a)on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b)in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR,the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
                     checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (dafe) 11/07/2019           , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be com leted no later than 24 hours after the document is filed.
  Dane        xnows u 7 E. Ocean Blvd., Suite 1720 Long Beach, CA 90802; Ethan Schatr, Esq., Two Embarcadero
  Center,  Ste  1300 San Francisco, CA 94111; Richard A Marshack(TR)870 Roosevelt Irvine, CA 92620; Nathaniel R
  Lucey 152 North Third Street Ste 700 San Jose, CA 95112; United States Trustee(SA)411 W Fourth St., Ste 7160
  Santa Ana, CA 92701-4593;
                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P.5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                      ❑ Service information continued on attached page

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                                                                                                                c

11/07/2019        LENA MARCKINI                                                                   ~~+~-
 Date                     Printed Name                                                          Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVPCE
 Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 115 of 116 Page ID #:387

Civ Case No. 8:19-cv-2496-PA                                                  Page 2

                       (CERTIFICATION OF SERVICE)
      I hereby certify that on the 23~d Day~of April 2020,I personally served, via
U.S. Mail a true copy ofthe within, Case No. 8:19-cv-0249b-PA: APPELLANT'S
EXCERPTS FROM THE RECORD ON APPEAL; at the time and place stated
hereunder to:

Appellant
Gary James Sroka
324 Via Promesa
San Clemente, CA 92673 949-285-8665
Bank of America NA c/o
E Christine Hehir; Ethan Schatz
McGuireWoods LLP
1800 Century Park East 8th Floor
Los Angeles, CA 90067-1501
310-315-8200 310-3150-8210(fax)chehir@mcguirewoods.com
NBS Default Services LLC; Nationstar Mortgage LLC
Dane Wyatt Exnowski
McCalla Raymer Leibert Pierce, LLP
301 East Ocean Boulevard Suite 1720
Long Beach, CA 90802 562-661-5060 dane.exnowski@mccalla.com
Real Time Resolutions Inc.
Sharon Lynn Hightower; Nathaniel R Lucey
Ericksen Arbuthnot
152 North Third Street Suite 700
San Jose, CA 95112 408-286-0880 408-286-0337(fax)
shightower@ericksenarbuthnot.com; nlucey@ericksenarbuthnot.com
Clerk, Supreme Court of California
350 McAllister Street
San Francisco, CA 94102
I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.
Executed at San Clemente, State of California on Apri123, 2020.

                                                               ~`.
Signature of Declarant                                ~
Full name of Declarant/Title:            ena    arc ini
                      Case 8:19-cv-02496-PA Document 33 Filed 04/24/20 Page 116 of 116 Page ID #:388

                            s
                         ~u
                                 ~+     VISIT US AT USPS.COM•             WY/TEDSTdTES                VI51T US AT USPS.COM'
                            ~ R ~•~ m.~2o~s                           ~os►ec s~v►cE.                  taws t». sari 2pts
                            <~, ~
                             ~~                 ~   _           __.   _                                    _ ._.
                                                        _                            _                                    —, - ,
                                ~
                                                                                                                             ti
                                                                                                                                                                     U. PO3T~
                            PRIORITY                                                                                                                                 p~E 1-Day
STdTEs                         M AIL
iERVICE~                    ~)(PR~SS~                                                                         .'~                                                    nouN?~
                                                            ~-            EJ 305 92~ 220 US                      ',        •~~E~                    ~~~~~~~~~~         ~21
                                                                                                                              ~ oo~                 90012            R2304N11



 1~~                    •
                —.v v..~~_


                                                                                                                                             0
                                                                                                                                             U        ;.J


~~~  ~
   ~,z~?3                                                                                                                                   .~~ ~G.
:~~~~
 z) Pwd~ ~onN Ymrante:OR 3)
                                      PutMass                                                                                                ~ ~
nllnut ~qW~ w abuN the add~es's

gyred nmd business deY)
qukad (~d~onel teA Mrtwie aveBeok')
~ (adaltlonel fee. where avafleb~e7


         PFIOWE

Pmt` m'~ ~~, t
~F ~~'~

 ~~~ ~
 ~ _ ~ 30~
                                800222-1811.
Jng~, visit USPS.com or alt
ad.


iM THIS CORNER                                                                                                                 {
                  r          ~~~                                                                    Gary J Sroka
                                                                                                ~   37i1 V~iaPromesa         820
                                                                                                                  CA 92673-6
                                                                                                    San C1eme:nte
 t                                                                                                     :19-cv-02496-pA j
                                                                                                    ~8                                                  n~~~t~n~~i~~~o~s'~t~t
                                                                                                                      4~~~~~6filti~~~e~~`~i~~~e~«~~~~
                                                                                                          ~~~~~ t~
                              0                                                                                     district off:
                                                                                                                                + ~~1'u`ornia-Clerk
                             u                                                                             Central
                                                                                                                               ~~e 134
                                ~~                                                                         2 5~ r, Temple St 90012-3309
                                                                                                           Lis ~g~~~s L~
                                <~
                                ~~
                                ~~ ~~
                                                                            To scshedule free
                                                                            Package Pickup,
         Y                                                                 scan tie QR code.
rw nJ      h N4~I n41'~+Q IWPM
uop~Wl    ~4 Rau nnryN „inWxg
i~       ~ M ~m rel ~f 7~nP~ q41


                                       t                                                              1
                                                                                                      ..~

                                ~~



                                0
                                w~
                                                                           a
                                                                          USPS.COM/PICKUP
                                                                                                                                   '                             1
                                                                                                                                               ~-                ``
                              ~~
